EXECUTION COPY

[exhibit1012014amended_image1.gif]
SECOND AMENDED AND RESTATED CREDIT AGREEMENT

by and among
CVS CAREMARK CORPORATION,
THE LENDERS PARTY HERETO,
BARCLAYS BANK PLC and JPMORGAN CHASE BANK, N.A.,
as Co-Syndication Agents,


BANK OF AMERICA, N.A. and WELLS FARGO BANK, N.A.,
as Co-Documentation Agents,
and
THE BANK OF NEW YORK MELLON,
as Administrative Agent


                                                    
Dated as of July 24, 2014
                                                    


THE BANK OF NEW YORK MELLON,
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED
and
WELLS FARGO SECURITIES, LLC,
as Joint Lead Arrangers
THE BANK OF NEW YORK MELLON,
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
BARCLAYS BANK PLC, J.P. MORGAN SECURITIES LLC
and
WELLS FARGO SECURITIES, LLC
as Joint Bookrunners



i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

1.DEFINITIONS AND PRINCIPLES OF CONSTRUCTION    1
1.1Definitions                                 1
1.2Principles of Construction                         20
1.3Amendment and Restatement                         21
2.AMOUNT AND TERMS OF LOANS    21
2.1Revolving Credit Loans                         21
2.2Swing Line Loans                             22
2.3Notice of Borrowing Revolving Credit Loans and Swing Line Loans 24
2.4Competitive Bid Loans and Procedure                 25
2.5Use of Proceeds                             27
2.6Termination, Reduction or Increase of Commitments         27
2.7Prepayments of Loans                              29
2.8Letter of Credit Sub‑facility                         30
2.9Letter of Credit Participation                          31
2.10Absolute Obligation with respect to Letter of Credit Payments     32
2.11Notes                                     32
2.12Extension of Commitment Termination Date                 33
2.13Defaulting Lenders                             34
3.PROCEEDS, PAYMENTS, CONVERSIONS, INTEREST, YIELD PROTECTION AND
FEES                                     36
3.1Disbursement of the Proceeds of the Loans                 36
3.2Payments                                 37
3.3Conversions; Other Matters                         38
3.4Interest Rates and Payment Dates                     39
3.5Indemnification for Loss                         41
3.6Reimbursement for Costs, Etc.                     41
3.7Illegality of Funding                             42
3.8Option to Fund; Substituted Interest Rate                 43
3.9Certificates of Payment and Reimbursement                 44
3.10Taxes; Net Payments                             44
3.11Facility Fees                                 47
3.12Letter of Credit Participation Fee                     48
3.13Replacement of Lender                         48
4.REPRESENTATIONS AND WARRANTIES                     49
4.1Existence and Power                             49
4.2Authority                                 49
4.3Binding Agreement                             50
4.4Litigation                                 50

CVS Caremark 2014 Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------



4.5No Conflicting Agreements                         50
4.6Taxes                                     51
4.7Compliance with Applicable Laws; Filings                 51
4.8Governmental Regulations                         51
4.9Federal Reserve Regulations; Use of Proceeds             51
4.10No Misrepresentation                             52
4.11Plans                                     52
4.12Environmental Matters                         53
4.13Financial Statements                             53
4.14Anti-Corruption Laws and Sanctions                     54
5.CONDITIONS TO EFFECTIVENESS                     54
5.1Agreement                                 54
5.2Notes                                     54
5.3Corporate Action                             54
5.4Opinion of Counsel to the Borrower                     55
5.5Payment of Loans, Interest and Fees under Existing 2013 Amended and Restated
Credit Agreement                         55
5.6No Default and Representations and Warranties             55
5.7Fees                                     55
6.CONDITIONS OF LENDING ‑ ALL LOANS AND LETTERS OF CREDIT     55
6.1Compliance                                 56
6.2Requests                                 56
7.AFFIRMATIVE COVENANTS                         56
7.1Legal Existence                             56
7.2Taxes                                     56
7.3Insurance                                 57
7.4Performance of Obligations                         57
7.5Condition of Property                             57
7.6Observance of Legal Requirements                     57
7.7Financial Statements and Other Information                 57
7.8Records                                 59
7.9Authorizations                                 59
8.NEGATIVE COVENANTS                             60
8.1Subsidiary Indebtedness                         60
8.2Liens                                     60
8.3Dispositions                                 61
8.4Merger or Consolidation, Etc.                         61
8.5Acquisitions                                 61

(ii)
CVS Caremark 2014 Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------



8.6Restricted Payments                              61
8.7Limitation on Upstream Dividends by Subsidiaries             62
8.8Limitation on Negative Pledges                     62
8.9Ratio of Consolidated Indebtedness to Total Capitalization         63
9.DEFAULT                                     63
9.1Events of Default                             63
9.2Remedies                                 65
10.AGENT                                     66
10.1Appointment and Authority                         66
10.2Rights as a Lender                             66
10.3Exculpatory Provisions                         67
10.4Reliance by Administrative Agent                     68
10.5Delegation of Duties                             68
10.6Resignation of Administrative Agent                     68
10.7Non‑Reliance on Administrative Agent and Other Credit Parties     69
10.8No Other Duties, etc.                             69
11.OTHER PROVISIONS                             70
11.1Amendments, Waivers, Etc.                         70
11.2Notices                                 71
11.3No Waiver; Cumulative Remedies                     73
11.4Survival of Representations and Warranties                 73
11.5Payment of Expenses; Indemnified Liabilities             73
11.6Lending Offices                             74
11.7Successors and Assigns                         74
11.8Counterparts; Electronic Execution of Assignments             78
11.9Set‑off and Sharing of Payments                     78
11.10Indemnity                                 79
11.11Governing Law                             81
11.12Severability                                 81
11.13Integration                                 81
11.14Treatment of Certain Information                     81
11.15Acknowledgments                             82
11.16Consent to Jurisdiction                         82
11.17Service of Process                             83
11.18No Limitation on Service or Suit                     83
11.19WAIVER OF TRIAL BY JURY                     83
11.20Patriot Act Notice                             83
11.21No Fiduciary Duty                             83

(iii)
CVS Caremark 2014 Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------





EXHIBITS


Exhibit
A
List of Commitments
Exhibit
B
Form of Note
Exhibit
C
Form of Borrowing Request
Exhibit
D‑1
Form of Opinion of Counsel to the Borrower
Exhibit
D‑2
Form of Opinion of Special Counsel to the Borrower
Exhibit
E
Form of Assignment and Assumption
Exhibit
F
Form of Competitive Bid Request
Exhibit
G
Form of Invitation to Bid
Exhibit
H
Form of Competitive Bid
Exhibit
I
Form of Competitive Bid Accept/Reject Letter
Exhibit
J
Form of Letter of Credit Request
Exhibit
K
Form of Commitment Increase Supplement






(iv)
CVS Caremark 2014 Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------




SECOND AMENDED AND RESTATED CREDIT AGREEMENT, dated as of July 24, 2014, by and
among CVS CAREMARK CORPORATION, a Delaware corporation (the “Borrower”), the
Lenders party hereto from time to time (each a “Lender” and, collectively, the
“Lenders”), BARCLAYS BANK PLC (“Barclays”) and JPMORGAN CHASE BANK, N.A., as
co-syndication agents (in such capacity, each a “Co-Syndication Agent” and,
collectively, the “Co-Syndication Agents”), BANK OF AMERICA, N.A. and WELLS
FARGO BANK, N.A., as co-documentation agents (in such capacity, each a
“Co-Documentation Agent” and, collectively, the “Co-Documentation Agents”), and
THE BANK OF NEW YORK MELLON (“BNY Mellon”), as administrative agent for the
Lenders (in such capacity, the “Administrative Agent”).
1.
DEFINITIONS AND PRINCIPLES OF CONSTRUCTION

1.1
Definitions

When used in any Loan Document (as defined below), each of the following terms
shall have the meaning ascribed thereto unless the context otherwise
specifically requires:
“ABR Advances”: the Revolving Credit Loans (or any portions thereof) at such
time as they (or such portions) are made or are being maintained at a rate of
interest based upon the Alternate Base Rate.
“Accumulated Funding Deficiency”: as defined in Section 302 of ERISA.
“Acquisition”: with respect to any Person, the purchase or other acquisition by
such Person, by any means whatsoever, of (a) stock of, or other equity
securities of, any other Person if, immediately thereafter, such other Person
would be either a consolidated subsidiary of such Person or otherwise under the
control of such Person, or (b) any business, going concern or division or
segment thereof, or all or substantially all of the assets thereof, provided
that no redemption, retirement, purchase or acquisition by any Person of the
stock or other equity securities of such Person shall be deemed to constitute an
Acquisition.
“Administrative Agent”: as defined in the preamble.
“Administrative Questionnaire”: an Administrative Questionnaire in a form
supplied by the Administrative Agent.
“Affected Advance”: as defined in Section 3.8(b).
“Affiliate”: with respect to any Person at any time and from time to time, any
other Person (other than a wholly‑owned subsidiary of such Person) which, at
such time (a) controls such Person, (b) is controlled by such Person or (c) is
under common control with such Person. The term “control”, as used in this
definition with respect to any Person, means the power, whether direct or
indirect through one or more intermediaries, to direct or cause the direction of
the management and policies of such Person, whether through the ownership of
voting securities or other interests, by contract or otherwise.
“Aggregate Commitment Amount”: at any time, the sum of the Commitment Amounts of
the Lenders at such time under this Agreement. The Aggregate Commitment Amount
on the Effective Date is $1,250,000,000.
“Aggregate Credit Exposure”: at any time, the sum at such time of (a) the
aggregate Committed Credit Exposure of the Lenders at such time under this
Agreement and (b) the aggregate outstanding principal balance of all Competitive
Bid Loans at such time under this Agreement.
“Agreement”: this Second Amended and Restated Credit Agreement, as the same may
be amended, supplemented or otherwise modified from time to time.
“Alternate Base Rate”: for any day, a rate per annum equal to the greatest of
(1) the BNY Mellon Rate in effect on such day, (1) 0.50% plus the Federal Funds
Effective Rate (rounded, if necessary, to the nearest l/100th of 1% or, if there
is no nearest 1/100 of 1%, then to the next higher 1/100 of 1%) in effect on
such day, and (1) the Eurodollar Rate in effect on such day for a one month
interest period commencing on such day (or if such day is not a Domestic
Business Day, the immediately preceding Domestic Business Day), calculated in
the manner provided in the definition of “Eurodollar Rate”, plus 1%. Any change
in the Alternate Base Rate due to a change in the BNY Mellon Rate, the Federal
Funds Effective Rate or the Eurodollar Rate shall be effective from and
including the effective date of such change in the BNY Mellon Rate, the Federal
Funds Effective Rate or the Eurodollar Rate, respectively. If for any reason the
Administrative Agent shall determine (which determination shall be conclusive
absent clearly demonstrable error) that it is unable to ascertain the Federal
Funds Effective Rate for any reason, including the inability or failure of the
Administrative Agent to obtain sufficient quotations in accordance with the
terms hereof, the Alternate Base Rate shall be determined without regard to
clause (b) until the circumstances giving rise to such inability no longer
exist.
“Anti-Corruption Laws”: all laws, rules, and regulations of any jurisdiction
applicable to the Borrower or the Subsidiaries from time to time concerning or
relating to bribery or corruption.
“Applicable Margin”: (i) with respect to the unpaid principal balance of ABR
Advances, the applicable percentage set forth below in the column entitled “ABR
Advances”, (ii) with respect to the unpaid principal balance of Eurodollar
Advances, the applicable percentage set forth below in the column entitled
“Eurodollar Advances”, (iii) with respect to the Facility Fee, the applicable
percentage set forth below in the column entitled “Facility Fee”, (iv) with
respect to the Letter of Credit Participation Fee payable in respect of standby
Letters of Credit, the applicable percentage set forth below in the column
entitled “Participation Fee - Standby”, and (v) with respect to the Letter of
Credit Participation Fee payable in respect of commercial Letters of Credit, the
applicable percentage set forth below in the column entitled “Participation Fee
- Commercial”, in each case opposite the applicable Pricing Level:
Pricing Level
ABR
Advances
Eurodollar
Advances
Facility
Fee
Participation Fee - Standby
Participation Fee – Commercial
Pricing Level I
0.000%
0.795%
0.080%
0.795%
0.3975%
Pricing Level II
0.000%
0.900%
0.100%
0.900%
0.4500%
Pricing Level III
0.000%
1.000%
0.125%
1.000%
0.5000%
Pricing Level IV
0.100%
1.100%
0.150%
1.100%
0.5500%
Pricing Level V
0.300%
1.300%
0.200%
1.300%
0.6500%
Pricing Level VI
0.500%
1.500%
0.250%
1.500%
0.7500%



Decreases in the Applicable Margin resulting from a change in Pricing Level
shall become effective upon the delivery by the Borrower to the Administrative
Agent of a notice pursuant to Section 7.7(d). Increases in the Applicable Margin
resulting from a change in Pricing Level shall become effective on the effective
date of any downgrade or withdrawal in the rating by Moody’s or S&P of the
senior unsecured long term debt rating of the Borrower.
“Approved Fund”: any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business
that is administered or managed by (1) a Lender, (1) an Affiliate of a Lender or
(1) an entity or an Affiliate of an entity that administers or manages a Lender.
“Assignment and Assumption”: an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 11.7(b)), and accepted by the Administrative Agent, in substantially
the form of Exhibit E or any other form approved by the Administrative Agent.
“Benefited Lender”: as defined in Section 11.9(b).
“BNY Mellon”: as defined in the preamble.
“BNY Mellon Rate”: a rate of interest per annum equal to the rate of interest
publicly announced in New York City by BNY Mellon from time to time as its prime
commercial lending rate, such rate to be adjusted automatically (without notice)
on the effective date of any change in such publicly announced rate.
“Borrower”: as defined in the preamble.
“Borrower Materials”: as defined in Section 7.7.
“Borrowing Date”: (i) in respect of Revolving Credit Loans, any Domestic
Business Day or Eurodollar Business Day, as the case may be, on which the
Lenders shall make Revolving Credit Loans pursuant to a Borrowing Request or
pursuant to a Mandatory Borrowing, (ii) in respect of Competitive Bid Loans, any
Domestic Business Day on which a Lender shall make a Competitive Bid Loan
pursuant to a Competitive Bid Request, (iii) in respect of Swing Line Loans, any
Domestic Business Day on which the Swing Line Lender shall make a Swing Line
Loan pursuant to a Borrowing Request and (iv) in respect of Letters of Credit,
any Domestic Business Day on which the Issuer shall issue a Letter of Credit
pursuant to a Letter of Credit Request.
“Borrowing Request”: a request for Revolving Credit Loans or Swing Line Loans in
the form of Exhibit C.
“Change of Control”: any of the following:
(i)    any Person or group (as such term is used in Section 13(d)(3) of the
Securities Exchange Act of 1934, as amended), (a) shall have or acquire
beneficial ownership of securities having 35% or more of the ordinary voting
power of the Borrower or (b) shall possess, directly or indirectly, the power to
direct or cause the direction of the management and policies of the Borrower,
whether through the ownership of voting securities, by contract or otherwise; or
(ii)    the Continuing Directors shall cease for any reason to constitute a
majority of the board of directors of the Borrower then in office.
“Co-Documentation Agent” and Co-Documentation Agents”: as defined in the
preamble.
“Commitment”: in respect of any Lender, such Lender’s undertaking to make
Revolving Credit Loans, subject to the terms and conditions hereof, in an
aggregate outstanding principal amount not to exceed the Commitment Amount of
such Lender.
“Commitment Amount”: at any time and with respect to any Lender, the amount set
forth adjacent to such Lender’s name under the heading “Commitment Amount” in
Exhibit A at such time or, in the event that such Lender is not listed on
Exhibit A, the “Commitment Amount” which such Lender shall have assumed from
another Lender in accordance with Section 11.7 on or prior to such time, as the
same may be adjusted from time to time pursuant to Section 2.6 and Section 11.7.
“Commitment Increase Supplement”: a Commitment Increase Supplement substantially
in the form of Exhibit K.
“Commitment Percentage”: at any time and with respect to any Lender, a fraction
the numerator of which is such Lender’s Commitment Amount at such time, and the
denominator of which is the Aggregate Commitment Amount at such time.
“Commitment Period”: the period commencing on the Effective Date and ending on
the Commitment Termination Date, or on such earlier date as all of the
Commitments shall have been terminated in accordance with the terms hereof.
“Commitment Termination Date”: the earlier of (i) July 24, 2019 (subject to
extension as provided in Section 2.12) and (ii) the date on which the Loans
shall become due and payable, whether by acceleration, notice of intention to
prepay or otherwise.
“Committed Credit Exposure”: with respect to any Lender at any time, the sum at
such time of (a) the outstanding principal balance of such Lender’s Revolving
Credit Loans, (b) the Swing Line Exposure of such Lender and (c) the Letter of
Credit Exposure of such Lender.
“Compensatory Interest Payment”: as defined in Section 3.4(c).
“Competitive Bid”: an offer by a Lender, in the form of Exhibit H, to make one
or more Competitive Bid Loans.
“Competitive Bid Accept/Reject Letter”: a notification made by the Borrower
pursuant to Section 2.4(d) in the form of Exhibit I.
“Competitive Bid Loan”: as defined in Section 2.4(a).
“Competitive Bid Rate”: as to any Competitive Bid made by a Lender pursuant to
Section 2.4(b), the fixed rate of interest (which shall be expressed in the form
of a decimal to no more than four decimal places) offered by such Lender and
accepted by the Borrower.
“Competitive Bid Request”: a request by the Borrower, in the form of Exhibit F,
for Competitive Bids.
“Competitive Interest Period”: as to any Competitive Bid Loan, the period
commencing on the date of such Competitive Bid Loan and ending on the date
requested in the Competitive Bid Request with respect thereto, which shall not
be earlier than 3 days after the date of such Competitive Bid Loan or later than
180 days after the date of such Competitive Bid Loan, provided that if any
Competitive Interest Period would end on a day other than a Domestic Business
Day, such Interest Period shall be extended to the next succeeding Domestic
Business Day, unless such next succeeding Domestic Business Day would be a date
on or after the Commitment Termination Date, in which case such Competitive
Interest Period shall end on the next preceding Domestic Business Day. Interest
shall accrue from and including the first day of a Competitive Interest Period
to but excluding the last day of such Competitive Interest Period.
“Consolidated”: the Borrower and the Subsidiaries on a consolidated basis in
accordance with GAAP.
“Contingent Obligation”: as to any Person (the “secondary obligor”), any
obligation of such secondary obligor (a) guaranteeing or in effect guaranteeing
any return on any investment made by another Person, or (b) guaranteeing or in
effect guaranteeing any Indebtedness, lease, dividend or other obligation
(“primary obligation”) of any other Person (the “primary obligor”) in any
manner, whether directly or indirectly, including any obligation of such
secondary obligor, whether or not contingent, (i) to purchase any such primary
obligation or any Property constituting direct or indirect security therefor,
(ii) to advance or supply funds (A) for the purchase or payment of any such
primary obligation or (B) to maintain working capital or equity capital of the
primary obligor or otherwise to maintain the net worth or solvency of the
primary obligor, (iii) to purchase Property, securities or services primarily
for the purpose of assuring the beneficiary of any such primary obligation of
the ability of the primary obligor to make payment of such primary obligation,
(iv) otherwise to assure or hold harmless the beneficiary of such primary
obligation against loss in respect thereof, and (v) in respect of the
Indebtedness of any partnership in which such secondary obligor is a general
partner, except to the extent that such Indebtedness of such partnership is
nonrecourse to such secondary obligor and its separate Property, provided that
the term “Contingent Obligation” shall not include the indorsement of
instruments for deposit or collection in the ordinary course of business.
“Continuing Director”: any member of the board of directors of the Borrower who
(i) is a member of that board of directors on the Effective Date or (ii) was
nominated for election by the board of directors a majority of whom were
directors on the Effective Date or whose election or nomination for election was
previously approved by one or more of such directors.
“Control Person”: as defined in Section 3.6.
“Convert”, “Conversion” and “Converted”: each, a reference to a conversion
pursuant to Section 3.3 of one Type of Revolving Credit Loan into another Type
of Revolving Credit Loan.
“Costs”: as defined in Section 3.6.
“Co-Syndication Agent” and Co-Syndication Agents”: as defined in the preamble.
“Credit Exposure”: with respect to any Lender at any time, the sum at such time
of (a) the Committed Credit Exposure of such Lender at such time under this
Agreement and (b) the outstanding principal balance of all Competitive Bid Loans
of such Lender at such time under this Agreement.
“Credit Parties” means the Administrative Agent, the Co-Syndication Agents, the
Co-Documentation Agents, the Swing Line Lender, the Issuer and the Lenders.
“Default”: any of the events specified in Section 9.1, whether any requirement
for the giving of notice, the lapse of time, or both, or any other condition,
has been satisfied.
“Defaulting Lender”: any Lender, as reasonably determined by the Administrative
Agent, that has (1) failed to fund any portion of its Loans or participations in
Letters of Credit or Swing Line Loans within two Domestic Business Days of the
date required to be funded by it hereunder, unless such Lender notifies the
Administrative Agent and the Borrower in writing that such failure is the result
of such Lender’s determination that one or more conditions precedent to funding
(each of which conditions precedent, together with any applicable default, shall
be specifically identified in such writing) has not been satisfied, (1) notified
the Borrower or any Credit Party in writing that it does not intend to comply
with any of its funding obligations under this Agreement or has made a public
statement to the effect that it does not intend to comply with its funding
obligations under this Agreement or generally under other agreements in which it
commits to extend credit, unless such writing or public statement relates to
such Lender’s obligation to fund a Loan hereunder and states that such position
is based on such Lender’s determination that a condition precedent to funding
(which condition precedent, together with any applicable default, shall be
specifically identified in such writing or public statement) cannot be
satisfied, (1) failed, two Domestic Business Days after written request by the
Administrative Agent (based on the reasonable belief that it may not fulfill its
funding obligation), to confirm that it will comply with the terms of this
Agreement relating to its obligations to fund prospective Loans and
participations in then outstanding Letters of Credit and Swing Line Loans,
provided that such Lender shall cease to be a Defaulting Lender under this
clause (c) upon receipt by the Administrative Agent of such confirmation, (1)
otherwise failed to pay over to the Administrative Agent or any other Lender any
other amount required to be paid by it hereunder within two Domestic Business
Days of the date when due, unless the subject of a good faith dispute, or (1)
(1) become or is insolvent or has a parent company that has become or is
insolvent or (1) become the subject of a bankruptcy or insolvency proceeding, or
has had a receiver, interim receiver, receiver and manager, administrator,
liquidator, conservator, trustee or custodian appointed for it, or has taken any
action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment or has a parent company that
has become the subject of a bankruptcy or insolvency proceeding, or has had a
receiver, interim receiver, receiver and manager, administrator, liquidator,
conservator, trustee or custodian appointed for it, or has taken any action in
furtherance of, or indicating its consent to, approval of or acquiescence in any
such proceeding or appointment, provided that a Lender shall not qualify as a
Defaulting Lender solely as a result of the acquisition or maintenance of an
ownership interest in such Lender or its parent company, or of the exercise of
control over such Lender or any Person controlling such Lender, by a
Governmental Authority or instrumentality thereof so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States of America or from the
enforcement of judgments or writs of attachment on its assets or permit such
Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any agreements made by such Lender.
“Disposition”: with respect to any Person, any sale, assignment, transfer or
other disposition by such Person by any means, of:
(a)    the stock of, or other equity interests of, any other Person,
(b)    any business, operating entity, division or segment thereof, or
(c)    any other Property of such Person, other than (i) the sale of inventory
(other than in connection with bulk transfers), (ii) the disposition of
equipment and (iii) the sale of cash investments.
“Dividend Restrictions”: as defined in Section 8.7.
“Dollar” or “$”: lawful currency of the United States of America.
“Domestic Business Day”: any day other than a Saturday, Sunday or a day which in
New York City is a legal holiday or a day on which banking institutions are
authorized or required by law or other governmental action to close.
“Effective Date”: as defined in Section 5.
“Eligible Assignee”: a Person that is a permitted assignee under Section 11.7(b)
that has received the consent of each party whose consent is required under
Section 11.7(b).
“Employee Benefit Plan”: an employee benefit plan, within the meaning of
Section 3(3) of ERISA, maintained, sponsored or contributed to by the Borrower,
any Subsidiary or any ERISA Affiliate.
“Environmental Laws”: all laws, rules, regulations, codes, ordinances, orders,
decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters.
“Environmental Liability”: as to any Person, any liability, contingent or
otherwise (including any liability for damages, costs of environmental
remediation, fines, penalties or indemnities), of such Person directly or
indirectly resulting from or based upon (1) violation of any Environmental Law,
(1) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (1) exposure to any Hazardous Materials,
(1) the release or threatened release of any Hazardous Materials into the
environment or (1) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.
“ERISA”: the Employee Retirement Income Security Act of 1974, as amended from
time to time, or any successor thereto, and the rules and regulations issued
thereunder, as from time to time in effect.
“ERISA Affiliate”: when used with respect to an Employee Benefit Plan, ERISA,
the PBGC or a provision of the Internal Revenue Code pertaining to employee
benefit plans, any Person that is a member of any group of organizations within
the meaning of Sections 414(b) or (c) of the Internal Revenue Code or, solely
with respect to the applicable provisions of the Internal Revenue Code, Sections
414(m) or (o) of the Internal Revenue Code, of which the Borrower or any
Subsidiary is a member.
“Eurodollar Advance”: a portion of the Revolving Credit Loans selected by the
Borrower to bear interest during a Eurodollar Interest Period selected by the
Borrower at a rate per annum based upon a Eurodollar Rate determined with
reference to such Interest Period, all pursuant to and in accordance with
Section 2.1 or Section 3.3.
“Eurodollar Business Day”: any Domestic Business Day, other than a Domestic
Business Day on which banks are not open for dealings in Dollar deposits in the
interbank eurodollar market.
“Eurodollar Interest Period”: the period commencing on any Eurodollar Business
Day selected by the Borrower in accordance with Section 2.3 or Section 3.3 and
ending one, two, three or six months thereafter, as selected by the Borrower in
accordance with either such Sections, subject to the following:
(i)    if any Eurodollar Interest Period would otherwise end on a day which is
not a Eurodollar Business Day, such Interest Period shall be extended to the
immediately succeeding Eurodollar Business Day unless the result of such
extension would be to carry the end of such Interest Period into another
calendar month, in which event such Interest Period shall end on the Eurodollar
Business Day immediately preceding such day; and
(ii)    if any Eurodollar Interest Period shall begin on the last Eurodollar
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period),
such Interest Period shall end on the last Eurodollar Business Day of such
latter calendar month.
“Eurodollar Rate”: with respect to any Eurodollar Advance or any ABR Advance, to
the extent such ABR Advance is based on a Eurodollar Rate, for any Interest
Period, an interest rate per annum equal to (a) the LIBO Rate for such Interest
Period multiplied by (b) the Statutory Reserve Rate.
“Event of Default”: any of the events specified in Section 9.1, provided that
any requirement for the giving of notice, the lapse of time, or both, or any
other condition has been satisfied.
“Excluded Taxes”: with respect to the Administrative Agent, any Lender, the
Issuer or any other recipient of any payment to be made by or on account of any
obligation of the Borrower hereunder or any other Loan Document, (a) Taxes
imposed on or measured by its net income (however denominated), and franchise
Taxes, in each case, (i) imposed on it by the jurisdiction (or any political
subdivision thereof) under the laws of which it is organized or in which its
principal office is located or, in the case of any Lender, in which its
applicable lending office is located, or (ii) that are Other Connection Taxes,
(b) any branch profits Taxes imposed by the United States of America or that are
Other Connection Taxes, (c) in the case of a Lender (other than an assignee
pursuant to a request by the Borrower under Section 3.13), any withholding Tax
that (i) is imposed on amounts payable to such Lender at the time such Lender
becomes a party hereto (or designates a new lending office), (ii) is
attributable to such Lender’s failure or inability (other than as a result of a
Regulatory Change) to comply with Section 3.10, except to the extent that such
Lender (or its assignor, if any) was entitled, at the time of designation of a
new lending office (or assignment), to receive additional amounts from the
Borrower with respect to such withholding Tax pursuant to Section 3.10, or (iii)
is attributable to such Lender’s failure or inability (other than as a result of
a Regulatory Change, except for a Regulatory Change relating to the
implementation of FATCA) to comply with Section 3.10 and (d) any Taxes imposed
under FATCA.
“Existing Commitment Termination Date”: as defined in Section 2.12(a).
“Existing 2013 Amended and Restated Credit Agreement”: the Amended and Restated
Credit Agreement, dated as of May 23, 2013, by and among the Borrower, the
lenders party thereto, Barclays Bank PLC and JPMorgan Chase Bank, N.A., as
co‑syndication agents, Bank of America, N.A. and Wells Fargo Bank, N.A., as
co-documentation agents, and BNY Mellon, as administrative agent.
“Existing 2012 Credit Agreement”: the Credit Agreement, dated as of February 17,
2012, by and among the Borrower, the lenders party thereto, Barclays Bank PLC
and JPMorgan Chase Bank, N.A., as co‑syndication agents, Bank of America, N.A.
and Wells Fargo Bank, N.A., as co-documentation agents, and BNY Mellon, as
administrative agent, as the same may be amended, supplemented, replaced or
otherwise modified from time to time.
“Existing 2013 Credit Agreement”: the Credit Agreement, dated as of May 23,
2013, by and among the Borrower, the lenders party thereto, Barclays Bank PLC
and JPMorgan Chase Bank, N.A., as co‑syndication agents, Bank of America, N.A.
and Wells Fargo Bank, N.A., as co-documentation agents, and BNY Mellon, as
administrative agent, as the same may be amended, supplemented, replaced or
otherwise modified from time to time.
“Expiration Date”: the first date, occurring on or after the date the
Commitments shall have terminated or been terminated in accordance herewith,
upon which there shall be no Loans or Letters of Credit outstanding.
“Extension Date”: as defined in Section 2.12(a).
“Extension Request”: as defined in Section 2.12(a).
“Facility Fee”: as defined in Section 3.11(a).
“FATCA”: Sections 1471 through 1474 of the Internal Revenue Code, as of the date
of this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future regulations or official interpretations thereof, any agreements entered
into pursuant to Section 1471(b)(1) of the Internal Revenue Code, any applicable
intergovernmental agreements with respect thereto, and any treaty, law,
regulations, or other official guidance enacted in any other jurisdiction
relating to such intergovernmental agreement.
“Federal Funds Effective Rate”: for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers, as published for such day (or, if such
day is not a Domestic Business Day, for the next preceding Domestic Business
Day) by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day which is a Domestic Business Day, the average (rounded, if
necessary, to the nearest 1/100 of 1% or, if there is no nearest 1/100 of 1%,
then to the next higher 1/100 of 1%) of the quotations for such day on such
transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by the Administrative Agent.
“Fees”: as defined in Section 3.2(a).
“Financial Statements”: as defined in Section 4.13.
“Foreign Lender”: any Lender or Issuer that is not a United States person within
the meaning of Section 7701(a)(30) of the Internal Revenue Code.
“GAAP”: generally accepted accounting principles set forth in the opinions and
pronouncements of the Accounting Principles Board and the American Institute of
Certified Public Accountants and statements and pronouncements of the Financial
Accounting Standards Board or such other principles as may be approved by a
significant segment of the accounting profession, which are applicable to the
circumstances as of the date of determination, consistently applied.
“Governmental Authority”: any foreign, federal, state, municipal or other
government, or any department, commission, board, bureau, agency, public
authority or instrumentality thereof, or any court, arbitrator, regulatory body
or central bank (including any supra-national bodies such as the European Union
or the European Central Bank).
“Hazardous Materials”: all explosive or radioactive substances or wastes and all
hazardous or toxic substances, wastes or other pollutants, including petroleum
or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.
“Highest Lawful Rate”: as to any Lender, the maximum rate of interest, if any,
which at any time or from time to time may be contracted for, taken, charged or
received on the Loans or the Notes or which may be owing to such Lender pursuant
to this Agreement under the laws applicable to such Lender and this Agreement.
“Impacted Interest Period”: has the meaning assigned to it in the definition of
“LIBO Rate”.
“Increasing Lender”: as defined in Section 2.6(d).
“Indebtedness”: as to any Person at a particular time, all items of such Person
which constitute, without duplication, (a) indebtedness for borrowed money or
the deferred purchase price of Property (other than trade payables and accrued
expenses incurred in the ordinary course of business), (b) indebtedness
evidenced by notes, bonds, debentures or similar instruments, (c) indebtedness
with respect to any conditional sale or other title retention agreement, (d)
indebtedness arising under acceptance facilities and the amount available to be
drawn under all letters of credit (excluding for purposes of Section 8.1 and
Section 8.9 letters of credit obtained in the ordinary course of business by the
Borrower or any Subsidiary) issued for the account of such Person and, without
duplication, all drafts drawn thereunder to the extent such Person shall not
have reimbursed the issuer in respect of the issuer’s payment of such drafts,
(e) that portion of any obligation of such Person, as lessee, which in
accordance with GAAP is required to be capitalized on a balance sheet of such
Person, (f) all indebtedness described in (a) ‑ (e) above secured by any Lien on
any Property owned by such Person even though such Person shall not have assumed
or otherwise become liable for the payment thereof (other than carriers’,
warehousemen’s, mechanics’, repairmen’s or other like non‑consensual Liens
arising in the ordinary course of business), and (g) Contingent Obligations in
respect of any indebtedness described in items (a) ‑ (f) above, provided that,
for purposes of this definition, Indebtedness shall not include Intercompany
Debt and obligations in respect of interest rate caps, collars, exchanges, swaps
or other, similar agreements.
“Indemnified Liabilities”: as defined in Section 11.5.
“Indemnified Person”: as defined in Section 11.10.
“Indemnified Taxes”: Taxes other than Excluded Taxes and Other Taxes.
“Intangible Assets”: at any date, the value, as shown on the most recent
Consolidated balance sheet of the Borrower and the Subsidiaries as at the end of
the fiscal quarter ending not more than 135 days prior to such date, prepared in
accordance with GAAP, of: (i) all trade names, trademarks, licenses, patents,
copyrights, service marks, goodwill and other like intangibles, (ii)
organizational and development costs, (iii) deferred charges (other than prepaid
items, such as insurance, taxes, interest, commissions, rents, pensions,
compensation and similar items and tangible assets being amortized), and (iv)
unamortized debt discount and expense, less unamortized premium.
“Intercompany Debt”: (i) Indebtedness of the Borrower to one or more of the
Subsidiaries of the Borrower and (ii) Indebtedness of one or more of the
Subsidiaries of the Borrower to the Borrower or any one or more of the other
Subsidiaries of the Borrower.
“Intercompany Disposition”: a Disposition by the Borrower or any of the
Subsidiaries of the Borrower to the Borrower or to any of the other Subsidiaries
of the Borrower.
“Interest Payment Date”: (i) as to any ABR Advance, the last day of each March,
June, September and December, commencing on the first of such days to occur
after such ABR Advance is made or any Eurodollar Advance is converted to an ABR
Advance, (ii) as to any Swing Line Loan, the day on which the outstanding
principal balance of such Swing Line Loan shall become due and payable in
accordance with Section 2.2(a), (iii) as to any Eurodollar Advance in respect of
which the Borrower has selected a Eurodollar Interest Period of one, two or
three months, the last day of such Eurodollar Interest Period, (iv) as to any
Competitive Bid Loan in respect of which the Borrower has selected a Competitive
Interest Period of 90 days or less the last day of such Competitive Interest
Period and (v) as to any Eurodollar Advance or Competitive Bid Loan in respect
of which the Borrower has selected an Interest Period greater than three months
or 90 days, as the case may be, the last day of the third month or the 90th day,
as the case may be, of such Interest Period and the last day of such Interest
Period.
“Interest Period”: a Eurodollar Interest Period, a Swing Line Interest Period or
a Competitive Interest Period, as the case may be.
“Internal Revenue Code”: the Internal Revenue Code of 1986, as amended from time
to time, or any successor thereto, and the rules and regulations issued
thereunder, as from time to time in effect.
“Interpolated Rate”: at any time, for any Interest Period, the rate per annum
(rounded to the same number of decimal places as the LIBO Screen Rate)
determined by the Administrative Agent (which determination shall be conclusive
and binding absent manifest error) to be equal to the rate that results from
interpolating on a linear basis between: (i) the LIBO Screen Rate for the
longest period (for which the LIBO Screen Rate is available) that is shorter
than the Impacted Interest Period; and (ii) the LIBO Screen Rate for the
shortest period (for which that Screen Rate is available) that exceeds the
Impacted Interest Period, in each case, at such time.
“Invitation to Bid”: an invitation by the Administrative Agent to the Lenders to
make Competitive Bids in the form of Exhibit G.
“issue” or “issuance”: when used with respect to a Letter of Credit, shall be
deemed to include any increase in the amount of such Letter of Credit.
“Issuer”: BNY Mellon.
“Lender”: as defined in the preamble; such term to also include the Swing Line
Lender and the Issuer where the context hereof requires or permits such
inclusion.
“Letter of Credit”: as defined in Section 2.8.
“Letter of Credit Commitment”: the commitment of the Issuer to issue Letters of
Credit in accordance with the terms hereof in an aggregate outstanding face
amount not exceeding $250,000,000 (or, if less, the Aggregate Commitment Amount)
at any time, as the same may be reduced pursuant to Section 2.6.
“Letter of Credit Exposure”: at any time, (a) in respect of all Lenders, the
sum, without duplication, of (i) the maximum aggregate amount which may be drawn
under all unexpired Letters of Credit at such time (whether the conditions for
drawing thereunder have or may be satisfied), (ii) the aggregate amount, at such
time, of all unpaid drafts (which have not been dishonored) drawn under all
Letters of Credit, and (iii) the aggregate unpaid principal amount of the
Reimbursement Obligations at such time, and (b) in respect of any Lender, an
amount equal to such Lender’s Commitment Percentage at such time multiplied by
the amount determined under clause (a) of this definition.
“Letter of Credit Participation”: with respect to each Lender, its obligations
to the Issuer under Section 2.9.
“Letter of Credit Participation Fee”: as defined in Section 3.12.
“Letter of Credit Request”: a request in the form of Exhibit J.
“LIBO Rate”: with respect to any Eurodollar Advance for any Interest Period, the
London interbank offered rate for U.S. Dollars for a period equal in length to
such Interest Period as displayed on page LIBOR01 of the Reuters screen that
displays such rate (or, in the event such rate does not appear on a Reuters page
or screen, on any successor or substitute page on such screen that displays such
rate, or on the appropriate page of such other information service that
publishes such rate from time to time as selected by the Administrative Agent in
its reasonable discretion (in each case the “LIBO Screen Rate”) at approximately
11:00 a.m., London time, two Eurodollar Business Days prior to the commencement
of such Interest Period; provided that (i) if the LIBO Screen Rate shall be less
than zero, such rate shall be deemed to be zero for the purposes of this
Agreement and (ii) if the LIBO Screen Rate shall not be available at such time
for such Interest Period (an “Impacted Interest Period”) then the LIBO Rate
shall be the Interpolated Rate, provided that if any Interpolated Rate shall be
less than zero, such rate shall be deemed to be zero for purposes of this
Agreement.
“LIBO Screen Rate”: has the meaning assigned to it in the definition of “LIBO
Rate”.
“Lien”: any mortgage, pledge, hypothecation, assignment, lien, deposit
arrangement, charge, encumbrance or other security arrangement or security
interest of any kind, or the interest of a vendor or lessor under any
conditional sale agreement, capital lease or other title retention agreement.
“Loan”: a Revolving Credit Loan, a Competitive Bid Loan or a Swing Line Loan, as
the case may be.
“Loan Documents”: this Agreement and, upon the execution and delivery thereof,
the Notes, if any, and the Reimbursement Agreements.
“Loans”: the Revolving Credit Loans, the Competitive Bid Loans and the Swing
Line Loans.
“Mandatory Borrowing”: as defined in Section 2.2(b).
“Margin Stock”: any “margin stock”, as said term is defined in Regulation U of
the Board of Governors of the Federal Reserve System, as the same may be amended
or supplemented from time to time.
“Material Adverse”: with respect to any change or effect, a material adverse
change in, or effect on, as the case may be, (i) the financial condition,
operations, business, or Property of the Borrower and the Subsidiaries taken as
a whole, (ii) the ability of the Borrower to perform its obligations under the
Loan Documents, or (iii) the ability of the Administrative Agent, the Issuer or
any Lender to enforce the Loan Documents.
“Moody’s”: Moody’s Investors Service, Inc., or any successor thereto.
“Multiemployer Plan”: a Pension Plan which is a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.
“Negotiated Rate”: with respect to each Swing Line Loan, the rate per annum
agreed to in writing by the Borrower and the Swing Line Lender as the interest
rate which such Swing Line Loan shall bear.
“Net Tangible Assets”: at any date, the total assets as shown on the most recent
Consolidated balance sheet of the Borrower and the Subsidiaries as at the end of
the fiscal quarter ending not more than 135 days prior to such date, prepared in
accordance with GAAP, less (i) all current liabilities (due within one year) as
shown on such balance sheet and (ii) Intangible Assets and liabilities relating
thereto.
“New Lender”: as defined in Section 2.6(d).
“Non‑Extending Lender”: as defined in Section 2.12(b).
“Note”: with respect to each Lender that has requested one, a promissory note
evidencing such Lender’s Loans payable to the order of such Lender (or, if
required by such Lender, to such Lender and its registered assigns),
substantially in the form of Exhibit B.
“Other Connection Taxes”: with respect to the Administrative Agent, any Lender,
the Issuer or any other recipient of any payment to be made by or on account of
any obligation of the Borrower hereunder or any other Loan Document, Taxes
imposed as a result of a present or former connection between such recipient and
the jurisdiction imposing such Tax (other than connections arising from such
recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to, enforced any Loan
Document, or sold or assigned an interest in any Loan or Loan Document).
“Other Taxes”: all present or future stamp, court or documentary Taxes or any
other excise or property Taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.
“Participant”: as defined in Section 11.7(d).
“Participant Register”: as defined in Section 11.7(d).
“Patriot Act”: as defined in Section 11.20.
“PBGC”: the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA, or any Governmental Authority succeeding to the
functions thereof.
“Pension Plan”: at any time, any Employee Benefit Plan (including a
Multiemployer Plan) subject to Section 302 of ERISA or Section 412 of the
Internal Revenue Code, the funding requirements of which are, or at any time
within the six years immediately preceding the time in question were, in whole
or in part, the responsibility of the Borrower, any Subsidiary or an ERISA
Affiliate.
“Person”: any individual, firm, partnership, limited liability company, joint
venture, corporation, association, business trust, joint stock company,
unincorporated association, trust, Governmental Authority or any other entity,
whether acting in an individual, fiduciary, or other capacity, and for the
purpose of the definition of “ERISA Affiliate”, a trade or business.
“Platform”: as defined in Section 7.7.
“Pricing Level”: Pricing Level I, Pricing Level II, Pricing Level III, Pricing
Level IV, Pricing Level V or Pricing Level VI, as the case may be.
“Pricing Level I”: any time when the senior unsecured long term debt rating of
the Borrower by (x) S&P is A or higher or (y) Moody’s is A2 or higher.
“Pricing Level II”: any time when (i) the senior unsecured long term debt rating
of the Borrower by (x) S&P is A‑ or higher or (y) Moody’s is A3 or higher and
(ii) Pricing Level I does not apply.
“Pricing Level III”: any time when (i) the senior unsecured long term debt
rating of the Borrower by (x) S&P is BBB+ or higher or (y) Moody’s is Baa1 or
higher and (ii) neither Pricing Level I nor II applies.
“Pricing Level IV”: any time when (i) the senior unsecured long term debt rating
of the Borrower by (x) S&P is BBB or higher or (y) Moody’s is Baa2 or higher and
(ii) none of Pricing Level I, II or III applies.
“Pricing Level V”: any time when (i) the senior unsecured long term debt rating
of the Borrower by (x) S&P is BBB‑ or higher or (y) Moody’s is Baa3 or higher
and (ii) none of Pricing Level I, II, III or IV applies.
“Pricing Level VI”: any time when none of Pricing Level I, II, III, IV or V
applies.
Notwithstanding each definition of Pricing Level set forth above, if at any time
the senior unsecured long term debt ratings of the Borrower by S&P and Moody’s
differ by more than one equivalent rating level, then the applicable Pricing
Level shall be determined based upon the lower such rating adjusted upwards to
the next higher rating level.
“Principal Office”: from time to time, the principal office of BNY Mellon,
located on the date hereof in New York, New York.
“Proceeding”: as defined in Section 11.10(a).
“Prohibited Transaction”: a transaction that is prohibited under Section 4975 of
the Internal Revenue Code or Section 406 of ERISA and not exempt under Section
4975 of the Internal Revenue Code, Section 408 of ERISA or any applicable
administrative exemptions.
“Property”: in respect of any Person, all types of real, personal or mixed
property and all types of tangible or intangible property owned or leased by
such Person.
“Regulatory Change”: the occurrence, after the date hereof, of any of the
following: (a) the adoption or taking effect of any law, rule, regulation or
treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority; provided
that, notwithstanding anything herein to the contrary, (i) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (ii) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case, pursuant to Basel III, in the case of each of clauses (i) and (ii),
shall be deemed to be a “Regulatory Change”, regardless of the date enacted,
adopted or issued, but only if any such requirements are generally applicable to
(and for which reimbursement is generally being sought by the Lenders in respect
of) credit transactions similar to this transaction from similarly situated
borrowers (which are parties to credit or loan documentation containing a
provision similar to this definition), as determined by the Lenders in their
respective reasonable discretion.
“Reimbursement Agreement”: as defined in Section 2.8(b).
“Reimbursement Obligations”: all obligations and liabilities of the Borrower due
and to become due (a) under the Reimbursement Agreements and (b) hereunder in
respect of Letters of Credit.
“Related Parties”: with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.
“Replaced Lender”: as defined in Section 3.13.
“Replacement Lender”: as defined in Section 3.13.
“Reportable Event”: with respect to any Pension Plan, (a) any event set forth in
Sections 4043(c) (other than a Reportable Event as to which the 30 day notice
requirement is waived by the PBGC under applicable regulations), 4062(e) or
4063(a) of ERISA, or the regulations thereunder, (b) an event requiring the
Borrower, any Subsidiary or any ERISA Affiliate to provide security to a Pension
Plan under Section 401(a)(29) of the Internal Revenue Code, or (c) the failure
to make any payment required by Section 412(m) of the Internal Revenue Code.
“Required Lenders”: (a) at any time prior to the Commitment Termination Date or
such earlier date as all of the Commitments shall have terminated or been
terminated in accordance herewith, Lenders having Commitment Amounts equal to or
more than 51% of the Aggregate Commitment Amount, and (b) at all other times,
Lenders having Credit Exposure equal to or more than 51% of the Aggregate Credit
Exposure.
“Restricted Payment”: with respect to any Person, any of the following, whether
direct or indirect: (a) the declaration or payment by such Person of any
dividend or distribution on any class of Stock of such Person, other than a
dividend payable solely in shares of that class of Stock to the holders of such
class, (b) the declaration or payment by such Person of any distribution on any
other type or class of equity interest or equity investment in such Person, and
(c) any redemption, retirement, purchase or acquisition of, or sinking fund or
other similar payment in respect of, any class of Stock of, or other type or
class of equity interest or equity investment in, such Person.
“Restrictive Agreement”: as defined in Section 8.7.
“Revolving Credit Loans”: as defined in Section 2.1(a).
“Sanctioned Country”: at any time, a country or territory which is the subject
or target of any Sanctions.
“Sanctioned Person”: at any time, (a) any Person listed in any Sanctions-related
list of designated Persons maintained by the Office of Foreign Assets Control of
the U.S. Department of the Treasury or the U.S. Department of State, (b) any
Person operating, organized or resident in a Sanctioned Country or (c) any
Person controlled by any such Person.
“Sanctions”: economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State.
“S&P”: Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business, or any successor thereto.
“Solvent”: with respect to any Person on a particular date, the condition that
on such date, (i) the fair value of the Property of such Person is greater than
the total amount of liabilities, including, without limitation, contingent
liabilities, of such Person, (ii) the present fair salable value of the assets
of such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (iii) such Person does not intend to, and does not believe that it
will, incur debts or liabilities beyond such Person’s ability to pay as such
debts and liabilities mature, and (iv) such Person is not engaged in business or
a transaction, and is not about to engage in business or a transaction, for
which such Person’s Property would constitute an unreasonably small amount of
capital. For purposes of this definition, the amount of any contingent liability
at any time shall be computed as the amount that, in light of all the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability after taking into account
probable payments by co‑obligors.
“Special Counsel”: such counsel as the Administrative Agent may engage from time
to time.
“Statutory Reserve Rate”: a fraction (expressed as a decimal), the numerator of
which is the number one and the denominator of which is the number one minus the
aggregate of the maximum reserve percentages (including any marginal, special,
emergency or supplemental reserves) expressed as a decimal established by the
Board of Governors of the Federal Reserve System to which the Administrative
Agent is subject for eurocurrency funding (currently referred to as
“Eurocurrency liabilities” in Regulation D) of the Board of Governors of the
Federal Reserve System, as amended. Such reserve percentages shall include those
imposed pursuant to Regulation D. Eurodollar Loans shall be deemed to constitute
eurocurrency funding and to be subject to such reserve requirements without
benefit of or credit for proration, exemptions or offsets that may be available
from time to time to any Lender under Regulation D or any comparable regulation.
The Statutory Reserve Rate shall be adjusted automatically on and as of the
effective date of any change in any reserve percentage.
“Subsidiary”: at any time and from time to time, any corporation, association,
partnership, limited liability company, joint venture or other business entity
of which the Borrower and/or any Subsidiary of the Borrower, directly or
indirectly at such time, either (a) in respect of a corporation, owns or
controls more than 50% of the outstanding stock having ordinary voting power to
elect a majority of the board of directors or similar managing body,
irrespective of whether a class or classes shall or might have voting power by
reason of the happening of any contingency, or (b) in respect of an association,
partnership, limited liability company, joint venture or other business entity,
is entitled to share in more than 50% of the profits and losses, however
determined.
“Swing Line Commitment”: the commitment of the Swing Line Lender to make Swing
Line Loans in accordance with the terms hereof in an aggregate outstanding
principal amount not exceeding $100,000,000 (or, if less, the Aggregate
Commitment Amount) at any time, as the same may be reduced pursuant to Section
2.6.
“Swing Line Commitment Period”: the period from the Effective Date to, but
excluding, the Swing Line Termination Date.
“Swing Line Exposure”: at any time, in respect of any Lender, an amount equal to
the aggregate principal balance of Swing Line Loans at such time multiplied by
such Lender’s Commitment Percentage at such time).
“Swing Line Interest Period”: as to any Swing Line Loan, the period commencing
on the date of such Swing Line loan and ending on the date set forth by the
Borrower in the Borrowing Request with respect to such Swing Line Loan, provided
that the last day of any Swing Line Interest Period shall not be earlier than
one day after the date of such Swing Line Loan or later than 7 days after the
date of such Swing Line Loan and in no event later than the Swing Line
Termination Date, and provided further that if any Swing Line Interest Period
would end on a day other than a Domestic Business Day, such Interest Period
shall be extended to the next succeeding Domestic Business Day.
“Swing Line Lender”: BNY Mellon.
“Swing Line Loan” and “Swing Line Loans”: as defined in Section 2.2(a).
“Swing Line Maturity Date”: as defined in Section 2.2(a).
“Swing Line Participation Amount”: as defined in Section 2.2(c).
“Swing Line Termination Date”: the date which is 7 Domestic Business Days prior
to the Commitment Termination Date.
“Taxes”: all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.
“Termination Event”: with respect to any Pension Plan, (a) a Reportable Event,
(b) the termination of a Pension Plan under Section 4041(c) of ERISA, or the
filing of a notice of intent to terminate a Pension Plan under Section 4041(c)
of ERISA, or the treatment of a Pension Plan amendment as a termination under
Section 4041(e) of ERISA (except an amendment made after such Pension Plan
satisfies the requirement for a standard termination under Section 4041(b) of
ERISA), (c) the institution of proceedings by the PBGC to terminate a Pension
Plan under Section 4042 of ERISA, or (d) the appointment of a trustee to
administer any Pension Plan under Section 4042 of ERISA.
“Total Capitalization”: at any date, the sum of the Borrower’s Consolidated
Indebtedness and shareholders’ equity on such date, determined in accordance
with GAAP.
“Type”: with respect to any Revolving Credit Loan, the characteristic of such
Loan as an ABR Advance or a Eurodollar Advance, each of which constitutes a Type
of Revolving Credit Loan.
“Unqualified Amount”: as defined in Section 3.4(c).
“Upstream Dividends”: as defined in Section 8.7.
“U.S. Lender”: as defined in Section 3.10(e).
“United States Tax Compliance Certificate”: as defined in Section 3.10(e).
1.2
Principles of Construction

(a)    All capitalized terms defined in this Agreement shall have the meanings
given such capitalized terms herein when used in the other Loan Documents or in
any certificate, opinion or other document made or delivered pursuant hereto or
thereto, unless otherwise expressly provided therein.
(b)    Unless otherwise expressly provided herein, the word “fiscal” when used
herein shall refer to the relevant fiscal period of the Borrower. As used in the
Loan Documents and in any certificate, opinion or other document made or
delivered pursuant thereto, accounting terms not defined in Section 1.1, and
accounting terms partly defined in Section 1.1, to the extent not defined, shall
have the respective meanings given to them under GAAP as in effect from time to
time; provided that, if the Borrower notifies the Administrative Agent that the
Borrower requests an amendment to any provision hereof to eliminate the effect
of any change occurring after the date hereof in GAAP or in the application
thereof on the operation of such provision (or if the Administrative Agent
notifies the Borrower that the Required Lenders request an amendment to any
provision hereof for such purpose), regardless of whether any such notice is
given before or after such change in GAAP or in the application thereof, then
such provision shall be interpreted on the basis of, and any accounting term
related thereto shall have the respective meaning given to it under, GAAP as in
effect and applied immediately before such change shall have become effective
until such notice shall have been withdrawn or such provision amended in
accordance herewith.
(c)    The words “hereof”, “herein”, “hereto” and “hereunder” and similar words
when used in each Loan Document shall refer to such Loan Document as a whole and
not to any particular provision of such Loan Document, and Section, schedule and
exhibit references contained therein shall refer to Sections thereof or
schedules or exhibits thereto unless otherwise expressly provided therein.
(d)    All references herein to a time of day shall mean the then applicable
time in New York, New York, unless otherwise expressly provided herein.
(e)    Section headings have been inserted in the Loan Documents for convenience
only and shall not be construed to be a part thereof. Unless the context
otherwise requires, words in the singular number include the plural, and words
in the plural include the singular.
(f)    Whenever in any Loan Document or in any certificate or other document
made or delivered pursuant thereto, the terms thereof require that a Person sign
or execute the same or refer to the same as having been so signed or executed,
such terms shall mean that the same shall be, or was, duly signed or executed by
(i) in respect of any Person that is a corporation, any duly authorized officer
thereof, and (ii) in respect of any other Person (other than an individual), any
analogous counterpart thereof.
(g)    The words “include” and “including”, when used in each Loan Document,
shall mean that the same shall be included “without limitation”, unless
otherwise specifically provided.
1.3
Amendment and Restatement

(a)    This Agreement amends and restates in its entirety the Existing 2013
Amended and Restated Credit Agreement.


2.
AMOUNT AND TERMS OF LOANS

2.1
Revolving Credit Loans

(h)    Subject to the terms and conditions hereof, each Lender severally (and
not jointly) agrees to make loans under this Agreement (each a “Revolving Credit
Loan” and, collectively with each other Revolving Credit Loan of such Lender
and/or with each Revolving Credit Loan of each other Lender, the “Revolving
Credit Loans”) to the Borrower from time to time during the Commitment Period,
during which period the Borrower may borrow, prepay and reborrow in accordance
with the provisions hereof. Immediately after making each Revolving Credit Loan
and after giving effect to all Swing Line Loans and Competitive Bid Loans repaid
and all Reimbursement Obligations paid on the same date, the Aggregate Credit
Exposure will not exceed the Aggregate Commitment Amount. With respect to each
Lender, at the time of the making of any Revolving Credit Loan, the sum of (I)
the principal amount of such Lender’s Revolving Credit Loan constituting a part
of the Revolving Credit Loans to be made, (II) the aggregate principal balance
of all other Revolving Credit Loans (exclusive of Revolving Credit Loans which
are repaid with the proceeds of, and simultaneously with the incidence of, the
Revolving Credit Loans to be made) then outstanding from such Lender and (III)
the product of (A) such Lender’s Commitment Percentage and (B) the sum of (1)
the aggregate principal balance of all Swing Line Loans (exclusive of Swing Line
Loans which are repaid with the proceeds of, and simultaneously with the
incurrence of, the Revolving Credit Loans to be made) then outstanding and (2)
the Letter of Credit Exposure of all Lenders, will not exceed the Commitment of
such Lender at such time. At the option of the Borrower, indicated in a
Borrowing Request, Revolving Credit Loans may be made as ABR Advances or
Eurodollar Advances.
(i)    The aggregate outstanding principal balance of all Revolving Credit Loans
shall be due and payable on the Commitment Termination Date or on such earlier
date upon which all of the Commitments shall have been terminated in accordance
with Section 2.6.
2.2
Swing Line Loans

(b)    Subject to the terms and conditions hereof, the Swing Line Lender agrees
to make loans under this Agreement (each a “Swing Line Loan” and, collectively,
the “Swing Line Loans”) to the Borrower from time to time during the Swing Line
Commitment Period. Swing Line Loans (i) may be repaid and reborrowed in
accordance with the provisions hereof, (ii) shall not, immediately after giving
effect thereto, result in the Aggregate Credit Exposure exceeding the Aggregate
Commitment Amount, and (iii) shall not, immediately after giving effect thereto,
result in the aggregate outstanding principal balance of all Swing Line Loans
exceeding the Swing Line Commitment. The Swing Line Lender shall not be
obligated to make any Swing Line Loan at a time when any Lender is a Defaulting
Lender unless the Swing Line Lender has entered into arrangements satisfactory
to it and the Borrower to eliminate the Swing Line Lender’s risk with respect to
such Defaulting Lender’s participation in such Swing Line Loan. The Swing Line
Lender will not make a Swing Line Loan if the Administrative Agent, or any
Lender by notice to the Swing Line Lender and the Borrower no later than one
Domestic Business Day prior to the Borrowing Date with respect to such Swing
Line Loan, shall have determined that the conditions set forth in Section 6 have
not been satisfied and such conditions remain unsatisfied as of the requested
time of the making of such Loan. Each Swing Line Loan shall be due and payable
on the day (the “Swing Line Maturity Date”) being the earliest of the last day
of the Swing Line Interest Period applicable thereto, the date on which the
Swing Line Commitment shall have been terminated in accordance with Section 2.6,
and the date on which the Loans shall become due and payable pursuant to the
provisions hereof, whether by acceleration or otherwise. Each Swing Line Loan
shall bear interest at the Negotiated Rate applicable thereto. The Swing Line
Lender shall disburse the proceeds of Swing Line Loans at its office designated
in Section 11.2 by crediting such proceeds to an account of the Borrower
maintained with the Swing Line Lender.
(c)    On any Domestic Business Day, the Swing Line Lender may, in its sole
discretion, give notice to the Lenders and the Borrower that such outstanding
Swing Line Loan shall be funded with a borrowing of Revolving Credit Loans
(provided that such notice shall be deemed to have been automatically given upon
the occurrence of a Default or an Event of Default under Section 9.1(h), (i) or
(j)), in which case a borrowing of Revolving Credit Loans made as ABR Advances
(each such borrowing, a “Mandatory Borrowing”), shall be made by all Lenders pro
rata based on each such Lender’s Commitment Percentage on the Domestic Business
Day immediately succeeding the giving of such notice. The proceeds of each
Mandatory Borrowing shall be remitted directly to the Swing Line Lender to repay
such outstanding Swing Line Loan. Each Lender irrevocably agrees to make a
Revolving Credit Loan pursuant to each Mandatory Borrowing in the amount and in
the manner specified in the preceding sentence and on the date specified in
writing by the Swing Line Lender notwithstanding: (i) whether the amount of such
Mandatory Borrowing complies with the minimum amount for Loans otherwise
required hereunder, (ii) whether any condition specified in Section 6 is then
unsatisfied, (iii) whether a Default or an Event of Default then exists, (iv)
the Borrowing Date of such Mandatory Borrowing, (v) the aggregate principal
amount of all Loans then outstanding, (vi) the Aggregate Credit Exposure at such
time and (vii) the amount of the Commitments at such time.
(d)    Upon each receipt by a Lender of notice from the Administrative Agent,
such Lender shall purchase unconditionally, irrevocably, and severally (and not
jointly) from the Swing Line Lender a participation in the outstanding Swing
Line Loans (including accrued interest thereon) in an amount equal to the
product of its Commitment Percentage and the outstanding balance of the Swing
Line Loans (each, a “Swing Line Participation Amount”). Each Lender shall also
be liable for an amount equal to the product of its Commitment Percentage and
any amounts paid by the Borrower pursuant to this Section 2.2 that are
subsequently rescinded or avoided, or must otherwise be restored or returned.
Such liabilities shall be unconditional and without regard to the occurrence of
any Default or Event of Default or the compliance by the Borrower with any of
its obligations under the Loan Documents.
(e)    In furtherance of Section 2.2(c), upon each receipt by a Lender of notice
from the Administrative Agent, such Lender shall promptly make available to the
Administrative Agent for the account of the Swing Line Lender its Swing Line
Participation Amount at the office of the Administrative Agent specified in
Section 11.2, in lawful money of the United States and in immediately available
funds. The Administrative Agent shall deliver the payments made by each Lender
pursuant to the immediately preceding sentence to the Swing Line Lender promptly
upon receipt thereof in like funds as received. Each Lender hereby indemnifies
and agrees to hold harmless the Administrative Agent and the Swing Line Lender
from and against any and all losses, liabilities (including liabilities for
penalties), actions, suits, judgments, demands, costs and expenses resulting
from any failure on the part of such Lender to pay, or from any delay in paying,
the Administrative Agent any amount such Lender is required by notice from the
Administrative Agent to pay in accordance with this Section 2.2 (except in
respect of losses, liabilities or other obligations suffered by the
Administrative Agent or the Swing Line Lender, as the case may be, resulting
from the gross negligence or willful misconduct of the Administrative Agent or
the Swing Line Lender, as the case may be), and such Lender shall pay interest
to the Administrative Agent for the account of the Swing Line Lender from the
date such amount was due until paid in full, on the unpaid portion thereof, at a
rate of interest per annum, whether before or after judgment, equal to (i) from
the date such amount was due until the third day therefrom, the Federal Funds
Effective Rate, and (ii) thereafter, the Federal Funds Effective Rate plus 2%,
payable upon demand by the Swing Line Lender. The Administrative Agent shall
distribute such interest payments to the Swing Line Lender upon receipt thereof
in like funds as received.
(f)    Whenever the Administrative Agent is reimbursed by the Borrower for the
account of the Swing Line Lender for any payment in connection with Swing Line
Loans and such payment relates to an amount previously paid by a Lender pursuant
to this Section 2.2, the Administrative Agent will promptly remit such payment
to such Lender.
2.3
Notice of Borrowing Revolving Credit Loans and Swing Line Loans

The Borrower agrees to notify the Administrative Agent (and with respect to a
Swing Line Loan, the Swing Line Lender), which notification shall be
irrevocable, no later than (a) 12:00 Noon on the proposed Borrowing Date in the
case of Swing Line Loans, (b) 11:00 A.M. on the proposed Borrowing Date in the
case of Revolving Credit Loans to consist of ABR Advances and (c) 11:00 A.M. at
least three Eurodollar Business Days prior to the proposed Borrowing Date in the
case of Revolving Credit Loans to consist of Eurodollar Advances. Each such
notice shall specify (i) the aggregate amount requested to be borrowed under the
Commitments or the Swing Line Commitment, (ii) the proposed Borrowing Date,
(iii) whether a borrowing of Revolving Credit Loans is to be of ABR Advances or
Eurodollar Advances, and the amount of each thereof (iv) the Eurodollar Interest
Period for such Eurodollar Advances and (v) the Swing Line Interest Period for,
and the amount of, each Swing Line Loan. Each such notice shall be promptly
confirmed by delivery to the Administrative Agent (and, with respect to a Swing
Line Loan, the Swing Line Lender) of a Borrowing Request. Each Eurodollar
Advance to be made on a Borrowing Date, when aggregated with all amounts to be
Converted to Eurodollar Advances on such date and having the same Interest
Period as such Eurodollar Advance, shall equal no less than $10,000,000, or an
integral multiple of $1,000,000 in excess thereof. Each ABR Advance made on each
Borrowing Date shall equal no less than $5,000,000 or an integral multiple of
$500,000 in excess thereof. Each Swing Line Loan made on each Borrowing Date
shall equal no less than $1,000,000 or an integral multiple of $500,000 in
excess thereof. The Administrative Agent shall promptly notify each Lender (by
telephone or otherwise, such notification to be confirmed by fax, email or other
writing) of each such Borrowing Request. Subject to its receipt of each such
notice from the Administrative Agent and subject to the terms and conditions
hereof, (A) each Lender shall make immediately available funds available to the
Administrative Agent at the address therefor set forth in Section 11.2 not later
than 1:00 P.M. on each Borrowing Date in an amount equal to such Lender’s
Commitment Percentage of the Revolving Credit Loans requested by the Borrower on
such Borrowing Date and/or (B) the Swing Line Lender shall make immediately
available funds available to the Borrower on such Borrowing Date in an amount
equal to the Swing Line Loan requested by the Borrower.
2.4
Competitive Bid Loans and Procedure

(a)    Subject to the terms and conditions hereof, the Borrower may request
competitive bid loans under this Agreement (each a “Competitive Bid Loan”)
during the Commitment Period. In order to request Competitive Bids, the Borrower
shall deliver by hand, fax or email to the Administrative Agent a duly completed
and executed Competitive Bid Request not later than 11:00 A.M., one Domestic
Business Day before the proposed Borrowing Date therefor. A Competitive Bid
Request that does not conform substantially to the format of Exhibit F may be
rejected by the Administrative Agent in the Administrative Agent’s reasonable
discretion, and the Administrative Agent shall promptly notify the Borrower of
such rejection by fax or email and by telephone. Each Competitive Bid Request
shall specify (x) the proposed Borrowing Date for the Competitive Bid Loans then
being requested (which shall be a Domestic Business Day) and the aggregate
principal amount thereof and (y) the Competitive Interest Period or Interest
Periods (which shall not exceed ten different Interest Periods in a single
Competitive Bid Request), with respect thereto (which may not end after the
Domestic Business Day immediately preceding the Commitment Termination Date).
Promptly after its receipt of each Competitive Bid Request that is not rejected
as aforesaid, the Administrative Agent shall invite by fax or email (in the form
of Exhibit G) the Lenders to bid, on the terms and conditions of this Agreement,
to make Competitive Bid Loans pursuant to such Competitive Bid Request.
(b)    Each Lender, in its sole and absolute discretion, may make one or more
Competitive Bids to the Borrower responsive to a Competitive Bid Request. Each
Competitive Bid by a Lender must be received by the Administrative Agent not
later than 10:00 A.M. on the proposed Borrowing Date for the relevant
Competitive Bid Loan. Multiple bids will be accepted by the Administrative
Agent. Bids to make Competitive Bid Loans that do not conform substantially to
the format of Exhibit H may be rejected by the Administrative Agent after
conferring with, and upon the instruction of, the Borrower, and the
Administrative Agent shall notify the Lender making such nonconforming bid of
such rejection as soon as practicable. Each Competitive Bid shall be irrevocable
and shall specify (x) the principal amount (which (1) shall be in a minimum
principal amount of $10,000,000 or an integral multiple of $1,000,000 in excess
thereof, and (2) may equal the entire principal amount requested by the
Borrower) of the Competitive Bid Loan or Competitive Bid Loans that the Lender
is willing to make to the Borrower, (y) the Competitive Bid Rate or Rates at
which the Lender is prepared to make such Competitive Bid Loan or Competitive
Bid Loans, and (z) the Competitive Interest Period with respect to each such
Competitive Bid Loan and the last day thereof. If any Lender shall elect not to
make a Competitive Bid, such Lender shall so notify the Administrative Agent by
fax or email not later than 10:00 A.M. on the proposed Borrowing Date therefor,
provided that the failure by any Lender to give any such notice shall not
obligate such Lender to make any Competitive Bid Loan in connection with the
relevant Competitive Bid Request.
(c)    With respect to each Competitive Bid Request, the Administrative Agent
shall (i) notify the Borrower by fax or email by 11:00 A.M. on the proposed
Borrowing Date with respect thereto of each Competitive Bid made, the
Competitive Bid Rate applicable thereto and the identity of the Lender that made
such Competitive Bid, and (ii) send a list of all Competitive Bids to the
Borrower for its records as soon as practicable after completion of the bidding
process. Each notice and list sent by the Administrative Agent pursuant to this
Section 2.4(c) shall list the Competitive Bids in ascending yield order.
(d)    The Borrower may in its sole and absolute discretion, subject only to the
provisions of this Section 2.4(d), accept or reject any Competitive Bid made in
accordance with the procedures set forth in this Section 2.4, and the Borrower
shall notify the Administrative Agent by telephone, confirmed by fax or email in
the form of a duly completed and executed Competitive Bid Accept/Reject Letter,
whether and to what extent it has decided to accept or reject any or all of such
Competitive Bids not later than 12:00 Noon on the proposed Borrowing Date
therefor, provided that the failure by the Borrower to give such notice shall be
deemed to be a rejection of all such Competitive Bids. In connection with each
acceptance of one or more Competitive Bids by the Borrower:
(1)    the Borrower shall not accept a Competitive Bid made at a particular
Competitive Bid Rate if the Borrower has decided to reject a Competitive Bid
made at a lower Competitive Bid Rate unless the acceptance of such lower
Competitive Bid would subject the Borrower to any requirement to withhold any
taxes or deduct any amount from any amounts payable under the Loan Documents, in
which case the Borrower may reject such lower Competitive Bid,
(2)    the aggregate amount of the Competitive Bids accepted by the Borrower
shall not exceed the principal amount specified in the Competitive Bid Request
therefor,
(3)    if the Borrower shall desire to accept a Competitive Bid made at a
particular Competitive Bid Rate, it must accept all other Competitive Bids at
such Competitive Bid Rate, except for any such Competitive Bid the acceptance of
which would subject the Borrower to any requirement to withhold any taxes or
deduct any amount from any amounts payable under the Loan Documents, provided
that if the acceptance of all such other Competitive Bids would cause the
aggregate amount of all such accepted Competitive Bids to exceed the amount
requested, then such acceptance shall be made pro rata in accordance with the
amount of each such Competitive Bid at such Competitive Bid Rate,
(4)    except pursuant to clause (3) above, no Competitive Bid shall be accepted
unless the Competitive Bid Loan with respect thereto shall be in a minimum
principal amount of $10,000,000 or an integral multiple of $1,000,000 in excess
thereof, and
(5)    no Competitive Bid shall be accepted and no Competitive Bid Loan shall be
made, if immediately after giving effect thereto, the Aggregate Credit Exposure
would exceed the Aggregate Commitment Amount.
(e)    The Administrative Agent shall promptly fax or email to each bidding
Lender (with a copy to the Borrower) a Competitive Bid Accept/Reject Letter
advising such Lender whether its Competitive Bid has been accepted (and if
accepted, in what amount and at what Competitive Bid Rate), and each successful
bidder so notified will thereupon become bound, subject to the other applicable
conditions hereof, to make the Competitive Bid Loan in respect of which each of
its Competitive Bids has been accepted by making immediately available funds
available to the Administrative Agent at its address set forth in Section 11.2
not later than 1:00 P.M. on the Borrowing Date for such Competitive Bid Loan in
the amount thereof.
(f)    Anything herein to the contrary notwithstanding, if the Administrative
Agent shall elect to submit a Competitive Bid in its capacity as a Lender, it
shall submit such bid directly to the Borrower not later than 9:30 A.M. on the
relevant proposed Borrowing Date.
(g)    All notices required by this Section 2.4 shall be given in accordance
with Section 11.2.
(h)    Each Competitive Bid Loan shall be due and payable on the last day of the
Interest Period applicable thereto or on such earlier date upon which the Loans
shall become due and payable pursuant to the provisions hereof, whether by
acceleration or otherwise.
2.5
Use of Proceeds

The Borrower agrees that the proceeds of the Loans and Letters of Credit shall
be used solely for its general corporate purposes, including as a backup for
commercial paper issued by the Borrower, but not inconsistent with this Section
2.5. Notwithstanding anything to the contrary contained in any Loan Document,
the Borrower further agrees that no part of the proceeds of any Loan or Letter
of Credit will be used, directly or indirectly, and whether immediately,
incidentally or ultimately (i) for a purpose which violates any law, rule or
regulation of any Governmental Authority, including the provisions of
Regulations U or X of the Board of Governors of the Federal Reserve System, as
amended or any provision of this Agreement, including, without limitation, the
provisions of Section 4.9 and (ii) to make a loan to any director or executive
officer of the Borrower or any Subsidiary.
2.6
Termination, Reduction or Increase of Commitments

(a)    Termination on Commitment Termination Date. Unless previously terminated,
the Commitments and the Letter of Credit Commitment shall terminate on the
Commitment Termination Date and the Swing Line Commitment shall terminate on the
Swing Line Termination Date.
(b)    Voluntary Termination or Reductions. At the Borrower’s option and upon at
least one Domestic Business Day’s prior irrevocable notice to the Administrative
Agent, the Borrower may (i) terminate the Commitments, the Swing Line Commitment
and the Letter of Credit Commitment, at any time, or (ii) permanently reduce the
Aggregate Commitment Amount, the Swing Line Commitment or the Letter of Credit
Commitment, in part at any time and from time to time, provided that (1) each
such partial reduction shall be in an amount equal to at least $5,000,000 or an
integral multiple of $1,000,000 in excess thereof, and (2) immediately after
giving effect to each such reduction, (A) the Aggregate Commitment Amount shall
equal or exceed the Aggregate Credit Exposure, (B) the Swing Line Commitment
shall equal or exceed the aggregate outstanding principal balance of all Swing
Line Loans and (C) the Letter of Credit Commitment shall equal or exceed the
Letter of Credit Exposure of all Lenders, and provided further that a notice of
termination of the Commitments, the Swing Line Commitment and the Letter of
Credit Commitment delivered by the Borrower may state that such notice is
conditioned upon the effectiveness of other credit facilities (such notice to
specify the proposed effective date), in which case such notice may be revoked
by the Borrower (by notice to the Administrative Agent on or prior to such
specified effective date) if such condition is not satisfied and the Borrower
shall indemnify the Lenders in accordance with Section 3.5.
(c)    In General. Each reduction of the Aggregate Commitment Amount shall be
made by reducing each Lender’s Commitment Amount by a sum equal to such Lender’s
Commitment Percentage of the amount of such reduction.
(d)    Increase in Aggregate Commitment Amount. The Borrower may at any time and
from time to time prior to the 90th day prior to the then applicable Commitment
Termination Date, at its sole cost, expense and effort, request any one or more
of the Lenders having a Commitment to increase its Commitment Amount (the
decision to increase the Commitment Amount of a Lender to be within the sole and
absolute discretion of such Lender), or any other Eligible Assignee reasonably
satisfactory to the Administrative Agent, the Swing Line Lender and the Issuer
to provide a new Commitment, by submitting to the Administrative Agent a
Commitment Increase Supplement, duly executed by the Borrower and each such
Lender or other Eligible Assignee, as the case may be. Upon receipt of any such
Commitment Increase Supplement, the Administrative Agent, the Swing Line Lender
and the Issuer shall promptly execute such Commitment Increase Supplement and
the Administrative Agent shall deliver a copy thereof to the Borrower and each
such Lender or other Eligible Assignee, as the case may be. Upon execution and
delivery of such Commitment Increase Supplement by the Administrative Agent, the
Swing Line Lender and the Issuer, (1) in the case of each such Lender (an
“Increasing Lender”), its Commitment Amount shall be increased to the amount set
forth in such Commitment Increase Supplement, and (1) in the case of each such
other Eligible Assignee (a “New Lender”), such New Lender shall become a party
hereto and have the rights and obligations of a Lender under the Loan Documents
and its Commitment shall be as set forth in such Commitment Increase Supplement;
provided that:
(1)    immediately after giving effect thereto, the sum of all increases in the
Aggregate Commitment Amount made pursuant to this Section 2.6(d) shall not
exceed $250,000,000;
(2)    each such increase of the Aggregate Commitment Amount shall be in an
amount not less than $25,000,000 or such amount plus an integral multiple of
$5,000,000;
(3)    no Default or Event of Default shall have occurred or be continuing on
the effective date of the increase;
(4)    the representations and warranties contained in this Agreement shall be
true and correct in all material respects with the same effect as though such
representations and warranties had been made on the effective date of such
increase (provided that any representation and warranty that is qualified as to
“materiality”, “Material Adverse” or similar language shall be true and correct
(after giving effect to any qualification therein) in all respects on such
effective date), except those which are expressly specified to be made as of an
earlier date;
(5)    in the case of each New Lender, the Commitment Amount assumed by such New
Lender shall not be less than $25,000,000;
(6)    if Revolving Credit Loans would be outstanding immediately after giving
effect to any such increase, then simultaneously with such increase (A) each
such Increasing Lender, each such New Lender and each other Lender shall be
deemed to have entered into a master assignment and assumption, in form and
substance substantially similar to Exhibit E, pursuant to which each such other
Lender shall have assigned to each such Increasing Lender and each such New
Lender a portion of its Revolving Credit Loans necessary to reflect
proportionately the Commitments as increased in accordance with this Section
2.6(d), and (B) in connection with such assignment, each such Increasing Lender
and each such New Lender shall pay to the Administrative Agent, for the account
of each such other Lender, such amount as shall be necessary to reflect the
assignment to it of Revolving Credit Loans, and in connection with such master
assignment each such other Lender may treat the assignment of Eurodollar
Advances as a prepayment of such Eurodollar Advances for purposes of Section
3.5;
(7)    each such New Lender shall have delivered to the Administrative Agent an
Administrative Questionnaire and to the Administrative Agent and the Borrower
all forms, if any, that are required to be delivered by such New Lender pursuant
to Section 3.10; and
(8)    the Administrative Agent shall have received such other certificates,
resolutions and opinions as the Administrative Agent shall have reasonably
requested.
2.7
Prepayments of Loans

(a)    Voluntary Prepayments. The Borrower may prepay Revolving Credit Loans,
Competitive Bid Loans and Swing Line Loans, in whole or in part, without premium
or penalty, but subject to Section 3.5 at any time and from time to time, by
notifying the Administrative Agent, which notification shall be irrevocable, at
least two Eurodollar Business Days, in the case of a prepayment of Eurodollar
Advances, two Domestic Business Days, in the case of Competitive Bid Loans, or
one Domestic Business Day, in the case of a prepayment of Swing Line Loans and
ABR Advances, prior to the proposed prepayment date specifying (i) the Loans to
be prepaid, (ii) the amount to be prepaid, and (iii) the date of prepayment.
Upon receipt of each such notice, the Administrative Agent shall promptly notify
each Lender thereof. Each such notice given by the Borrower pursuant to this
Section 2.7 shall be irrevocable, provided that, if a notice of prepayment is
given in connection with a conditional notice of termination of the Commitments,
the Swing Line Commitment and the Letter of Credit Commitment as contemplated by
Section 2.6, then such notice of prepayment may be revoked if such notice of
termination is revoked in accordance with Section 2.6, and the Borrower shall
indemnify the Lenders in accordance with Section 3.5. Each partial prepayment
under this Section 2.7 shall be (A) in the case of Eurodollar Advances, in a
minimum amount of $5,000,000 or an integral multiple of $1,000,000 in excess
thereof, (B) in the case of ABR Advances, $1,000,000 or an integral multiple of
$100,000 in excess thereof, (C) in the case of Swing Line Loans, $500,000 or an
integral multiple of $100,000 in excess thereof, and (D) in the case of
Competitive Bid Loans, in a minimum amount of $5,000,000 or an integral multiple
of $1,000,000 in excess thereof.
(b)    In General. Simultaneously with each prepayment hereunder, the Borrower
shall prepay all accrued interest on the amount prepaid through the date of
prepayment and indemnify the Lenders in accordance with Section 3.5.
2.8
Letter of Credit Sub‑facility

(a)    Subject to the terms and conditions hereof and the payment by the
Borrower to the Issuer of such fees as the Borrower and the Issuer shall have
agreed in writing, the Issuer agrees, in reliance on the agreement of the other
Lenders set forth in Section 2.9, to issue standby or commercial letters of
credit (each a “Letter of Credit” and, collectively, the “Letters of Credit”)
during the Commitment Period for the account of the Borrower, provided that
immediately after the issuance of each Letter of Credit (i) the Letter of Credit
Exposure of all Lenders shall not exceed the Letter of Credit Commitment, and
(ii) the Aggregate Credit Exposure shall not exceed the Aggregate Commitment
Amount. Each Letter of Credit shall have an expiration date which shall be not
later than, in the case of standby Letters of Credit, the earlier to occur of
one year from the date of issuance thereof or 5 days prior to the Commitment
Termination Date and, in the case of commercial Letters of Credit, the earlier
to occur of 180 days from the date of issuance thereof or 5 days prior to the
Commitment Termination Date. No Letter of Credit shall be issued if the
Administrative Agent, or any Lender by notice to the Administrative Agent and
the Issuer no later than 3:00 P.M. one Domestic Business Day prior to the
requested date of issuance of such Letter of Credit, shall have determined that
the conditions set forth in Section 6 have not been satisfied.
(b)    Each Letter of Credit shall be issued at the request of the Borrower in
support of an obligation of the Borrower or any Subsidiary in favor of a
beneficiary who has requested the Issuance of such Letter of Credit. The
Borrower shall give the Administrative Agent a Letter of Credit Request for the
issuance of each Letter of Credit by 12:00 Noon at least two Domestic Business
Days prior to the requested date of issuance. Such Letter of Credit Request
shall specify (i) whether such Letter of Credit is a standby or commercial
Letter of Credit, (ii) the beneficiary of such Letter of Credit and the
obligations of the Borrower or the Subsidiary in respect of which such Letter of
Credit is to be issued, (iii) the Borrower’s proposal as to the conditions under
which a drawing may be made under such Letter of Credit and the documentation to
be required in respect thereof, (iv) the maximum amount to be available under
such Letter of Credit, and (v) the requested date of issuance. Upon receipt of
such Letter of Credit Request from the Borrower, the Administrative Agent shall
promptly notify the Issuer and each other Lender thereof. The Issuer shall, on
the proposed date of issuance and subject to the other terms and conditions of
this Agreement, issue the requested Letter of Credit. Each Letter of Credit
shall be in form and substance reasonably satisfactory to the Issuer, with such
provisions with respect to the conditions under which a drawing may be made
thereunder and the documentation required in respect of such drawing as the
Issuer shall reasonably require. Each Letter of Credit shall be used solely for
the purposes described therein. Each Letter of Credit Request and each Letter of
Credit shall be subject to the Terms and Conditions for Letters of Credit (as
amended, supplemented or replaced from time to time, the “Reimbursement
Agreement”) executed by the Borrower and delivered to the Issuer.
(c)    Each payment by the Issuer of a draft drawn under a Letter of Credit
shall give rise to the obligation of the Borrower to immediately reimburse the
Issuer for the amount thereof. The Issuer shall promptly notify the Borrower of
such payment by the Issuer of a draft drawn under a Letter of Credit, but any
failure to so notify shall not in any manner affect the obligation of the
Borrower to make reimbursement when due. In lieu of such notice, if the Borrower
has not made reimbursement prior to the end of the Domestic Business Day when
due, the Borrower hereby authorizes the Issuer to deduct the amount of any such
reimbursement from such account(s) as the Borrower may from time to time
designate in writing to the Issuer, upon which the Issuer shall apply the amount
of such deduction to such reimbursement. If all or any portion of any
reimbursement obligation in respect of a Letter of Credit shall not be paid when
due (whether at the stated maturity thereof, by acceleration or otherwise), such
overdue amount shall bear interest, payable upon demand, at a rate per annum
equal to the Alternate Base Rate plus the Applicable Margin applicable to ABR
Advances plus 2%, from the date of such nonpayment until paid in full (whether
before or after the entry of a judgment thereon).
2.9
Letter of Credit Participation

(a)    Each Lender hereby unconditionally and irrevocably, severally (and not
jointly) takes an undivided participating interest in the obligations of the
Issuer under and in connection with each Letter of Credit in an amount equal to
such Lender’s Commitment Percentage of the amount of such Letter of Credit. Each
Lender shall be liable to the Issuer for its Commitment Percentage of the
unreimbursed amount of any draft drawn and honored under each Letter of Credit.
Each Lender shall also be liable for an amount equal to the product of its
Commitment Percentage and any amounts paid by the Borrower pursuant to Section
2.8 and Section 2.10 that are subsequently rescinded or avoided, or must
otherwise be restored or returned. Such liabilities shall be unconditional and
without regard to the occurrence of any Default or Event of Default or the
compliance by the Borrower with any of its obligations under the Loan Documents.
(b)    The Issuer shall promptly notify the Administrative Agent, and the
Administrative Agent shall promptly notify each Lender (which notice shall be
promptly confirmed in writing), of the date and the amount of each draft paid
under each Letter of Credit with respect to which full reimbursement payment
shall not have been made by the Borrower as provided in Section 2.8(c), and
forthwith upon receipt of such notice, such Lender shall promptly make available
to the Administrative Agent for the account of the Issuer its Commitment
Percentage of the amount of such unreimbursed draft at the office of the
Administrative Agent specified in Section 11.2 in lawful money of the United
States and in immediately available funds. The Administrative Agent shall
distribute the payments made by each Lender pursuant to the immediately
preceding sentence to the Issuer promptly upon receipt thereof in like funds as
received. Each Lender shall indemnify and hold harmless the Administrative Agent
and the Issuer from and against any and all losses, liabilities (including
liabilities for penalties), actions, suits, judgments, demands, costs and
expenses (including, without limitation, reasonable attorneys’ fees and
expenses) resulting from any failure on the part of such Lender to provide, or
from any delay in providing, the Administrative Agent with such Lender’s
Commitment Percentage of the amount of any payment made by the Issuer under a
Letter of Credit in accordance with this clause (b) above (except in respect of
losses, liabilities or other obligations suffered by the Administrative Agent or
the Issuer, as the case may be, resulting from the gross negligence or willful
misconduct of the Administrative Agent or the Issuer, as the case may be). If a
Lender does not make available to the Administrative Agent when due such
Lender’s Commitment Percentage of any unreimbursed payment made by the Issuer
under a Letter of Credit, such Lender shall be required to pay interest to the
Administrative Agent for the account of the Issuer on such Lender’s Commitment
Percentage of such payment at a rate of interest per annum equal to (i) from the
date such Lender should have made such amount available until the third day
therefrom, the Federal Funds Effective Rate, and (ii) thereafter, the Federal
Funds Effective Rate plus 2%, in each case payable upon demand by the Issuer.
The Administrative Agent shall distribute such interest payments to the Issuer
upon receipt thereof in like funds as received.
(c)    Whenever the Administrative Agent is reimbursed by the Borrower, for the
account of the Issuer, for any payment under a Letter of Credit and such payment
relates to an amount previously paid by a Lender in respect of its Commitment
Percentage of the amount of such payment under such Letter of Credit, the
Administrative Agent (or the Issuer, if such payment by a Lender was paid by the
Administrative Agent to the Issuer) will promptly pay over such payment to such
Lender.
2.10
Absolute Obligation with respect to Letter of Credit Payments

The Borrower’s obligation to reimburse the Administrative Agent for the account
of the Issuer for each payment under or in respect of each Letter of Credit
shall be absolute and unconditional under any and all circumstances and
irrespective of any set‑off, counterclaim or defense to payment which the
Borrower may have or have had against the beneficiary of such Letter of Credit,
the Administrative Agent, the Issuer, the Swing Line Lender, any Lender or any
other Person, including, without limitation, any defense based on the failure of
any drawing to conform to the terms of such Letter of Credit, any drawing
document proving to be forged, fraudulent or invalid, or the legality, validity,
regularity or enforceability of such Letter of Credit, provided that, with
respect to any Letter of Credit, the foregoing shall not relieve the Issuer of
any liability it may have to the Borrower for any actual damages sustained by
the Borrower arising from a wrongful payment (or failure to pay) under such
Letter of Credit made as a result of the Issuer’s gross negligence or willful
misconduct.
2.11
Notes

Any Lender may request that the Loans made by it be evidenced by a Note. In such
event, the Borrower shall prepare, execute and deliver to such Lender a Note
payable to the order of such Person or, if requested by such Person, such Person
and its registered assigns. Thereafter, all Loans evidenced by such Note and
interest thereon shall at all times (including after assignment pursuant to
Section 11.7) be represented by a Note in like form payable to the order of the
payee named therein and its registered assigns.
2.12
Extension of Commitment Termination Date

(a)    Request for Extension. The Borrower may, by notice to the Administrative
Agent (which shall promptly notify the Lenders) not more than 90 days and not
less than 30 days prior to each of the first, second, third, fourth and fifth
anniversary of the Effective Date (each such anniversary date, an “Extension
Date”), request (each, an “Extension Request”) that the Lenders extend the
Commitment Termination Date then in effect (the “Existing Commitment Termination
Date”) for an additional one year period, provided that the Borrower may only
effect one such extension of the Commitment Termination Date. Each Lender,
acting in its sole discretion, shall, by notice to the Borrower and the
Administrative Agent given not later than the 20th day (or such later day as
shall be acceptable to the Borrower) following the date of the Borrower’s
notice, advise the Borrower and the Administrative Agent whether or not such
Lender agrees to such extension; provided that any Lender that does not so
advise the Borrower and the Administrative Agent shall be deemed to have
rejected such Extension Request. The election of any Lender to agree to such
extension shall not obligate any other Lender to so agree.
(b)    Replacement of Non‑Extending Lenders. The Borrower shall have the right
at any time on or prior to the relevant Extension Date to replace any Lender
which has not consented to the Extension Request (each, a “Non-Extending
Lender”) pursuant to Section 3.13.
(c)    Conditions to Effectiveness of Extension. Notwithstanding anything in
this Agreement to the contrary, the extension of the Existing Commitment
Termination Date on any Extension Date shall not be effective unless,
immediately before and after giving effect to such extension on such Extension
Date: (i) no Default shall have occurred and be continuing on such Extension
Date and the representations and warranties contained in this Agreement shall be
true and correct in all material respects with the same effect as though such
representations and warranties had been made on such Extension Date (provided
that any representation and warranty that is qualified as to “materiality”,
“Material Adverse” or similar language shall be true and correct (after giving
effect to any qualification therein) in all respects on such Extension Date),
except those which are expressly specified to be made as of an earlier date, and
the Administrative Agent shall have received a certificate, in form and
substance reasonably satisfactory to the Administrative Agent, to such effect
from the chief financial officer of the Borrower (or such other financial
officer reasonably acceptable to the Administrative Agent), and (ii) the
Administrative Agent shall have received such other certificates, resolutions
and opinions as the Administrative Agent may reasonably request.
(d)    Effectiveness of Extension. If (and only if) the conditions specified in
Section 2.12(c) have been satisfied with respect to the extension of the
Existing Commitment Termination Date on the applicable Extension Date, then,
effective as of such Extension Date, the Commitment Termination Date, with
respect to the Commitment of each Lender that has agreed to so extend its
Commitment and of each Replacement Lender that has assumed a Commitment of a
Non-Extending Lender in connection with such Extension Request, shall be
extended to the date falling one year after the Existing Commitment Termination
Date (or, if such date is not a Domestic Business Day, the immediately preceding
Domestic Business Day), and each such Replacement Lender shall thereupon become
a “Lender” for all purposes of this Agreement. Notwithstanding anything herein
to the contrary, (i) with respect to any portion of the Commitment of any
Non‑Extending Lender that has not been fully assumed by one or more Replacement
Lenders, the Commitment Termination Date for such Lender with respect to such
non-assumed portion of its Commitment shall remain unchanged, and (ii) with
respect to any Loans of such Lender that have not been purchased by one or more
Replacement Lenders, the applicable maturity date with respect to such
non-purchased Loans shall remain unchanged and shall be repayable by the
Borrower on such applicable maturity date without there being any requirement
that any such repayment be shared with other Lenders. In addition, on the
Extension Date, the Borrower agrees to pay all accrued and unpaid interest, fees
and other amounts then due under this Agreement from the Borrower to each Lender
consenting to the Extension Request, each Non‑Extending Lender and each
Replacement Lender. Solely for the purpose of calculating break funding payments
under Section 3.5, the assignment by any Non‑Extending Lender of any Eurodollar
Advance prior to the last day of the Interest Period applicable thereto in
accordance with this Section 2.12 shall be deemed to constitute a prepayment by
the Borrower of such Eurodollar Advance.
2.13    Defaulting Lenders
Notwithstanding any provision of this Agreement to the contrary, if any Lender
becomes a Defaulting Lender, then the following provisions shall apply for so
long as such Lender is a Defaulting Lender:
(a)    Facility Fees shall cease to accrue on the unfunded portion of the
Commitment of such Defaulting Lender pursuant to Section 3.11;
(b)    the Commitment and Committed Credit Exposure of such Defaulting Lender
shall not be included in determining whether all Lenders or the Required Lenders
have taken or may take any action hereunder (including any consent to any
amendment or waiver pursuant to Section 11.1); provided that any waiver,
amendment or modification requiring the consent of all Lenders or each affected
Lender which affects such Defaulting Lender differently than other affected
Lenders, an increase, or extension of the Commitment Period, of the Commitment
of a Defaulting Lender, a reduction in the principal amount owed to such
Defaulting Lender (other than by payment thereof) or an extension of the final
maturity thereof, or a modification of this clause shall require the consent of
such Defaulting Lender;
(c)    if any Swing Line Exposure or Letter of Credit Exposure exists at the
time a Lender becomes a Defaulting Lender then:
(1)    all or any part of such Defaulting Lender’s Swing Line Exposure and
Letter of Credit Exposure shall be reallocated among the non‑Defaulting Lenders
in accordance with their respective Commitment Percentages but only to the
extent that (A) the sum of all non‑Defaulting Lenders’ Committed Credit
Exposures plus, without duplication, the amount of such Defaulting Lender’s
Swing Line Exposure and Letter of Credit Exposure reallocated to such
non‑Defaulting Lenders, does not exceed the total of all non‑Defaulting Lenders’
Commitments and (B) with respect to each non-Defaulting Lender, the sum of such
non‑Defaulting Lender’s Committed Credit Exposure plus, without duplication, the
amount of such Defaulting Lender’s Swing Line Exposure and Letter of Credit
Exposure reallocated to such non‑Defaulting Lender, does not exceed such
non‑Defaulting Lender’s Commitment; and
(2)    if the reallocation described in clause (1) above cannot, or can only
partially, be effected, the Borrower shall within one Domestic Business Day
following notice by the Administrative Agent (A) first, prepay such Swing Line
Exposure and (B) second, cash collateralize such Defaulting Lender’s Letter of
Credit Exposure (after giving effect to any partial reallocation pursuant to
clause (1) above) in a manner satisfactory to the Administrative Agent and the
Issuer for so long as such Letter of Credit Exposure is outstanding;
(3)    if the Borrower cash collateralizes any portion of such Defaulting
Lender’s Letter of Credit Exposure pursuant to this Section 2.13(c), the
Borrower shall not be required to pay any Letter of Credit Participation Fees to
such Defaulting Lender pursuant to Section 3.12 with respect to such Defaulting
Lender’s Letter of Credit Exposure during the period such Defaulting Lender’s
Letter of Credit Exposure is cash collateralized; and
(4)    if the Swing Line Exposure or Letter of Credit Exposure of such
Defaulting Lender is reallocated pursuant to this Section 2.13(c), then the fees
payable to the Lenders pursuant to Section 3.11 and Section 3.12 shall be
adjusted to give effect to such reallocation, and the Administrative Agent shall
promptly notify the Lenders of any reallocation described in this Section
2.13(c).
(d)    so long as any Lender is a Defaulting Lender, the Swing Line Lender shall
not be required to fund any Swing Line Loan and the Issuer shall not be required
to issue, amend, extend or increase any Letter of Credit, unless it is satisfied
that the related exposure will be 100% covered by the Commitments of the
non‑Defaulting Lenders and/or cash collateral will be provided by the Borrower
in accordance with Section 2.13(c), and participating interests in any such
newly issued or increased Letter of Credit or newly made Swing Line Loan shall
be allocated among non‑Defaulting Lenders in a manner consistent with Section
2.13(c)(1) (and Defaulting Lenders shall not participate therein);
(e)    any amount payable to such Defaulting Lender hereunder by (whether on
account of principal, interest, fees or otherwise and including any amount that
would otherwise be payable to such Defaulting Lender pursuant to Section 11.9
but excluding Section 3.13) shall, in lieu of being distributed to such
Defaulting Lender, be retained by the Administrative Agent in a segregated
account and, subject to any applicable requirements of law, be applied at such
time or times as may be determined by the Administrative Agent (1) first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder, (1) second, pro rata, to the payment of any amounts owing by
such Defaulting Lender to the Issuer or Swing Line Lender hereunder, (1) third,
if so determined by the Administrative Agent or requested by the Issuer or Swing
Line Lender, held in such account as cash collateral for future funding
obligations of the Defaulting Lender in respect of any existing or future
participating interest in any Swing Line Loan or Letter of Credit, (1) fourth,
to the funding of any Revolving Credit Loan (including any Mandatory Borrowing)
in respect of which such Defaulting Lender has failed to fund its portion
thereof as required by this Agreement, as determined by the Administrative
Agent, (1) fifth, if so determined by the Administrative Agent and the Borrower,
held in such account as cash collateral for future funding obligations of the
Defaulting Lender in respect of any Revolving Credit Loans (including any
Mandatory Borrowings) under this Agreement, (1) sixth, to the payment of any
amounts owing to the Lenders or the Issuer or Swing Line Lender as a result of
any final and non-appealable judgment of a court of competent jurisdiction
obtained by any Lender, Issuer or Swing Line Lender against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement, (1) seventh, to the payment of any amounts owing to the Borrower
as a result of any final and non-appealable judgment of a court of competent
jurisdiction obtained by the Borrower against such Defaulting Lender as a result
of such Defaulting Lender’s breach of its obligations under this Agreement, and
(1) eighth, to such Defaulting Lender or as otherwise directed by a court of
competent jurisdiction; provided that if such payment is (x) a prepayment of the
principal amount of any Revolving Credit Loan (including any Mandatory
Borrowing) or Reimbursement Obligations in respect of drawings under Letters of
Credit paid by the Issuer with respect to which a Defaulting Lender has funded
its participation obligations and (y) made at a time when the conditions set
forth in Section 6 are satisfied, such payment shall be applied solely to prepay
the Revolving Credit Loans (including Mandatory Borrowings) of, and
reimbursement obligations owed to, all non‑Defaulting Lenders pro rata prior to
being applied to the prepayment of any Loans, or reimbursement obligations owed
to, any Defaulting Lender; and
(f)    The Borrower shall have the right at any time during which a Lender is a
Defaulting Lender to replace such Defaulting Lender pursuant to Section 3.13.
3.
PROCEEDS, PAYMENTS, CONVERSIONS, INTEREST, YIELD PROTECTION AND FEES

3.1
Disbursement of the Proceeds of the Loans

The Administrative Agent shall disburse the proceeds of the Loans (other than
the Swing Line Loans) at its office specified in Section 11.2 by crediting to
the Borrower’s general deposit account with the Administrative Agent the funds
received from each Lender. Unless the Administrative Agent shall have received
prior notice from a Lender (by telephone or otherwise, such notice to be
confirmed by fax, email or other writing) that such Lender will not make
available to the Administrative Agent such Lender’s Commitment Percentage of the
Revolving Credit Loans, or the amount of any Competitive Bid Loan, to be made by
it on a Borrowing Date, the Administrative Agent may assume that such Lender has
made such amount available to the Administrative Agent on such Borrowing Date in
accordance with this Section 3.1, provided that, in the case of a Revolving
Credit Loan, such Lender received notice thereof from the Administrative Agent
in accordance with the terms hereof, and the Administrative Agent may, in
reliance upon such assumption, make available to the Borrower on such Borrowing
Date a corresponding amount. If and to the extent such Lender shall not have so
made such amount available to the Administrative Agent, such Lender and the
Borrower severally agree to pay to the Administrative Agent, forthwith on
demand, such corresponding amount (to the extent not previously paid by the
other), together with interest thereon for each day from the date such amount is
made available to the Borrower until the date such amount is paid to the
Administrative Agent, at a rate per annum equal to, in the case of the Borrower,
the applicable interest rate set forth in Section 3.4(a) and, in the case of
such Lender, the Federal Funds Effective Rate from the date such payment is due
until the third day after such date and, thereafter, at the Federal Funds
Effective Rate plus 2%. Any such payment by the Borrower shall be without
prejudice to its rights against such Lender. If such Lender shall pay to the
Administrative Agent such corresponding amount, such amount so paid shall
constitute such Lender’s Loan as part of such Loans for purposes of this
Agreement, which Loan shall be deemed to have been made by such Lender on the
Borrowing Date applicable to such Loans.
3.2
Payments

(a)    Each payment, including each prepayment, of principal and interest on the
Loans and of the Facility Fee and the Letter of Credit Participation Fee
(collectively, together with all of the other fees to be paid to the
Administrative Agent, the Co-Syndication Agents, the Co-Documentation Agents,
the Lenders, the Issuer and the Swing Line Lender in connection with the Loan
Documents, the “Fees”), and of all of the other amounts to be paid to the
Administrative Agent, the Co-Syndication Agents, the Co-Documentation Agents and
the Lenders in connection with the Loan Documents shall be made by the Borrower
to the Administrative Agent at its office specified in Section 11.2 without
setoff, deduction or counterclaim in funds immediately available in New York by
3:00 P.M. on the due date for such payment. The failure of the Borrower to make
any such payment by such time shall not constitute a default hereunder, provided
that such payment is made on such due date, but any such payment made after 3:00
P.M. on such due date shall be deemed to have been made on the next Domestic
Business Day or Eurodollar Business Day, as the case may be, for the purpose of
calculating interest on amounts outstanding on the Loans. If the Borrower has
not made any such payment prior to 3:00 P.M., the Borrower hereby authorizes the
Administrative Agent to deduct the amount of any such payment from such
account(s) as the Borrower may from time to time designate in writing to the
Administrative Agent, upon which the Administrative Agent shall apply the amount
of such deduction to such payment. Promptly upon receipt thereof by the
Administrative Agent, each payment of principal and interest on the: (i)
Revolving Credit Loans shall be remitted by the Administrative Agent in like
funds as received to each Lender (a) first, pro rata according to the amount of
interest which is then due and payable to the Lenders, and (b) second, pro rata
according to the amount of principal which is then due and payable to the
Lenders, (ii) Competitive Bid Loans shall be remitted by the Administrative
Agent in like funds as received to each applicable Lender and (iii) Swing Line
Loans shall be remitted by the Administrative Agent in like funds as received to
the Swing Line Lender. Each payment of the Facility Fee and the Letter of Credit
Participation Fee payable to the Lenders shall be promptly transmitted by the
Administrative Agent in like funds as received to each Lender pro rata according
to such Lender’s Commitment Amount or, if the Commitments shall have terminated
or been terminated, according to the outstanding principal amount of such
Lender’s Revolving Credit Loans.
(b)    If any payment hereunder or under the Loans shall be due and payable on a
day which is not a Domestic Business Day or Eurodollar Business Day, as the case
may be, the due date thereof (except as otherwise provided in the definition of
Eurodollar Interest Period or Competitive Interest Period) shall be extended to
the next Domestic Business Day or Eurodollar Business Day, as the case may be,
and (except with respect to payments in respect of the Facility Fee and the
Letter of Credit Participation Fee) interest shall be payable at the applicable
rate specified herein during such extension.
3.3
Conversions; Other Matters

(i)    The Borrower may elect at any time and from time to time to Convert one
or more Eurodollar Advances to an ABR Advance by giving the Administrative Agent
at least one Domestic Business Day’s prior irrevocable notice of such election,
specifying the amount to be so Converted. In addition, the Borrower may elect at
any time and from time to time to Convert an ABR Advance to any one or more new
Eurodollar Advances or to Convert any one or more existing Eurodollar Advances
to any one or more new Eurodollar Advances by giving the Administrative Agent no
later than 10:00 a.m. at least two Eurodollar Business Days’ prior irrevocable
notice, in the case of a Conversion to Eurodollar Advances, of such election,
specifying the amount to be so Converted and the initial Interest Period
relating thereto, provided that any Conversion of an ABR Advance to Eurodollar
Advances shall only be made on a Eurodollar Business Day. The Administrative
Agent shall promptly provide the Lenders with notice of each such election. Each
Conversion of Loans from one Type to another shall be made pro rata according to
the outstanding principal amount of the Loans of each Lender. ABR Advances and
Eurodollar Advances may be Converted pursuant to this Section 3.3 in whole or in
part, provided that the amount to be Converted to each Eurodollar Advance, when
aggregated with any Eurodollar Advance to be made on such date in accordance
with Section 2.1 and having the same Interest Period as such first Eurodollar
Advance, shall equal no less than $10,000,000 or an integral multiple of
$1,000,000 in excess thereof.
(j)    Notwithstanding anything in this Agreement to the contrary, the Borrower
shall not have the right to elect to Convert any existing ABR Advance to a new
Eurodollar Advance or to Convert any existing Eurodollar Advance to a new
Eurodollar Advance if (i) a Default or Event of Default under Section 9.1(a),
Section 9.1(b), Section 9.1(h), Section 9.1(i) or Section 9.1(j) shall then
exist, or (ii) any other Event of Default shall then exist and the
Administrative Agent shall have notified the Borrower at the request of the
Required Lenders that no ABR Advance or Eurodollar Advance may be Converted to a
new Eurodollar Advance. In such event, such ABR Advance shall be automatically
continued as an ABR Advance or such Eurodollar Advance shall be automatically
Converted to an ABR Advance on the last day of the Interest Period applicable to
such Eurodollar Advance. The foregoing shall not affect any other rights or
remedies that the Administrative Agent or any Lender may have under this
Agreement or any other Loan Document.
(k)    Each Conversion shall be effected by each Lender by applying the proceeds
of each new ABR Advance or Eurodollar Advance, as the case may be, to the
existing Advance (or portion thereof) being Converted (it being understood that
such Conversion shall not constitute a borrowing for purposes of Section 4 or
Section 6).
(l)    Notwithstanding any other provision of any Loan Document:
(i)    if the Borrower shall have failed to elect a Eurodollar Advance under
Section 2.3 or this Section 3.3, as the case may be, in connection with any
borrowing of new Revolving Credit Loans or expiration of an Interest Period with
respect to any existing Eurodollar Advance, the amount of the Revolving Credit
Loans subject to such borrowing or such existing Eurodollar Advance shall
thereafter be an ABR Advance until such time, if any, as the Borrower shall
elect a new Eurodollar Advance pursuant to this Section 3.3,
(ii)    the Borrower shall not be permitted to select a Eurodollar Advance the
Interest Period in respect of which ends later than the Commitment Termination
Date or such earlier date upon which all of the Commitments shall have been
terminated in accordance with Section 2.6, and
(iii)    the Borrower shall not be permitted to have more than 15 Eurodollar
Advances and Competitive Bid Loans, in the aggregate, outstanding at any one
time, it being understood and agreed that each borrowing of Eurodollar Advances
or Competitive Bid Loans pursuant to a single Borrowing Request or Competitive
Bid Request, as the case may be, shall constitute the making of one Eurodollar
Advance or Competitive Bid Loan for the purpose of calculating such limitation.
3.4
Interest Rates and Payment Dates

(a)    Prior to Maturity. Except as otherwise provided in Section 3.4(b) and
Section 3.4(c), the Loans shall bear interest on the unpaid principal balance
thereof at the applicable interest rate or rates per annum set forth below:
LOANS
RATE
Revolving Credit Loans constituting ABR Advances
Alternate Base Rate applicable thereto plus the Applicable Margin.
Revolving Credit Loans constituting Eurodollar Advances
Eurodollar Rate applicable thereto plus the Applicable Margin.
Competitive Bid Loans
Fixed rate of interest applicable thereto accepted by the Borrower pursuant to
Section 2.4(d).
Swing Line Loans
Negotiated Rate applicable thereto as provided in Section 2.2(a).



(b)    After Maturity, Late Payment Rate. After maturity, whether by
acceleration, notice of intention to prepay or otherwise, the outstanding
principal balance of each Loan shall bear interest at the applicable interest
rate on such Loan plus 2% per annum until paid (whether before or after the
entry of any judgment thereon). Any payment of principal or interest on the
Loans, Fees or other amounts payable by Borrower under the Loan Documents not
paid on the date when due and payable shall bear interest, in the case of
principal or interest on a Loan, at the applicable interest rate on such Loan
plus 2% per annum and, in the case of any Fees or other amounts, at the
Alternate Base Rate plus the Applicable Margin plus 2% per annum, in each case
from the due date thereof until the date such payment is made (whether before or
after the entry of any judgment thereon).
(c)    Highest Lawful Rate. Notwithstanding anything to the contrary contained
in this Agreement, at no time shall the interest rate payable to any Lender on
any of its Loans, together with the Fees and all other amounts payable hereunder
to such Lender to the extent the same constitute or are deemed to constitute
interest, exceed the Highest Lawful Rate. If in respect of any period during the
term of this Agreement, any amount paid to any Lender hereunder, to the extent
the same shall (but for the provisions of this Section 3.4) constitute or be
deemed to constitute interest, would exceed the maximum amount of interest
permitted by the Highest Lawful Rate during such period (such amount being
hereinafter referred to as an “Unqualified Amount”), then (i) such Unqualified
Amount shall be applied or shall be deemed to have been applied as a prepayment
of the Loans of such Lender, and (ii) if, in any subsequent period during the
term of this Agreement, all amounts payable hereunder to such Lender in respect
of such period which constitute or shall be deemed to constitute interest shall
be less than the maximum amount of interest permitted by the Highest Lawful Rate
during such period, then the Borrower shall pay to such Lender in respect of
such period an amount (each a “Compensatory Interest Payment”) equal to the
lesser of (x) a sum which, when added to all such amounts, would equal the
maximum amount of interest permitted by the Highest Lawful Rate during such
period, and (y) an amount equal to the aggregate sum of all Unqualified Amounts
less all other Compensatory Interest Payments.
(d)    General. Interest shall be payable in arrears on each Interest Payment
Date, on the Commitment Termination Date and, to the extent provided in Section
2.7(b), upon each prepayment of the Loans. Any change in the interest rate on
the Loans resulting from an increase or a decrease in the Alternate Base Rate or
any reserve requirement shall become effective as of the opening of business on
the day on which such change shall become effective. The Administrative Agent
shall, as soon as practicable, notify the Borrower and the Lenders of the
effective date and the amount of each change in the BNY Mellon Rate, but any
failure to so notify shall not in any manner affect the obligation of the
Borrower to pay interest on the Loans in the amounts and on the dates set forth
herein. Each determination by the Administrative Agent of the Alternate Base
Rate, the Eurodollar Rate and the Competitive Rate pursuant to this Agreement
shall be conclusive and binding on the Borrower absent manifest error. The
Borrower acknowledges that to the extent interest payable on the Loans is based
on the Alternate Base Rate, such rate is only one of the bases for computing
interest on loans made by the Lenders, and by basing interest payable on ABR
Advances on the Alternate Base Rate, the Lenders have not committed to charge,
and the Borrower has not in any way bargained for, interest based on a lower or
the lowest rate at which the Lenders may now or in the future make extensions of
credit to other Persons. All interest (other than interest calculated with
reference to the BNY Mellon Rate) shall be calculated on the basis of a 360‑day
year for the actual number of days elapsed, and all interest determined with
reference to the BNY Mellon Rate shall be calculated on the basis of a
365/366‑day year for the actual number of days elapsed.
3.5
Indemnification for Loss

Notwithstanding anything contained herein to the contrary, if: (i) the Borrower
shall fail to borrow a Eurodollar Advance or if the Borrower shall fail to
Convert a Eurodollar Advance after it shall have given notice to do so in which
it shall have requested a Eurodollar Advance pursuant to Section 2.3 or Section
3.3, as the case may be, (ii) the Borrower shall fail to borrow a Competitive
Bid Loan after it shall have accepted any offer with respect thereto in
accordance with Section 2.4 or a Swing Line Loan after it shall have agreed to a
Negotiated Rate with respect thereto in accordance with Section 2.2(a), (iii) a
Eurodollar Advance, Competitive Bid Loan or Swing Line Loan shall be terminated
for any reason prior to the last day of the Interest Period applicable thereto
(other than the termination of a Swing Line Loan resulting from a Mandatory
Borrowing at a time when no Default or Event of Default shall exist), (iv) any
repayment or prepayment of the principal amount of a Eurodollar Advance,
Competitive Bid Loan or Swing Line Loan is made for any reason on a date which
is prior to the last day of the Interest Period applicable thereto (other than
the repayment or prepayment of a Swing Line Loan resulting from a Mandatory
Borrowing at a time when no Default or Event of Default shall exist), (v) the
Borrower shall have revoked a notice of prepayment or notice of termination of
the Commitments, the Swing Line Commitment and the Letter of Credit Commitment
that was conditioned upon the effectiveness of other credit facilities pursuant
to Section 2.6 or Section 2.7, or (vi) a Eurodollar Advance is assigned other
than on the last day of the Interest Period applicable thereto as a result of an
increase in the Aggregate Commitment Amount pursuant to Section  2.6(d) or a
replacement of a Lender pursuant to clause (x) or (z) of Section 3.13, then the
Borrower agrees to indemnify each Lender against, and to pay on demand directly
to such Lender the amount (calculated by such Lender using any method chosen by
such Lender which is customarily used by such Lender for such purpose for
borrowers similar to the Borrower) equal to any loss or expense suffered by such
Lender as a result of such failure to borrow or Convert, or such termination,
repayment, prepayment or revocation, including any loss, cost or expense
suffered by such Lender in liquidating or employing deposits acquired to fund or
maintain the funding of such Eurodollar Advance, Competitive Bid Loan or Swing
Line Loan, as the case may be, or redeploying funds prepaid or repaid, in
amounts which correspond to such Eurodollar Advance, Competitive Bid Loan or
Swing Line Loan, as the case may be, and any reasonable internal processing
charge customarily charged by such Lender in connection therewith for borrowers
similar to the Borrower.
3.6
Reimbursement for Costs, Etc.

If at any time or from time to time there shall occur a Regulatory Change and
the Issuer or any Lender shall have reasonably determined that such Regulatory
Change (i) shall have had or will thereafter have the effect of reducing (A) the
rate of return on the Issuer’s or such Lender’s capital or liquidity or the
capital or liquidity of any Person directly or indirectly owning or controlling
the Issuer or such Lender (each a “Control Person”), or (B) the asset value (for
capital or liquidity purposes) to the Issuer, such Lender or such Control
Person, as applicable, of the Reimbursement Obligations, or any participation
therein, or the Loans, or any participation therein, in any case to a level
below that which the Issuer, such Lender or such Control Person could have
achieved or would thereafter be able to achieve but for such Regulatory Change
(after taking into account the Issuer’s, such Lender’s or such Control Person’s
policies regarding capital), (ii) will impose, modify or deem applicable any
reserve, asset, special deposit or special assessment requirements on deposits
obtained in the interbank eurodollar market in connection with the Loan
Documents (excluding, with respect to any Eurodollar Advance, any such
requirement which is included in the determination of the rate applicable
thereto), (iii) will subject the Issuer, such Lender or such Control Person, as
applicable, to any tax (documentary, stamp or otherwise) with respect to this
Agreement, any Note, or any Reimbursement Agreement, or (iv) will change the
basis of taxation of payments to the Issuer, such Lender or such Control Person,
as applicable, of principal, interest or fees payable under the Loan Documents
(except, in the case of clauses (iii) and (iv) above, for any Indemnified Taxes
or Other Taxes covered by Section 3.10 and the imposition of, or any change in
the rate of, any Excluded Tax payable by the Issuer, such Lender or such Control
Person, as applicable) then, in each such case, within ten days after demand by
the Issuer or such Lender, as applicable, the Borrower shall pay to the Issuer,
such Lender or such Control Person, as the case may be, such additional amount
or amounts as shall be sufficient to compensate the Issuer, such Lender or such
Control Person, as the case may be, for any such reduction, reserve or other
requirement, tax, loss, cost or expense (excluding general administrative and
overhead costs) (collectively, “Costs”) attributable to the Issuer’s, such
Lender’s or such Control Person’s compliance during the term hereof with such
Regulatory Change, but only if such Costs are generally applicable to (and for
which reimbursement is generally being sought by the Issuer, such Lender or such
Control Person, as applicable, in respect of) credit transactions similar to
this transaction from similarly situated borrowers (which are parties to credit
or loan documentation containing a provision similar to this Section 3.6), as
determined by the Issuer or such Lender, as applicable, in its reasonable
discretion. The Issuer and each Lender may make multiple requests for
compensation under this Section 3.6.
Notwithstanding the foregoing, the Borrower will not be required to compensate
any Lender for any Costs under this Section 3.6 arising prior to 45 days
preceding the date of demand, unless the applicable Regulatory Change giving
rise to such Costs is imposed retroactively. In the case of retroactivity, such
notice shall be provided to the Borrower not later than 45 days from the date
that such Lender learned of such Regulatory Change. The Borrower’s obligation to
compensate such Lender shall be contingent upon the provision of such timely
notice (but any failure by such Lender to provide such timely notice shall not
affect the Borrower’s obligations with respect to (i) Costs incurred from the
date as of which such Regulatory Change became effective to the date that is 45
days after the date such Lender reasonably should have learned of such
Regulatory Change and (ii) Costs incurred following the provision of such
notice).
3.7
Illegality of Funding

Notwithstanding any other provision hereof, if any Lender shall reasonably
determine that any law, regulation, treaty or directive, or any change therein
or in the interpretation or application thereof, shall make it unlawful for such
Lender to make or maintain any Eurodollar Advance as contemplated by this
Agreement, such Lender shall promptly notify the Borrower and the Administrative
Agent thereof, and (a) the commitment of such Lender to make such Eurodollar
Advances or Convert ABR Advances to such Eurodollar Advances shall forthwith be
suspended, (b) such Lender shall fund its portion of each requested Eurodollar
Advance as an ABR Advance and (c) such Lender’s Loans then outstanding as such
Eurodollar Advances, if any, shall be Converted automatically to an ABR Advance
on the last day of the then current Interest Period applicable thereto or at
such earlier time as may be required. If the commitment of any Lender with
respect to Eurodollar Advances is suspended pursuant to this Section 3.7 and
such Lender shall have obtained actual knowledge that it is once again legal for
such Lender to make or maintain Eurodollar Advances, such Lender shall promptly
notify the Administrative Agent and the Borrower thereof and, upon receipt of
such notice by each of the Administrative Agent and the Borrower, such Lender’s
commitment to make or maintain Eurodollar Advances shall be reinstated. If the
commitment of any Lender with respect to Eurodollar Advances is suspended
pursuant to this Section 3.7, such suspension shall not otherwise affect such
Lender’s Commitment.
3.8
Option to Fund; Substituted Interest Rate

(d)    Each Lender has indicated that, if the Borrower requests a Swing Line
Loan, a Eurodollar Advance or a Competitive Bid Loan, such Lender may wish to
purchase one or more deposits in order to fund or maintain its funding of its
Commitment Percentage of such Eurodollar Advance or its Swing Line Loan or
Competitive Bid Loan during the Interest Period with respect thereto; it being
understood that the provisions of this Agreement relating to such funding are
included only for the purpose of determining the rate of interest to be paid in
respect of such Swing Line Loan, Eurodollar Advance or Competitive Bid Loan and
any amounts owing under Section 3.5 and Section 3.6. The Swing Line Lender and
each Lender shall be entitled to fund and maintain its funding of all or any
part of each Swing Line Loan, Eurodollar Advance and Competitive Bid Loan in any
manner it sees fit, but all such determinations hereunder shall be made as if
such Lender had actually funded and maintained its Commitment Percentage of each
Eurodollar Advance or its Swing Line Loan or Competitive Bid Loan, as the case
may be, during the applicable Interest Period through the purchase of deposits
in an amount equal to the amount of its Commitment Percentage of such Eurodollar
Advance or the amount of such Swing Line Loan or Competitive Bid Loan, as the
case may be, and having a maturity corresponding to such Interest Period. Each
Lender may fund its Loans from or for the account of any branch or office of
such Lender as such Lender may choose from time to time, subject to Section
3.10.
(e)    In the event that (i) the Administrative Agent shall have determined in
good faith (which determination shall be conclusive and binding upon the
Borrower) that Dollar deposits are not being offered to banks in the London
interbank eurodollar market for the applicable amount and Interest Period or if
by reason of circumstances affecting the interbank eurodollar market adequate
and reasonable means do not exist for ascertaining the Eurodollar Rate
applicable pursuant to Section 2.3 or Section 3.3, or (ii) the Required Lenders
shall have notified the Administrative Agent that they have in good faith
determined (which determination shall be conclusive and binding on the Borrower)
that the applicable Eurodollar Rate will not adequately and fairly reflect the
cost to such Lenders of maintaining or funding loans bearing interest based on
such Eurodollar Rate with respect to any portion of the Loans that the Borrower
has requested be made as Eurodollar Advances or any Eurodollar Advance that will
result from the requested conversion of any portion of the Loans into Eurodollar
Advances (each, an “Affected Advance”), the Administrative Agent shall promptly
notify the Borrower and the Lenders (by telephone or otherwise, to be promptly
confirmed in writing) of such determination on or, to the extent practicable,
prior to the requested Borrowing Date or conversion date for such Affected
Advances. If the Administrative Agent shall give such notice, (A) any Affected
Advances shall be made as ABR Advances (or, subject to the terms and conditions
hereof, Competitive Bid Loans), (B) the Loans (or any portion thereof) that were
to have been Converted to Affected Advances shall be Converted to or continued
as ABR Advances (or, subject to the terms and conditions hereof, Competitive Bid
Loans), and (C) any outstanding Affected Advances shall be Converted, on the
last day of the then current Interest Period with respect thereto, to ABR
Advances (or, subject to the terms and conditions hereof, Competitive Bid
Loans). Until any notice under clauses (i) or (ii), as the case may be, of this
Section 3.8(b) has been withdrawn by the Administrative Agent (by notice to the
Borrower) promptly upon either (x) the Administrative Agent having determined
that such circumstances affecting the relevant market no longer exist and that
adequate and reasonable means do exist for determining the Eurodollar Rate
pursuant to Section 2.3 or Section 3.3, or (y) the Administrative Agent having
been notified by such Required Lenders that circumstances no longer render the
Loans (or any portion thereof) Affected Advances, no further Eurodollar Advances
shall be required to be made by the Lenders nor shall the Borrower have the
right to Convert all or any portion of the Loans to Eurodollar Advances.
3.9
Certificates of Payment and Reimbursement

Each Issuer and each Lender agrees, in connection with any request by it for
payment or reimbursement pursuant to Section 3.5 or Section 3.6, to provide the
Borrower with a certificate, signed by an officer of the Issuer or such Lender,
as the case may be, setting forth a description in reasonable detail of any such
payment or reimbursement and the applicable Section of this Agreement pursuant
to and in accordance with which such request is made. Each determination by the
Issuer and each Lender of such payment or reimbursement shall be conclusive
absent manifest error.
3.10
Taxes; Net Payments

(a)    Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrower hereunder or under any other Loan Document shall be
made free and clear of and without reduction or withholding for any Indemnified
Taxes or Other Taxes, provided that if the Borrower shall be required by
applicable law to deduct any Indemnified Taxes (including any Other Taxes) from
such payments, then (i) the sum payable shall be increased as necessary so that
after making all required deductions (including deductions applicable to
additional sums payable under this Section 3.10) the Administrative Agent,
Lender or Issuer, as the case may be, receives an amount equal to the sum it
would have received had no such deductions been made, (ii) the Borrower shall
make such deductions and (iii) the Borrower shall timely pay the full amount
deducted to the relevant Governmental Authority in accordance with applicable
law.
(b)    Payment of Other Taxes by the Borrower. Without limiting the provisions
of paragraph (a) above, the Borrower shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law.
(c)    Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent, each Lender and the Issuer, within 30 days after demand
therefor, for the full amount of any Indemnified Taxes imposed on or with
respect to any payment made by or on account of any obligation of the Borrower
under any Loan Document or Other Taxes (including Indemnified Taxes or Other
Taxes imposed or asserted on or attributable to amounts payable under this
Section 3.10) paid by the Administrative Agent, such Lender or the Issuer, as
the case may be, and, without duplication, any penalties, interest and
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes or Other Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the Borrower by a Lender or the Issuer
(with a copy to the Administrative Agent), or by the Administrative Agent on its
own behalf or on behalf of a Lender or the Issuer, shall be conclusive absent
manifest error. After any Lender or the Issuer (as the case may be) learns of
the imposition of any Indemnified Taxes or Other Taxes, such Lender or the
Issuer (as the case may be) will as soon as reasonably practicable notify the
Borrower thereof; provided that the failure to provide Borrower with such notice
shall not release the Borrower from its indemnification obligations under this
Section 3.10.
(d)    Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by the Borrower to a Governmental Authority,
the Borrower shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.
(e)    Status of Lenders. Any Lender that is entitled to an exemption from or
reduction of withholding Tax under the law of the jurisdiction in which the
Borrower is resident for Tax purposes, or any treaty to which such jurisdiction
is a party, with respect to payments hereunder or under any other Loan Document
shall deliver to the Borrower (with a copy to the Administrative Agent), at the
time or times prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent, such properly completed and executed
documentation prescribed by applicable law as will permit such payments to be
made without withholding or at a reduced rate of withholding. In addition, any
Lender, if requested by the Borrower or the Administrative Agent, shall deliver
such other documentation prescribed by applicable law or reasonably requested by
the Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements.


Without limiting the generality of the foregoing, any Foreign Lender shall
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter (i) if such Foreign Lender shall determine that any applicable form
or certification has expired or will then expire or has or will then become
obsolete or incorrect or that an event has occurred that requires or will then
require a change in the most recent form or certification previously delivered
by it to Borrower and the Administrative Agent and (ii) upon the request of the
Borrower or the Administrative Agent, but only if such Foreign Lender is legally
entitled to do so), whichever of the following is applicable:
(i)    duly completed copies of Internal Revenue Service Form W-8BEN or Form
W-8BEN-E claiming eligibility for benefits of an income Tax treaty to which the
United States of America is a party,
(ii)    duly completed copies of Internal Revenue Service Form W-8ECI,
(iii)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Internal Revenue Code, (x) a
certificate (a “United States Tax Compliance Certificate”) to the effect that
such Foreign Lender is not (A) a “bank” within the meaning of Section
881(c)(3)(A) of the Internal Revenue Code, (B) a “10 percent shareholder” of the
Borrower within the meaning of Section 881(c)(3)(B) of the Internal Revenue
Code, (C) a “controlled foreign corporation” described in Section 881(c)(3)(C)
of the Internal Revenue Code or (D) engaged in the conduct of a trade or
business within the United States to which the interest payment is effectively
connected and (y) duly completed copies of Internal Revenue Service Form W-8BEN
or Form W-8BEN-E,
(iv)    to the extent a Foreign Lender is not the beneficial owner (for example,
where the Foreign Lender is a partnership or participating Lender granting a
typical participation), a complete and executed IRS Form W-8IMY, accompanied by
a Form W-8ECI, Form W-8BEN, Form W-8BEN-E, a United States Tax Compliance
Certificate, IRS Form W-9 and/or other certification documents from each
beneficial owner, as applicable; provided that, if the Foreign Lender is a
partnership (and not a participating Lender) and one or more partners of such
Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender shall provide a United States Tax Compliance Certificate, on behalf of
such beneficial owner(s) in lieu of requiring each beneficial owner to provide
its own certificate, or
(v)    any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in United States Federal withholding Tax duly
completed together with such supplementary documentation as may be prescribed by
applicable law to permit the Borrower to determine the withholding or deduction
required to be made.
If a payment made to a Lender under any Loan Document would be subject to U.S.
federal withholding Tax imposed by FATCA if such Lender were to fail to comply
with the applicable reporting requirements of FATCA (including those contained
in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender shall
deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment.  Solely for purposes of
this clause, “FATCA” shall include any amendments made to FATCA after the date
of this Agreement.
Without limiting the foregoing, upon request of the Administrative Agent or the
Borrower, each Lender and Issuer that is a “United States person” within the
meaning of Section 7701(a)(30) of the Internal Revenue Code that lends to the
Borrower (each, a “U.S. Lender”) shall deliver to the Administrative Agent and
the Borrower two duly signed, properly completed copies of IRS Form W-9 on or
prior to the Closing Date (or on or prior to the date it becomes a party to this
Agreement), certifying that such U.S. Lender is entitled to an exemption from
United States backup withholding, or any successor form.
(f)    Treatment of Certain Refunds. If the Administrative Agent, a Lender or
the Issuer determines, in its sole discretion exercised in good faith, that it
has received a refund of any Taxes or Other Taxes as to which it has been
indemnified by the Borrower or with respect to which the Borrower has paid
additional amounts pursuant to this Section 3.10, it shall pay to the Borrower
an amount equal to such refund (but only to the extent of indemnity payments
made, or additional amounts paid, by the Borrower under this Section 3.10 with
respect to the Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses of the Administrative Agent, such Lender or the Issuing
Bank, as the case may be, and without interest (other than any interest paid by
the relevant Governmental Authority with respect to such refund), provided that
the Borrower, upon the request of the Administrative Agent, such Lender or the
Issuing Bank, agrees to repay the amount paid over to the Borrower (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Administrative Agent, such Lender or the Issuing Bank in the
event the Administrative Agent, such Lender or the Issuing Bank is required to
repay such refund to such Governmental Authority. This paragraph shall not be
construed to require the Administrative Agent, any Lender or the Issuer to make
available its Tax returns (or any other information relating to its taxes that
it deems confidential) to the Borrower or any other Person.
(g)    Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.6, or requires the Borrower to pay any additional
amount to any Lender or any Governmental Authority for the account of any Lender
pursuant to this Section 3.10, then such Lender shall use reasonable efforts to
designate a different lending office for funding or booking its Loans hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches or affiliates, if, in the judgment of such Lender, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to Section 3.6
or this  Section 3.10, as the case may be, in the future and (ii) would not
subject such Lender to any unreimbursed cost or expense and would not otherwise
be disadvantageous to such Lender. The Borrower hereby agrees to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment.
3.11
Facility Fees

The Borrower agrees to pay to the Administrative Agent for the pro rata account
of each Lender a fee (the “Facility Fee”) during the period commencing on the
Effective Date and ending on the Expiration Date, payable quarterly in arrears
on the last day of each March, June, September and December of each year,
commencing on the last day of the calendar quarter during which the Facility Fee
shall commence to accrue, and on the Expiration Date, at a rate per annum equal
to the Applicable Margin of (a) prior to the Commitment Termination Date or such
earlier date upon which all of the Commitments shall have been terminated in
accordance with Section 2.6, the Commitment Amount of such Lender (whether used
or unused), and (b) thereafter, the sum of (i) the outstanding principal balance
of all Revolving Credit Loans of such Lender, (ii) such Lender’s Swing Line
Exposure and (iii) such Lender’s Letter of Credit Exposure. Notwithstanding
anything to the contrary contained in this Section 3.11, on and after the
Commitment Termination Date, the Facility Fee shall be payable upon demand. In
addition, upon each reduction of the Aggregate Commitment Amount, the Borrower
shall pay the Facility Fee accrued on the amount of such reduction through the
date of such reduction. The Facility Fee shall be computed on the basis of a
360‑day year for the actual number of days elapsed.
3.12
Letter of Credit Participation Fee

The Borrower agrees to pay to the Administrative Agent for the pro rata account
of each Lender a fee (the “Letter of Credit Participation Fee”) with respect to
the Letters of Credit during the period commencing on the Effective Date and
ending on the Commitment Termination Date or, if later, the date when the Letter
of Credit Exposure of all Lenders is $0, payable quarterly in arrears on the
last day of each March, June, September and December of each year, commencing on
the last day of the calendar quarter in which the Effective Date shall have
occurred, and on the last date of such period, at a rate per annum equal to (i)
in the case of standby Letters of Credit, the Applicable Margin of the average
daily aggregate amount which may be drawn under all standby Letters of Credit
during such period (whether or not the conditions for drawing thereunder have or
may be satisfied) multiplied by such Lender’s Commitment Percentage, and (ii) in
the case of commercial Letters of Credit, the Applicable Margin of the average
daily aggregate amount which may be drawn under all commercial Letters of Credit
during such period (whether or not the conditions for drawing thereunder have or
may be satisfied) multiplied by such Lender’s Commitment Percentage. The Letter
of Credit Participation Fee shall be computed on the basis of a 360‑day year for
the actual number of days elapsed.
3.13
Replacement of Lender

If (x) the Borrower is obligated to pay to any Lender any amount under Section
3.6 or Section 3.10, the Borrower shall have the right within 90 days
thereafter, (y) any Lender shall be a Defaulting Lender, the Borrower shall have
the right at any time during which such Lender shall remain a Defaulting Lender,
or (z) any Lender shall have not consented to an Extension Request, the Borrower
shall have the right at any time on the relevant Extension Date, in each case in
accordance with the requirements of Section 11.7(b) and only if no Default or
Event of Default shall exist, to replace such Lender (the “Replaced Lender”)
with one or more Eligible Assignees (each a “Replacement Lender”), reasonably
acceptable to the Administrative Agent, the Swing Line Lender and the Issuer,
provided that (i) at the time of any replacement pursuant to this Section 3.13,
the Replacement Lender shall enter into one or more Assignment and Assumptions
pursuant to Section 11.7(b) (with the processing and recordation fee referred to
in Section 11.7(b) payable pursuant to said Section 11.7(b) to be paid by the
Replacement Lender) pursuant to which the Replacement Lender shall acquire the
Commitment, the outstanding Loans, the Swing Line Exposure and the Letter of
Credit Exposure of the Replaced Lender and, in connection therewith, shall pay
the following: (a) to the Replaced Lender, an amount equal to the sum of (A) an
amount equal to the principal of, and all accrued interest on, all outstanding
Loans and Swing Line Participation Amounts of the Replaced Lender, (B) an amount
equal to all drawings on all Letters of Credit that have been funded by (and not
reimbursed to) such Replaced Lender, together with all then unpaid interest with
respect thereto at such time, and (C) an amount equal to all accrued, but
unpaid, fees owing to the Replaced Lender, (b) to the Issuer, an amount equal to
such Replaced Lender’s Commitment Percentage of all drawings (which at such time
remain unpaid drawings) to the extent such amount was not funded by such
Replaced Lender, (c) to the Swing Line Lender, an amount equal to such Replaced
Lender’s Commitment Percentage of any Mandatory Borrowing to the extent such
amount was not funded by such Replaced Lender, and (d) to the Administrative
Agent an amount equal to all amounts owed by such Replaced Lender to the
Administrative Agent under this Agreement, including, without limitation, an
amount equal to the principal of, and all accrued interest on, all outstanding
Loans of the Replaced Lender, a corresponding amount of which was made available
by the Administrative Agent to the Borrower pursuant to Section 3.1 and which
has not been repaid to the Administrative Agent by such Replaced Lender or the
Borrower, and (ii) all obligations of the Borrower owing to the Replaced Lender
(other than those specifically described in clause (i) above in respect of which
the assignment purchase price has been, or is concurrently being, paid) shall be
paid in full to such Replaced Lender concurrently with such replacement. Upon
the execution of the respective Assignment and Acceptance Agreements and the
payment of amounts referred to in clauses (i) and (ii) of this Section 3.13, the
Replacement Lender shall become a Lender hereunder and the Replaced Lender shall
cease to constitute a Lender hereunder, except with respect to indemnification
provisions under this Agreement that are intended to survive the termination of
the Commitments and the repayment of the Loans which may be applicable to any
such Replaced Lender prior to the date of its replacement. Solely for the
purpose of calculating break funding payments under Section 3.5, the assignment
by any Replaced Lender of any Eurodollar Advance prior to the last day of the
Interest Period applicable thereto pursuant to clause (x) or (z) of this Section
3.13 shall be deemed to constitute a prepayment by the Borrower of such
Eurodollar Advance.
4.
REPRESENTATIONS AND WARRANTIES

In order to induce the Administrative Agent, the Lenders and the Issuer to enter
into this Agreement, the Lenders to make the Loans and the Issuer to issue
Letters of Credit, the Borrower hereby makes the following representations and
warranties to the Administrative Agent, the Lenders and the Issuer:
4.1
Existence and Power

Each of the Borrower and the Subsidiaries is duly organized, validly existing
and in good standing under the laws of the jurisdiction of its incorporation or
formation (except, in the case of the Subsidiaries, where the failure to be in
such good standing could not reasonably be expected to have a Material Adverse
effect), has all requisite corporate power and authority to own its Property and
to carry on its business as now conducted, and is qualified to do business as a
foreign corporation and is in good standing in each jurisdiction in which it
owns or leases real Property or in which the nature of its business requires it
to be so qualified (except those jurisdictions where the failure to be so
qualified or to be in good standing could not reasonably be expected to have a
Material Adverse effect).
4.2
Authority

The Borrower has full corporate power and authority to enter into, execute,
deliver and perform the terms of the Loan Documents, all of which have been duly
authorized by all proper and necessary corporate action and are not in
contravention of any applicable law or the terms of its Certificate of
Incorporation and By‑Laws. No consent or approval of, or other action by,
shareholders of the Borrower, any Governmental Authority, or any other Person
(which has not already been obtained) is required to authorize in respect of the
Borrower, or is required in connection with the execution, delivery, and
performance by the Borrower of the Loan Documents or is required as a condition
to the enforceability of the Loan Documents against the Borrower.
4.3
Binding Agreement

The Loan Documents constitute the valid and legally binding obligations of the
Borrower, enforceable in accordance with their respective terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by equitable principles relating to the
availability of specific performance as a remedy.
4.4
Litigation

As of the Effective Date, there are no actions, suits, arbitration proceedings
or claims (whether purportedly on behalf of the Borrower, any Subsidiary or
otherwise) pending or, to the knowledge of the Borrower, threatened against the
Borrower or any Subsidiary or any of their respective Properties, or maintained
by the Borrower or any Subsidiary, at law or in equity, before any Governmental
Authority which could reasonably be expected to have a Material Adverse effect.
There are no proceedings pending or, to the knowledge of the Borrower,
threatened against the Borrower or any Subsidiary (a) which call into question
the validity or enforceability of any Loan Document, or otherwise seek to
invalidate, any Loan Document, or (b) which might, individually or in the
aggregate, materially and adversely affect any of the transactions contemplated
by any Loan Document.
4.5
No Conflicting Agreements

(c)    Neither the Borrower nor any Subsidiary is in default under any agreement
to which it is a party or by which it or any of its Property is bound the effect
of which could reasonably be expected to have a Material Adverse effect. No
notice to, or filing with, any Governmental Authority is required for the due
execution, delivery and performance by the Borrower of the Loan Documents.
(d)    No provision of any existing material mortgage, material indenture,
material contract or material agreement or of any existing statute, rule,
regulation, judgment, decree or order binding on the Borrower or any Subsidiary
or affecting the Property of the Borrower or any Subsidiary conflicts with, or
requires any consent which has not already been obtained under, or would in any
way prevent the execution, delivery or performance by the Borrower of the terms
of, any Loan Document. The execution, delivery or performance by the Borrower of
the terms of each Loan Document will not constitute a default under, or result
in the creation or imposition of, or obligation to create, any Lien upon the
Property of the Borrower or any Subsidiary pursuant to the terms of any such
mortgage, indenture, contract or agreement.
4.6
Taxes

The Borrower and each Subsidiary has filed or caused to be filed all tax
returns, and has paid, or has made adequate provision for the payment of, all
taxes shown to be due and payable on said returns or in any assessments made
against them, the failure of which to file or pay could reasonably be expected
to have a Material Adverse effect, and no tax Liens (other than Liens permitted
under Section 8.2) have been filed against the Borrower or any Subsidiary and no
claims are being asserted with respect to such taxes which are required by GAAP
to be reflected in the Financial Statements and are not so reflected, except for
taxes which have been assessed but which are not yet due and payable. The
charges, accruals and reserves on the books of the Borrower and each Subsidiary
with respect to all federal, state, local and other taxes are considered by the
management of the Borrower to be adequate, and the Borrower knows of no unpaid
assessment which (a) could reasonably be expected to have a Material Adverse
effect, or (b) is or might be due and payable against it or any Subsidiary or
any Property of the Borrower or any Subsidiary, except such thereof as are being
contested in good faith and by appropriate proceedings diligently conducted, and
for which adequate reserves have been set aside in accordance with GAAP or which
have been assessed but are not yet due and payable.
4.7
Compliance with Applicable Laws; Filings

Neither the Borrower nor any Subsidiary is in default with respect to any
judgment, order, writ, injunction, decree or decision of any Governmental
Authority which default could reasonably be expected to have a Material Adverse
effect. The Borrower and each Subsidiary is complying with all applicable
statutes, rules and regulations of all Governmental Authorities, a violation of
which could reasonably be expected to have a Material Adverse effect. The
Borrower and each Subsidiary has filed or caused to be filed with all
Governmental Authorities all reports, applications, documents, instruments and
information required to be filed pursuant to all applicable laws, rules,
regulations and requests which, if not so filed, could reasonably be expected to
have a Material Adverse effect.
4.8
Governmental Regulations

The Borrower is not subject to regulation under the Investment Company Act of
1940, as amended, and is not subject to any statute or regulation which
regulates the incurrence of Indebtedness.
4.9
Federal Reserve Regulations; Use of Proceeds

The Borrower is not engaged principally, or as one of its important activities,
in the business of extending credit for the purpose of purchasing or carrying
any margin stock within the meaning of Regulation U of the Board of Governors of
the Federal Reserve System, as amended. No part of the proceeds of the Loans or
the Letters of Credit has been or will be used, directly or indirectly, and
whether immediately, incidentally or ultimately, for a purpose which violates
the provisions of Regulations T, U or X of the Board of Governors of the Federal
Reserve System, as amended. Anything in this Agreement to the contrary
notwithstanding, neither the Issuer nor any Lender shall be obligated to extend
credit to or on behalf of the Borrower in violation of any limitation or
prohibition provided by any applicable law, regulation or statute, including
said Regulation U. Following application of the proceeds of each Loan and the
issuance of each Letter of Credit, not more than 25% (or such greater or lesser
percentage as is provided in the exclusions from the definition of “Indirectly
Secured” contained in said Regulation U as in effect at the time of the making
of such Loan or issuance of such Letter of Credit) of the value of the assets of
the Borrower and the Subsidiaries on a Consolidated basis that are subject to
Section 8.2 will be Margin Stock. In addition, no part of the proceeds of any
Loan or Letter of Credit will be used, whether directly or indirectly, and
whether immediately, incidentally or ultimately, to make a loan to any director
or executive officer of the Borrower or any Subsidiary.
4.10
No Misrepresentation

No representation or warranty contained in any Loan Document and no certificate
or written report furnished by the Borrower to the Administrative Agent or any
Lender pursuant to any Loan Document contains or will contain, as of its date, a
misstatement of material fact, or omits or will omit to state, as of its date, a
material fact required to be stated in order to make the statements therein
contained, when taken as a whole, not materially misleading (provided that any
representation, warranty, statement or written report that is qualified as to
“materiality”, “Material Adverse” or similar language shall be true and correct
(after giving effect to any qualification therein) in all respects on such date)
in the light of the circumstances under which made (it being understood that the
Borrower makes no representation or warranty hereunder with respect to any
projections or other forward looking information).
4.11
Plans

Each Employee Benefit Plan of the Borrower, each Subsidiary and each ERISA
Affiliate is in compliance with ERISA and the Internal Revenue Code, where
applicable, except where the failure to so comply could not reasonably be
expected to have a Material Adverse effect. The Borrower, each Subsidiary and
each ERISA Affiliate have complied with the material requirements of Section 515
of ERISA with respect to each Pension Plan which is a Multiemployer Plan, except
where the failure to so comply could not reasonably be expected to have a
Material Adverse effect. The Borrower, each Subsidiary and each ERISA Affiliate
has, as of the date hereof, made all contributions or payments to or under each
Pension Plan required by law or the terms of such Pension Plan or any contract
or agreement, except where the failure to make such contributions or payments
could not reasonably be expected to have a Material Adverse effect. No liability
to the PBGC has been, or is reasonably expected by the Borrower, any Subsidiary
or any ERISA Affiliate to be, incurred by the Borrower, any Subsidiary or any
ERISA Affiliate that could reasonably be expected to have a Material Adverse
effect. Liability, as referred to in this Section 4.11, includes any joint and
several liability, but excludes any current or, to the extent it represents
future liability in the ordinary course, any future liability for premiums under
Section 4007 of ERISA. Each Employee Benefit Plan which is a group health plan
within the meaning of Section 5000(b)(1) of the Internal Revenue Code is in
material compliance with the continuation of health care coverage requirements
of Section 4980B of the Internal Revenue Code and with the portability,
nondiscrimination and other requirements of Sections 9801, 9802, 9803, 9811 and
9812 of the Internal Revenue Code.
4.12
Environmental Matters

Neither the Borrower nor any Subsidiary (a) has received written notice or
otherwise learned of any claim, demand, action, event, condition, report or
investigation indicating or concerning any potential or actual liability which
individually or in the aggregate could reasonably be expected to have a Material
Adverse effect, arising in connection with (i) any non‑compliance with or
violation of the requirements of any applicable federal, state or local
environmental health or safety statute or regulation, or (ii) the release or
threatened release of any toxic or hazardous waste, substance or constituent, or
other substance into the environment, (b) to the best knowledge of the Borrower,
has any threatened or actual liability in connection with the release or
threatened release of any toxic or hazardous waste, substance or constituent, or
other substance into the environment which individually or in the aggregate
could reasonably be expected to have a Material Adverse effect, (c) has received
notice of any federal or state investigation evaluating whether any remedial
action is needed to respond to a release or threatened release of any toxic or
hazardous waste, substance or constituent or other substance into the
environment for which the Borrower or any Subsidiary is or would be liable,
which liability would reasonably be expected to have a Material Adverse effect,
or (d) has received notice that the Borrower or any Subsidiary is or may be
liable to any Person under the Comprehensive Environmental Response,
Compensation and Liability Act, as amended, 42 U.S.C. Section 9601 et seq., or
any analogous state law, which liability would reasonably be expected to have a
Material Adverse effect. The Borrower and each Subsidiary is in compliance with
the financial responsibility requirements of federal and state environmental
laws to the extent applicable, including those contained in 40 C.F.R., parts 264
and 265, subpart H, and any analogous state law, except in those cases in which
the failure so to comply would not reasonably be expected to have a Material
Adverse effect.
4.13
Financial Statements

The Borrower has heretofore delivered to the Lenders through the Administrative
Agent copies of the audited Consolidated Balance Sheet of the Borrower and its
Subsidiaries as of December 31, 2013, and the related Consolidated Statements of
Operations, Shareholders’ Equity and Cash Flows for the fiscal year then ended.
The financial statements referred to immediately above, including all related
notes and schedules, are herein referred to collectively as the “Financial
Statements”. The Financial Statements fairly present, in all material respects,
the Consolidated financial condition and results of the operations of the
Borrower and the Subsidiaries as of the dates and for the periods indicated
therein and, except as noted therein, have been prepared in conformity with GAAP
as then in effect. Neither the Borrower nor any of the Subsidiaries has any
material obligation or liability of any kind (whether fixed, accrued,
contingent, unmatured or otherwise) which, in accordance with GAAP as then in
effect, should have been disclosed in the Financial Statements and was not.
During the period from January 1, 2014 to and including the Effective Date,
there was no Material Adverse change, including as a result of any change in
law, in the consolidated financial condition, operations, business or Property
of the Borrower and the Subsidiaries taken as a whole.
4.14
Anti-Corruption Laws and Sanctions

The Borrower has implemented and maintains in effect policies and procedures
designed to ensure compliance by the Borrower, the Subsidiaries and their
respective directors, officers, employees and agents with Anti-Corruption Laws
and applicable Sanctions, and the Borrower, the Subsidiaries and their
respective officers and employees and, to the knowledge of the Borrower, its
directors and agents are in compliance with Anti-Corruption Laws and applicable
Sanctions in all material respects. None of (a) the Borrower, any Subsidiary or
to the knowledge of the Borrower or such Subsidiary any of their respective
directors, officers or employees, or (b) to the knowledge of the Borrower, any
agent of the Borrower or any Subsidiary that will act in any capacity in
connection with or benefit from the credit facility established hereby, is a
Sanctioned Person. No Loan or Letter of Credit, use of proceeds or other
transaction contemplated by the Credit Agreement will violate Anti-Corruption
Laws or applicable Sanctions.
5.
CONDITIONS TO EFFECTIVENESS

This Agreement shall become effective on and as of the date (the “Effective
Date”) that the following conditions shall have been satisfied:
5.1
Agreement

The Administrative Agent shall have received counterparts of this Agreement
executed by the Borrower, the Administrative Agent and each Lender.
5.2
Notes

The Administrative Agent shall have received a Note, executed by the Borrower,
for each Lender that shall have requested one, provided that, if such Lender
shall have received a prior Note under the Existing 2013 Amended and Restated
Credit Agreement, such Lender shall deliver to the Administrative Agent such
prior Note in connection with such request, which prior Note, simultaneously
with the Effective Date and the delivery by the Borrower to the Administrative
Agent, on behalf of such Lender, of the requested Note, shall be deemed
cancelled, following which the Administrative Agent shall deliver such prior
Note to the Borrower marked as “cancelled”.
5.3
Corporate Action

The Administrative Agent shall have received a certificate, dated the Effective
Date, of the Secretary or an Assistant Secretary of the Borrower (i) attaching a
true and complete copy of the resolutions of its Board of Directors and of all
documents evidencing all other necessary corporate action (in form and substance
reasonably satisfactory to the Administrative Agent) taken by the Borrower to
authorize this Agreement, the Loan Documents and the transactions contemplated
hereby and thereby, (ii) attaching a true and complete copy of its Certificate
of Incorporation and By‑Laws, (iii) setting forth the incumbency of the officer
or officers of the Borrower who may sign this Agreement and the Loan Documents,
and any other certificates, requests, notices or other documents now or in the
future required hereunder or thereunder, and (iv) attaching a certificate of
good standing of the Secretary of State of the State of Delaware.
5.4
Opinion of Counsel to the Borrower

The Administrative Agent shall have received (a) an opinion of Thomas Moffatt,
assistant general counsel of the Borrower, dated the Effective Date, in the form
of Exhibit D‑1, and (b) an opinion of Shearman & Sterling LLP, special counsel
to the Borrower, dated the Effective Date, in the form of Exhibit D‑2.
5.5
Payment of Loans, Interest and Fees under Existing 2013 Amended and Restated
Credit Agreement

Each Lender shall have received, or the Administrative Agent shall have received
on its behalf, payment in full of (i) the principal amount of, and all accrued
interest on, the Loans and Swing Line Participation Amounts (if any) of such
Lender outstanding under the Existing 2013 Amended and Restated Credit Agreement
on the Effective Date, together with any amounts payable under Section 3.5 of
the Existing 2013 Amended and Restated Credit Agreement as a result of the
payment of such principal prior to the last day of the applicable Interest
Period applicable thereto, (ii) the accrued and unpaid Facility Fees and Letter
of Credit Participation Fees owing to such Lender under the Existing 2013
Amended and Restated Credit Agreement on the Effective Date, and (iii) all
drawings on all Letters of Credit that have been funded by (and not reimbursed
to) such Lender under the Existing 2013 Amended and Restated Credit Agreement,
together with all accrued and unpaid interest with respect thereto on the
Effective Date.
5.6
No Default and Representations and Warranties

The Administrative Agent shall have received a certificate, dated the Effective
Date, of the Senior Vice President and Treasurer of the Borrower certifying that
there shall exist no Default or Event of Default and that the representations
and warranties contained in this Agreement shall be true and correct in all
material respects (provided that any representation and warranty that is
qualified as to “materiality”, “Material Adverse” or similar language shall be
true and correct (after giving effect to any qualification therein) on the
Effective Date.
5.7
Fees

The Administrative Agent shall have received all fees and other amounts due and
payable to it, including the upfront fees payable to the Lenders in respect of
this Agreement, on or prior to the Effective Date.
6.
CONDITIONS OF LENDING ‑ ALL LOANS AND LETTERS OF CREDIT

The obligation of each Lender on any Borrowing Date to make each Revolving
Credit Loan (other than a Revolving Credit Loan constituting a Mandatory
Borrowing), the Swing Line Lender to make each Swing Line Loan, the Issuer to
issue each Letter of Credit and any Lender to make a Competitive Bid Loan are
subject to the fulfillment of the following conditions precedent:
6.1
Compliance

On each Borrowing Date, and after giving effect to the Loans to be made or the
Letters of Credit to be issued on such Borrowing Date, (a) there shall exist no
Default or Event of Default, and (b) the representations and warranties
contained in this Agreement shall be true and correct in all material respects
with the same effect as though such representations and warranties had been made
on such Borrowing Date (provided that any representation and warranty that is
qualified as to “materiality”, “Material Adverse” or similar language shall be
true and correct (after giving effect to any qualification therein) in all
respects on such Borrowing Date), except those which are expressly specified to
be made as of an earlier date.
6.2
Requests

The Administrative Agent shall have timely received from the Borrower on or
before such Borrowing Date, as applicable, a duly executed Borrowing Request
(together with, in the case of a request for a Swing Line Loan, a duly executed
agreement as to the Negotiated Rate with respect to such Swing Line Loan),
Letter of Credit Request (together with a duly executed Reimbursement Agreement
with respect to the Letter(s) of Credit requested thereby) and/or Competitive
Bid Request (together with a duly executed Competitive Bid Accept/Reject
Letter).
7.
AFFIRMATIVE COVENANTS

The Borrower covenants and agrees that on and after the Effective Date and until
the later to occur of (a) the Commitment Termination Date and (b) the payment in
full of the Loans, the Reimbursement Obligations, the Fees and all other sums
payable under the Loan Documents, the Borrower will:
7.1
Legal Existence

Except as may otherwise be permitted by Section 8.3 and Section 8.4, maintain,
and cause each Subsidiary to maintain, its corporate existence in good standing
in the jurisdiction of its incorporation or formation and in each other
jurisdiction in which the failure so to do could reasonably be expected to have
a Material Adverse effect, except that the corporate existence of Subsidiaries
may be terminated if (i) such Subsidiaries operate closing or discontinued
operations or (ii) if the Borrower determines in good faith that such
termination is in the best interests of the Borrower and is not materially
disadvantageous to the Lenders.
7.2
Taxes

Pay and discharge when due, and cause each Subsidiary so to do, all taxes,
assessments, governmental charges, license fees and levies upon or with respect
to the Borrower and such Subsidiary, and upon the income, profits and Property
thereof unless, and only to the extent, that either (i)(a) such taxes,
assessments, governmental charges, license fees and levies shall be contested in
good faith and by appropriate proceedings diligently conducted by the Borrower
or such Subsidiary, and (b) such reserve or other appropriate provision as shall
be required by GAAP shall have been made therefor, or (ii) the failure to pay or
discharge such taxes, assessments, governmental charges, license fees and levies
could not reasonably be expected to have a Material Adverse effect.
7.3
Insurance

Keep, and cause each Subsidiary to keep, insurance with responsible insurance
companies in such amounts and against such risks as is usually carried by the
Borrower or such Subsidiary.
7.4
Performance of Obligations

Pay and discharge promptly when due, and cause each Subsidiary so to do, all
lawful Indebtedness, obligations and claims for labor, materials and supplies or
otherwise which, if unpaid, could reasonably be expected to (a) have a Material
Adverse effect, or (b) become a Lien on the Property of the Borrower or any
Subsidiary, except those Liens permitted under Section 8.2, provided that
neither the Borrower nor such Subsidiary shall be required to pay or discharge
or cause to be paid or discharged any such Indebtedness, obligation or claim so
long as (i) the validity thereof shall be contested in good faith and by
appropriate proceedings diligently conducted by the Borrower or such Subsidiary,
and (ii) such reserve or other appropriate provision as shall be required by
GAAP shall have been made therefor.
7.5
Condition of Property

Except for ordinary wear and tear, at all times, maintain, protect and keep in
good repair, working order and condition, all material Property necessary for
the operation of its business (other than Property which is replaced with
similar Property) as then being operated, and cause each Subsidiary so to do.
7.6
Observance of Legal Requirements

(a)    Observe and comply in all material respects, and cause each Subsidiary so
to do, with all laws, ordinances, orders, judgments, rules, regulations,
certifications, franchises, permits, licenses, directions and requirements of
all Governmental Authorities, which now or at any time hereafter may be
applicable to it or to such Subsidiary, a violation of which could reasonably be
expected to have a Material Adverse effect; and
(b)    Maintain in effect and enforce policies and procedures designed to ensure
compliance by the Borrower, the Subsidiaries and their respective directors,
officers, employees and agents with Anti-Corruption Laws and applicable
Sanctions.

CVS Caremark 2014 Second Amended and Restated Credit Agreement

--------------------------------------------------------------------------------




7.7
Financial Statements and Other Information

Maintain, and cause each Subsidiary to maintain, a standard system of accounting
in accordance with GAAP, and furnish to the Administrative Agent for
distribution to the Lenders:
(e)    As soon as available and, in any event, within 90 days after the close of
each fiscal year, a copy of (x) the Borrower’s 10‑K in respect of such fiscal
year, and (y) (i) the Borrower’s Consolidated Balance Sheet as of the end of
such fiscal year, and (ii) the related Consolidated Statements of Operations,
Shareholders’ Equity and Cash Flows, as of and through the end of such fiscal
year, setting forth in each case in comparative form the corresponding figures
in respect of the previous fiscal year, all in reasonable detail, and
accompanied by a report of the Borrower’s auditors, which report shall state
that (A) such auditors audited such financial statements, (B) such audit was
made in accordance with generally accepted auditing standards in effect at the
time and provides a reasonable basis for such opinion, and (C) said financial
statements have been prepared in accordance with GAAP;
(f)    As soon as available, and in any event within 45 days after the end of
each of the first three fiscal quarters of each fiscal year, a copy of (x) the
Borrower’s 10‑Q in respect of such fiscal quarter, and (y) (i) the Borrower’s
Consolidated Balance Sheet as of the end of such quarter and (ii) the related
Consolidated Statements of Operations, Shareholders’ Equity and Cash Flows for
(A) such quarter and (B) the period from the beginning of the then current
fiscal year to the end of such quarter, in each case in comparable form with the
prior fiscal year, all in reasonable detail and prepared in accordance with GAAP
(without footnotes and subject to year‑end adjustments);
(g)    Simultaneously with the delivery of the financial statements required by
clauses (a) and (b) above, a certificate of the chief financial officer or
treasurer of the Borrower certifying that no Default or Event of Default shall
have occurred or be continuing or, if so, specifying in such certificate all
such Defaults and Events of Default, and setting forth computations in
reasonable detail demonstrating compliance with Section 8.1 and Section 8.9.
(h)    Prompt notice upon the Borrower becoming aware of any change in a Pricing
Level;
(i)    Promptly upon becoming available, copies of all regular or periodic
reports (including current reports on Form 8‑K) which the Borrower or any
Subsidiary may now or hereafter be required to file with or deliver to the
Securities and Exchange Commission, or any other Governmental Authority
succeeding to the functions thereof;
(j)    Prompt written notice of: (i) any citation, summons, subpoena, order to
show cause or other order naming the Borrower or any Subsidiary a party to any
proceeding before any Governmental Authority which could reasonably be expected
to have a Material Adverse effect, and include with such notice a copy of such
citation, summons, subpoena, order to show cause or other order, (ii) any lapse
or other termination of any license, permit, franchise or other authorization
issued to the Borrower or any Subsidiary by any Governmental Authority, (iii)
any refusal by any Governmental Authority to renew or extend any license,
permit, franchise or other authorization,

2
CVS Caremark 2014 Second Amended and Restated Credit Agreement

--------------------------------------------------------------------------------




and (iv) any dispute between the Borrower or any Subsidiary and any Governmental
Authority, which lapse, termination, refusal or dispute, referred to in clause
(ii), (iii) or (iv) above, could reasonably be expected to have a Material
Adverse effect;
(k)    Prompt written notice of the occurrence of (i) each Default, (ii) each
Event of Default and (iii) each Material Adverse change;
(l)    Promptly upon receipt thereof, copies of any audit reports delivered in
connection with the statements referred to in Section 7.7(a);
(m)    From time to time, such other information regarding the financial
position or business of the Borrower and the Subsidiaries as the Administrative
Agent, at the request of any Lender, may reasonably request; and
(n)    Prompt written notice of such other information with documentation
required by bank regulatory authorities under applicable “know your customer”
and Anti‑Money Laundering rules and regulations (including, without limitation,
the Patriot Act), as from time to time may be reasonably requested by the
Administrative Agent or any Lender.
Information required to be delivered pursuant to (x) this Section 7.7 shall be
deemed to have been delivered if such information shall have been posted by the
Administrative Agent on a Debtdomain, IntraLinks, Syndtrak or similar electronic
system (the “Platform”) to which each Lender has been granted access and (y)
clauses (a), (b) and (e) of this Section 7.7 shall be deemed delivered to the
Administrative Agent and to the Lenders when available on the Borrower’s website
at http://www.cvscaremark.com or the website of the U.S. Securities and Exchange
Commission at http://www.sec.gov. Information delivered pursuant to Section 7.7
may also be delivered by electronic communications pursuant to procedures
approved by the Administrative Agent.
The Borrower hereby acknowledges that the Administrative Agent and/or the Joint
Lead Arrangers and Joint Bookrunners will make available to the Lenders
materials and/or information provided by or on behalf of the Borrower hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on the
Platform.
7.8
Records

Upon reasonable notice and during normal business hours, permit representatives
of the Administrative Agent and each Lender to visit the offices of the Borrower
and each Subsidiary, to examine the books and records (other than tax returns
and work papers related to tax returns) thereof and auditors’ reports relating
thereto, to discuss the affairs of the Borrower and each Subsidiary with the
respective officers thereof, and to meet and discuss the affairs of the Borrower
and each Subsidiary with the Borrower’s auditors.
7.9
Authorizations

Maintain and cause each Subsidiary to maintain, in full force and effect, all
copyrights, patents, trademarks, trade names, franchises, licenses, permits,
applications, reports, and other authorizations and rights, which, if not so
maintained, would individually or in the aggregate have a Material Adverse
effect.
8.
NEGATIVE COVENANTS

The Borrower covenants and agrees that on and after the Effective Date and until
the later to occur of (a) the Commitment Termination Date and (b) the payment in
full of the Loans, the Reimbursement Obligations, the Fees and all other sums
which are payable under the Loan Documents, the Borrower will not:
8.1
Subsidiary Indebtedness

Permit the Indebtedness of all Subsidiaries (excluding Indebtedness under
capital leases incurred in connection with a sale leaseback transaction) to
exceed (on a combined basis) 15% of Net Tangible Assets.
8.2
Liens

Create, incur, assume or suffer to exist any Lien against or on any Property now
owned or hereafter acquired by the Borrower or any of the Subsidiaries, or
permit any of the Subsidiaries so to do, except any one or more of the following
types of Liens: (a) Liens in connection with workers’ compensation, unemployment
insurance or other social security obligations (which phrase shall not be
construed to refer to ERISA or the minimum funding obligations under Section 412
of the Code), (b) Liens to secure the performance of bids, tenders, letters of
credit, contracts (other than contracts for the payment of Indebtedness),
leases, statutory obligations, surety, customs, appeal, performance and payment
bonds and other obligations of like nature, or to qualify to do business,
maintain insurance or obtain other benefits, in each such case arising in the
ordinary course of business, (c) mechanics’, workmen’s, carriers’,
warehousemen’s, materialmen’s, landlords’ or other like Liens arising in the
ordinary course of business with respect to obligations which are not due or
which are being contested in good faith and by appropriate proceedings
diligently conducted, (d) Liens for taxes, assessments, fees or governmental
charges the payment of which is not required by Section 7.2, (e) easements,
rights of way, restrictions, leases of Property to others, easements for
installations of public utilities, title imperfections and restrictions, zoning
ordinances and other similar encumbrances affecting Property which in the
aggregate do not materially impair its use for the operation of the business of
the Borrower or such Subsidiary, (f) Liens on Property of the Subsidiaries under
capital leases and Liens on Property (including on the capital stock or other
equity interests) of the Subsidiaries acquired (whether as a result of purchase,
capital lease, merger or other acquisition) and either existing on such Property
when acquired, or created contemporaneously with or within 12 months of such
acquisition to secure the payment or financing of the purchase price of such
Property (including the construction, development, substantial repair,
alteration or improvement thereof), and any renewals thereof, provided that such
Liens attach only to the Property so purchased or acquired (including any such
construction, development, substantial repair, alteration or improvement
thereof) and provided further that the Indebtedness secured by such Liens is
permitted by Section 8.1, (g) statutory Liens in favor of lessors arising in
connection with Property leased to the Borrower or any of the Subsidiaries, (h)
Liens of attachments, judgments or awards against the Borrower or any of the
Subsidiaries with respect to which an appeal or proceeding for review shall be
pending or a stay of execution or bond shall have been obtained, or which are
otherwise being contested in good faith and by appropriate proceedings
diligently conducted, and in respect of which adequate reserves shall have been
established in accordance with GAAP on the books of the Borrower or such
Subsidiary, (i) Liens securing Indebtedness of a Subsidiary to the Borrower or
another Subsidiary, (j) Liens (other than Liens permitted by any of the
foregoing clauses) arising in the ordinary course of its business which do not
secure Indebtedness and do not, in the aggregate, materially detract from the
value of the business of the Borrower and its Subsidiaries, taken as a whole,
(k) Liens in favor of the United States of America, or any state thereof, to
secure partial, progress, advance or other payments pursuant to any contract or
provisions of any statute, and (l) additional Liens securing Indebtedness of the
Borrower and the Subsidiaries in an aggregate outstanding Consolidated principal
amount not exceeding 15% of Net Tangible Assets.
8.3
Dispositions

Make any Disposition, or permit any of its Subsidiaries so to do, of all or
substantially all of the assets of the Borrower and the Subsidiaries on a
Consolidated basis.
8.4
Merger or Consolidation, Etc.

The Borrower will not consolidate with, be acquired by, or merge into or with
any Person unless (x) immediately after giving effect thereto no Default or
Event of Default shall or would exist and (y) either (i) the Borrower or (ii) a
corporation organized and existing under the laws of one of the States of the
United States of America shall be the survivor of such consolidation or merger,
provided that if the Borrower is not the survivor, the corporation which is the
survivor shall expressly assume, pursuant to an instrument executed and
delivered to the Administrative Agent, and in form and substance reasonably
satisfactory to the Administrative Agent, all obligations of the Borrower under
the Loan Documents and the Administrative Agent shall have received such
documents, opinions and certificates as it shall have reasonable requested in
connection therewith.
8.5
Acquisitions

Make any Acquisition, or permit any of the Subsidiaries so to do, except any one
or more of the following: (a) Intercompany Dispositions permitted by Section 8.3
and (b) Acquisitions by the Borrower or any of the Subsidiaries, provided that
immediately before and after giving effect to each such Acquisition no Event of
Default shall or would exist.
8.6
Restricted Payments

Make any Restricted Payment or permit any of the Subsidiaries so to do, except
any one or more of the following Restricted Payments: (a) any direct or indirect
Subsidiary may make dividends or other distributions to the Borrower or to any
other direct or indirect Subsidiary or otherwise ratably with respect to its
stock or other equity interests, and (b) the Borrower may make Restricted
Payments, provided that, in the case of this clause (b), immediately before and
after giving effect thereto, no Event of Default shall or would exist.
8.7
Limitation on Upstream Dividends by Subsidiaries

Permit or cause any of the Subsidiaries to enter into or agree, or otherwise be
or become subject, to any agreement, contract or other arrangement (other than
this Agreement) with any Person (each a “Restrictive Agreement”) pursuant to the
terms of which (a) such Subsidiary is or would be prohibited from declaring or
paying any cash dividends on any class of its stock owned directly or indirectly
by the Borrower or any of the other Subsidiaries or from making any other
distribution on account of any class of any such stock (herein referred to as
“Upstream Dividends”), or (b) the declaration or payment of Upstream Dividends
by a Subsidiary to the Borrower or another Subsidiary, on an annual or
cumulative basis, is or would be otherwise limited or restricted (“Dividend
Restrictions”). Notwithstanding the foregoing, nothing in this Section 8.7 shall
prohibit:
(iv)    Dividend Restrictions set forth in any Restrictive Agreement in effect
on the date hereof and any extensions, refinancings, renewals or replacements
thereof, provided that the Dividend Restrictions in any such extensions,
refinancings, renewals or replacements are no less favorable in any material
respect to the Lenders than those Dividend Restrictions that are then in effect
and that are being extended, refinanced, renewed or replaced;
(v)    Dividend Restrictions existing with respect to any Person acquired by the
Borrower or any Subsidiary and existing at the time of such acquisition, which
Dividend Restrictions are not applicable to any Person or the property or assets
of any Person other than such Person or its property or assets acquired, and any
extensions, refinancings, renewals or replacements of any of the foregoing,
provided that the Dividend Restrictions in any such extensions, refinancings,
renewals or replacements are no less favorable in any material respect to the
Lenders than those Dividend Restrictions that are then in effect and that are
being extended, refinanced, renewed or replaced;
(vi)    Dividend Restrictions consisting of customary net worth, leverage and
other financial covenants, customary covenants regarding the merger of or sale
of stock or assets of a Subsidiary, customary restrictions on transactions with
affiliates, and customary subordination provisions governing Indebtedness owed
to the Borrower or any Subsidiary, in each case contained in, or required by,
any agreement governing Indebtedness incurred by a Subsidiary in accordance with
Section 8.1; or
(vii)    Dividend Restrictions contained in any other credit agreement so long
as such Dividend Restrictions are no more restrictive than those contained in
this Agreement (including Dividend Restrictions contained in the Existing 2012
Credit Agreement and the Existing 2013 Credit Agreement).
8.8
Limitation on Negative Pledges

Enter into any agreement, other than (i) this Agreement, (ii) any other credit
agreement that is substantially similar to this Agreement, (iii) purchase money
financings or capital leases permitted by this Agreement (in which cases, any
prohibition or limitation shall only be effective against the assets financed
thereby), (iv) customary restrictions and conditions contained in agreements
relating to the Disposition of a Subsidiary, property or assets pending such
Disposition, provided such restrictions and conditions apply only to such
Subsidiary, property or assets, (v) restrictions and conditions contained in
documentation relating to a Subsidiary acquired after the Effective Date,
provided that such restriction or condition (x) existed at the time such Person
became a Subsidiary and was not created in contemplation of or in connection
with such Person becoming a Subsidiary and (y) applies only to such Subsidiary,
and (vi) customary provisions in joint venture agreements, leases, licenses and
other contracts restricting or conditioning the assignment or encumbrance
thereof, including, without limitation, licenses and sublicenses of patents,
trademarks, copyrights and similar intellectually property rights, or permit any
Subsidiary so to do, which prohibits or limits the ability of the Borrower or
such Subsidiary to create, incur, assume or suffer to exist any Lien upon any of
its Property or revenues, whether now owned or hereafter acquired, to secure the
obligations of the Borrower hereunder.
8.9
Ratio of Consolidated Indebtedness to Total Capitalization

Permit its ratio of Consolidated Indebtedness to Total Capitalization at the end
of any fiscal quarter to exceed 0.6 : 1.0.
9.
DEFAULT

9.1
Events of Default

The following shall each constitute an “Event of Default” hereunder:
(d)    The failure of the Borrower to make any payment of principal on any Loan
or any reimbursement payment in respect of any Letter of Credit when due and
payable; or
(e)    The failure of the Borrower to make any payment of interest on any Loan
or of any Fee on any date when due and payable and such default shall continue
unremedied for a period of 5 Domestic Business Days after the same shall be due
and payable; or
(f)    The failure of the Borrower to observe or perform any covenant or
agreement contained in Section 2.5, Section 7.1 or in Section 8; or
(g)    The failure of the Borrower to observe or perform any other covenant or
agreement contained in this Agreement, and such failure shall have continued
unremedied for a period of 30 days after the Borrower shall have become aware of
such failure; or
(h)    An Event of Default (as defined in any Reimbursement Agreement) shall
occur under any Reimbursement Agreement; or
(i)    Any representation or warranty of the Borrower (or of any of its officers
on its behalf) made in any Loan Document, or made in any certificate, report,
opinion (other than an opinion of counsel) or other document delivered on or
after the date hereof shall in any such case prove to have been incorrect or
misleading (whether because of misstatement or omission) in any material respect
when made; or
(j)    (i) Obligations in an aggregate Consolidated amount in excess of
$75,000,000 of the Borrower (other than its obligations hereunder and under the
Notes) and the Subsidiaries, whether as principal, guarantor, surety or other
obligor, for the payment of any Indebtedness or any net liability under interest
rate swap, collar, exchange or cap agreements, (A) shall become or shall be
declared to be due and payable prior to the expressed maturity thereof, or (B)
shall not be paid when due or within any grace period for the payment thereof,
or (ii) any holder of any such obligations shall have the right to declare the
Indebtedness evidenced thereby due and payable prior to its stated maturity; or
(k)    An involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Borrower or any Subsidiary or its debts, or of a substantial part
of its assets, under any federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect or (ii) the appointment
of a receiver, trustee, custodian, sequestrator, conservator or similar official
for the Borrower or any Subsidiary or for a substantial part of its assets, and,
in any such case, such proceeding or petition shall continue undismissed for 60
days or an order or decree approving or ordering any of the foregoing shall be
entered; or
(l)    The Borrower or any Subsidiary shall (1) voluntarily commence any
proceeding or file any petition seeking liquidation, reorganization or other
relief under any federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, (1) consent to the institution of, or
fail to contest in a timely and appropriate manner, any proceeding or petition
described in clause (h) of this Section 9.1, (1) apply for or consent to the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Borrower or any Subsidiary or for a substantial part of
its assets, (1) file an answer admitting the material allegations of a petition
filed against it in any such proceeding, (1) make a general assignment for the
benefit of creditors or (1) take any action for the purpose of effecting any of
the foregoing; or
(m)    The Borrower or any Subsidiary shall (i) suspend or discontinue its
business (except for store closings in the ordinary course of business and
except in connection with a permitted Disposition under Section 8.3 and as may
otherwise be expressly permitted herein), or (ii) generally not be paying its
debts as such debts become due, or (iii) admit in writing its inability to pay
its debts as they become due; or
(n)    Judgments or decrees in an aggregate Consolidated amount in excess of
$75,000,000 against the Borrower and the Subsidiaries shall remain unpaid,
unstayed on appeal, undischarged, unbonded or undismissed for a period of 60
days during which execution shall not be effectively stayed, or any action shall
be legally taken by a judgment creditor to attach or levy upon any assets of the
Borrower or any Subsidiary to enforce any such judgment; or
(o)    After the Effective Date a Change of Control shall occur; or
(p)    (i) Any Termination Event shall occur (x) with respect to any Pension
Plan (other than a Multiemployer Plan) or (y) with respect to any other
retirement plan subject to Section 302 of ERISA or Section 412 of the Internal
Revenue Code, which plan, during the five year period prior to such Termination
Event, was the responsibility in whole or in part of the Borrower, any
Subsidiary or any ERISA Affiliate, provided that this clause (y) shall only
apply if, in connection with such Termination Event, it is reasonably likely
that liability in an aggregate Consolidated amount in excess of $75,000,000 will
be imposed upon the Borrower, any Subsidiary or any ERISA Affiliate; (ii) any
Accumulated Funding Deficiency, whether or not waived, in an aggregate
Consolidated amount in excess of $75,000,000 shall exist with respect to any
Pension Plan (other than that portion of a Multiemployer Plan’s Accumulated
Funding Deficiency to the extent such Accumulated Funding Deficiency is
attributable to employers other than Borrower, any Subsidiary or any ERISA
Affiliate); (iii) any Person shall engage in any Prohibited Transaction
involving any Employee Benefit Plan; (iv) the Borrower, any Subsidiary or any
ERISA Affiliate shall fail to pay when due an amount which is payable by it to
the PBGC or to a Pension Plan (including a Multiemployer Plan) under Title IV of
ERISA; (v) the imposition of any tax under Section 4980(B)(a) of the Internal
Revenue Code; or (vi) the assessment of a civil penalty with respect to any
Employee Benefit Plan under Section 502(c) of ERISA; in each case, to the extent
such event or condition would have a Material Adverse effect.
9.2
Remedies

(f)    Upon the occurrence of an Event of Default or at any time thereafter
during the continuance of an Event of Default, the Administrative Agent, at the
written request of the Required Lenders, shall notify the Borrower that the
Commitments, the Swing Line Commitment and the Letter of Credit Commitment have
been terminated and/or that all of the Loans, the Notes and the Reimbursement
Obligations and all accrued and unpaid interest on any thereof and all other
amounts owing under the Loan Documents have been declared immediately due and
payable, provided that upon the occurrence of an Event of Default under Section
9.1(h), (i) or (j) with respect to the Borrower, the Commitments, the Swing Line
Commitment and the Letter of Credit Commitment shall automatically terminate and
all of the Loans, the Notes and the Reimbursement Obligations and all accrued
and unpaid interest on any thereof and all other amounts owing under the Loan
Documents shall become immediately due and payable without declaration or notice
to the Borrower. To the fullest extent not prohibited by law, except for the
notice provided for in the preceding sentence, the Borrower expressly waives any
presentment, demand, protest, notice of protest or other notice of any kind in
connection with the Loan Documents and its obligations thereunder. To the
fullest extent not prohibited by law, the Borrower further expressly waives and
covenants not to assert any appraisement, valuation, stay, extension, redemption
or similar law, now or at any time hereafter in force which might delay, prevent
or otherwise impede the performance or enforcement of the Loan Documents.
(g)    In the event that the Commitments, the Swing Line Commitment and the
Letter of Credit Commitment shall have been terminated or all of the Loans, the
Notes and the Reimbursement Obligations shall have been declared due and payable
pursuant to the provisions of this Section 9.2, (i) the Borrower shall forthwith
deposit an amount equal to the Letter of Credit Exposure in a cash collateral
account with and under the exclusive control of the Administrative Agent, and
(ii) the Administrative Agent, the Issuer and the Lenders agree, among
themselves, that any funds received from or on behalf of the Borrower under any
Loan Document by the Issuer or any Lender (except funds received by the Issuer
or any Lender as a result of a purchase from the Issuer or such Lender, as the
case may be, pursuant to the provisions of Section 11.9(b)) shall be remitted to
the Administrative Agent, and shall be applied by the Administrative Agent in
payment of the Loans, the Reimbursement Obligations and the other obligations of
the Borrower under the Loan Documents in the following manner and order: (1)
first, to the payment or reimbursement of the Administrative Agent, the Issuer
and the Lenders, in that order, for any fees, expenses or amounts (other than
the principal of and interest on the Reimbursement Obligations) due from the
Borrower pursuant to the provisions of Section 11.5 and the Reimbursement
Agreements, (2) second, to the payment of the Fees, (3) third, to the payment of
any other fees, expenses or amounts (other than the principal of and interest on
the Loans and the Notes and the Reimbursement Obligations) payable by the
Borrower to the Administrative Agent, the Issuer or any of the Lenders under the
Loan Documents, (4) fourth, to the payment, pro rata according to the
outstanding principal balance of the Loans and the Letter of Credit Exposure of
each Lender, of interest due on the Loans and the Reimbursement Obligations, (5)
fifth, to the payment, pro rata according to the sum of (A) the aggregate
outstanding principal balance of the Loans of each Lender plus (B) the aggregate
outstanding balance of the Reimbursement Obligations of each Lender, of the
aggregate outstanding principal balance of the Loans and the aggregate
outstanding balance of the Reimbursement Obligations, and (6) sixth, any
remaining funds shall be paid to whosoever shall be entitled thereto or as a
court of competent jurisdiction shall direct.
(h)    In the event that the Loans and the Notes and the Reimbursement
Obligations shall have been declared due and payable pursuant to the provisions
of this Section 9.2, the Administrative Agent upon the written request of the
Required Lenders, shall proceed to enforce the Reimbursement Obligations and the
rights of the holders of the Loans and the Notes by suit in equity, action at
law and/or other appropriate proceedings, whether for payment or the specific
performance of any covenant or agreement contained in the Loan Documents. In the
event that the Administrative Agent shall fail or refuse so to proceed, the
Issuer and each Lender shall be entitled to take such action as the Required
Lenders shall deem appropriate to enforce its rights under the Loan Documents.
10.
AGENT

10.1    Appointment and Authority
Each Credit Party hereby irrevocably appoints BNY Mellon to act on its behalf as
the Administrative Agent hereunder and under the other Loan Documents and
authorizes the Administrative Agent to take such actions on its behalf and to
exercise such powers as are delegated to the Administrative Agent by the terms
hereof or thereof, together with such actions and powers as are reasonably
incidental thereto. The provisions of this Section 10 are solely for the benefit
of the Administrative Agent and the Credit Parties and the Borrower shall have
no rights as a third party beneficiary of any of such provisions.
10.2    Rights as a Lender
The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity. Such Person and its Affiliates may
accept deposits from, lend money to, act as the financial advisor or in any
other advisory capacity for and generally engage in any kind of business with
the Borrower, any of its Subsidiaries or any other Affiliate thereof as if such
Person were not the Administrative Agent hereunder and without any duty to
account therefor to the Lenders.
10.3    Exculpatory Provisions
(c)    The Administrative Agent shall not have any duties or obligations except
those expressly set forth herein and in the other Loan Documents. Without
limiting the generality of the foregoing, the Administrative Agent:
(1)    shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default has occurred and is continuing;
(2)    shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law; and
(3)    shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower, any of its Subsidiaries or
any Affiliate thereof that is communicated to or obtained by the Person serving
as the Administrative Agent or any of its Affiliates in any capacity.
(d)    The Administrative Agent shall not be liable for any action taken or not
taken by it (i) with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Section 11.1 and Section 9) or (ii) in the absence
of its own gross negligence or willful misconduct. The Administrative Agent
shall be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent by the Borrower, a
Lender or the Issuer.
(e)    The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (1) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (1) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (1) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (1) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (1) the satisfaction
of any condition set forth in Section 5 or Section 6 or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.
10.4    Reliance by Administrative Agent
The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. The Administrative Agent also may rely upon any statement made to
it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon. In determining
compliance with any condition hereunder to the making of a Loan or the issuance
of a Letter of Credit, that by its terms must be fulfilled to the satisfaction
of a Lender or the Issuer, the Administrative Agent may presume that such
condition is satisfactory to such Lender or the Issuer unless the Administrative
Agent shall have received notice to the contrary from such Lender or the Issuer
prior to the making of such Loan or the issuance of such Letter of Credit. The
Administrative Agent may consult with legal counsel (who may be counsel for the
Borrower), independent public accounting firm and other experts selected by it,
and shall not be liable for any action taken or not taken by it in accordance
with the advice of any such counsel, accounting firm or experts.
10.5    Delegation of Duties
The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub‑agents appointed by the Administrative Agent. The Administrative
Agent and any such sub‑agent may perform any and all of its duties and exercise
its rights and powers by or through their respective Related Parties. The
exculpatory provisions of this Section 10 shall apply to any such sub‑agent and
to the Related Parties of the Administrative Agent and any such sub‑agent, and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as
Administrative Agent.
10.6    Resignation of Administrative Agent
The Administrative Agent may at any time give notice of its resignation to the
Credit Parties and the Borrower. Upon receipt of any such notice of resignation,
the Required Lenders shall have the right, subject to, so long as no Default or
Event of Default has occurred and is continuing, the consent of the Borrower
(such consent not to be unreasonably withheld or delayed), to appoint a
successor, which shall be a bank with an office in New York, New York, or an
Affiliate of any such bank with an office in New York, New York. If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days after the retiring Administrative Agent
gives notice of its resignation, then the retiring Administrative Agent may on
behalf of the Credit Parties, appoint a successor Administrative Agent meeting
the qualifications set forth above, subject to, so long as no Default or Event
of Default has occurred and is continuing, the consent of the Borrower (such
consent not to be unreasonably withheld or delayed), provided that if the
Administrative Agent shall notify the Borrower and the Credit Parties that no
qualifying Person has accepted such appointment, then such resignation shall
nonetheless become effective in accordance with such notice and (1) the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents and (1) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Credit Party directly,
until such time as the Required Lenders appoint a successor Administrative Agent
as provided for above in this paragraph. Upon the acceptance of a successor’s
appointment as Administrative Agent hereunder, such successor shall succeed to
and become vested with all of the rights, powers, privileges and duties of the
retiring (or retired) Administrative Agent, and the retiring Administrative
Agent shall be discharged from all of its duties and obligations hereunder or
under the other Loan Documents (if not already discharged therefrom as provided
above in this paragraph). The fees payable by the Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrower and such successor. After the
retiring Administrative Agent’s resignation hereunder and under the other Loan
Documents, the provisions of this Section 10 and Section 11.5 shall continue in
effect for the benefit of such retiring Administrative Agent, its sub‑agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while the retiring Administrative Agent was acting as
Administrative Agent.
10.7    Non‑Reliance on Administrative Agent and Other Credit Parties
Each Credit Party acknowledges that it has, independently and without reliance
upon the Administrative Agent or any other Credit Party or any of their Related
Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Credit Party also acknowledges that it will, independently and
without reliance upon the Administrative Agent or any other Credit Party or any
of their Related Parties and based on such documents and information as it shall
from time to time deem appropriate, continue to make its own decisions in taking
or not taking action under or based upon this Agreement, any other Loan Document
or any related agreement or any document furnished hereunder or thereunder.
10.8    No Other Duties, etc.
Anything herein to the contrary notwithstanding, none of the Joint Bookrunners,
the Joint Lead Arrangers, the Co-Documentation Agents or the Co-Syndication
Agents listed on the cover page hereof shall have any powers, duties or
responsibilities under this Agreement or any of the other Loan Documents, except
in its capacity, as applicable, as the Administrative Agent, a Lender or the
Issuer hereunder.
11.
OTHER PROVISIONS

11.1
Amendments, Waivers, Etc.

With the written consent of the Required Lenders, the Administrative Agent and
the Borrower may, from time to time, enter into written amendments, supplements
or modifications of the Loan Documents and, with the written consent of the
Required Lenders, the Administrative Agent on behalf of the Lenders may execute
and deliver to any such parties a written instrument waiving or consenting to
the departure from, on such terms and conditions as the Administrative Agent may
specify in such instrument, any of the requirements of the Loan Documents or any
Default or Event of Default and its consequences, provided that no such
amendment, supplement, modification, waiver or consent shall (i) increase the
Commitment Amount of any Lender without the consent of such Lender (provided
that no waiver of a Default or Event of Default shall be deemed to constitute
such an increase), (ii) extend the Commitment Period without the consent of each
Lender directly affected thereby, (iii) reduce the amount, or extend the time of
payment, of the Fees without the consent of each Lender directly affected
thereby, (iv) reduce the rate, or extend the time of payment of, interest on any
Revolving Credit Loan, any Note or any Reimbursement Obligation (other than the
applicability of any post‑default increase in such rate of interest) without the
consent of each Lender directly affected thereby, (v) reduce the amount, or
extend the time of payment of any payment of any Reimbursement Obligation or
principal on any Revolving Credit Loan or any Note without the consent of each
Lender directly affected thereby, (vi) decrease or forgive the principal amount
of any Revolving Credit Loan, any Note or any Reimbursement Obligation without
the consent of each Lender directly affected thereby, (vii) consent to any
assignment or delegation by the Borrower of any of its rights or obligations
under any Loan Document without the consent of each Lender, (viii) change the
provisions of this Section 11.1 without the consent of each Lender, (ix) change
the definition of Required Lenders without the consent of each Lender, (x)
change the several nature of the obligations of the Lenders without the consent
of each Lender, (xi) change the sharing provisions among Lenders without the
consent of each Lender directly affected thereby, or (xii) extend the expiration
date of a Letter of Credit beyond the Commitment Termination Date without the
consent of each Lender. Notwithstanding the foregoing, no such amendment,
supplement, modification, waiver or consent shall (A) amend, modify or waive any
provision of Section 10 or otherwise change any of the rights or obligations of
the Administrative Agent, the Issuer or the Swing Line Lender under any Loan
Document without the written consent of the Administrative Agent, the Issuer or
the Swing Line Lender, as the case may be, (B) change the Letter of Credit
Commitment, change the amount or the time of payment of any Letter of Credit or
any commission or fee payable to the Issuer in connection therewith, or change
any other term or provision which relates to the Letter of Credit Commitment or
the Letters of Credit without the written consent of the Issuer, (C) change the
Swing Line Commitment, change the amount or the time of payment of the Swing
Line Loans or interest thereon or change any other term or provision which
relates to the Swing Line Commitment or the Swing Line Loans without the written
consent of the Swing Line Lender or (D) change the amount or the time of payment
of any Competitive Bid Loan or interest thereon without the written consent of
the Lender holding such Competitive Bid Loan. Any such amendment, supplement,
modification, waiver or consent shall apply equally to each of the Lenders and
shall be binding upon the parties to the applicable Loan Document, the Lenders,
the Administrative Agent and all future holders of the Loans and the Notes and
the Reimbursement Obligations. In the case of any waiver, the Borrower, the
Lenders and the Administrative Agent shall be restored to their former position
and rights under the Loan Documents, but any Default or Event of Default waived
shall not extend to any subsequent or other Default or Event of Default, or
impair any right consequent thereon.
11.2
Notices

(f)    Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone, all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by facsimile or email, as follows:
If to the Borrower:
CVS Caremark Corporation
1 CVS Drive
Woonsocket, Rhode Island 02895
Attention:    Carol A. DeNale
        Treasury Department
Facsimile:    (401) 770‑5768
Telephone:    (401) 770‑4407
Email:        carol.denale@cvscaremark.com
with a copy, in the case of a notice of Default or Event of Default, to:
CVS Caremark Corporation
1 CVS Drive
Woonsocket, Rhode Island 02895
Attention:    Tom Moffatt
Vice President, Assistant Secretary and Assistant General Counsel –
            Corporate Services
Facsimile:    (401) 216‑3758
Telephone:    (401) 770‑5409
Email:        thomas.moffatt@cvscaremark.com
with a copy (in the case of a notice of Default or Event of Default and which
shall not constitute notice under this Agreement or any other Loan Document for
any purpose) to:
Shearman & Sterling LLP
599 Lexington Avenue
New York, New York 10022
Attention:    Gus M. Atiyah
Facsimile:    (646) 848-5227
Telephone:    (212) 848-5227
Email:        gus.atiyah@shearman.com
If to the Administrative Agent, the Swing Line Lender and the Issuer:
in the case of each Borrowing Request, each notice of prepayment under
Section 2.7, each Letter of Credit Request, each Competitive Bid Request, each
Competitive Bid, and each Competitive Bid Accept/Reject Letter:
The Bank of New York Mellon
6023 Airport Road
Oriskany, New York 13424
Attention:    Stacey Howard,
        Trade and Loan Ops
Facsimile:    (315) 765-4533
Telephone:    (315) 765‑4114
Email:        afasyndications@bnymellon.com
and in all other cases:
The Bank of New York Mellon
1633 Broadway
New York, New York 10019
Attention:    H. Stephen Griffith
Facsimile:    (646) 710-8787
Telephone:    (646) 710-8764
Email:        stephen.griffith@bnymellon.com
and
The Bank of New York Mellon
500 Grant Street
Pittsburgh, Pennsylvania 15219
Attention:    Clifford Mull
Facsimile:    (412) 234-8087
Telephone:    (412) 234-1346
Email:         clifford.mull@bnymellon.com
If to any Lender: to it at its address (or facsimile number or email address)
set forth in its Administrative Questionnaire.
(g)    Electronic Communications. Notices and other communications to the Credit
Parties hereunder may be delivered or furnished by electronic communication
(including email and internet or intranet websites) pursuant to procedures
approved by the Administrative Agent, provided that the foregoing shall not
apply to notices to any Credit Party pursuant to Section 2 and Section 3.3 if
such Credit Party has notified the Administrative Agent that it is incapable of
receiving notices under such Sections by electronic communication. The
Administrative Agent or the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it, provided that approval of such procedures
may be limited to particular notices or communications.
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an email address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” or “read requested” function, as available,
return email or other written acknowledgement), provided that if such notice or
other communication is not sent during the normal business hours of the
recipient, such notice or communication shall be deemed to have been sent at the
opening of business on the next Domestic Business Day for the recipient, and
(ii) notices or communications posted to an internet or intranet website shall
be deemed received upon the deemed receipt by the intended recipient at its
email address as described in the foregoing clause (i) of notification that such
notice or communication is available and identifying the website address
therefor.
(h)    Change of Address. Any party hereto may change its address, facsimile
number or email address for notices and other communications hereunder by notice
to the other parties hereto (or, in the case of any Lender, by notice to the
Administrative Agent and the Borrower). All notices and other communications
given to any party hereto in accordance with the provisions of this Agreement
shall be deemed to have been given on the date of receipt, provided that any
such notice or communication that is not received on a Domestic Business Day
during the normal business hours of the recipient shall be deemed received at
the opening of business on the next Domestic Business Day.
11.3
No Waiver; Cumulative Remedies

No failure to exercise and no delay in exercising, on the part of the
Administrative Agent, any Lender or the Issuer, any right, remedy, power or
privilege under any Loan Document shall operate as a waiver thereof, nor shall
any single or partial exercise of any right, remedy, power or privilege under
any Loan Document preclude any other or further exercise thereof or the exercise
of any other right, remedy, power or privilege. The rights, remedies, powers and
privileges under the Loan Documents are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.
11.4
Survival of Representations and Warranties

All representations and warranties made in the Loan Documents and in any
document, certificate or statement delivered pursuant thereto or in connection
therewith shall survive the execution and delivery of the Loan Documents.
11.5
Payment of Expenses; Indemnified Liabilities

The Borrower agrees, promptly upon presentation of a statement or invoice
therefor setting forth in reasonable detail the items thereof, and whether any
Loan is made or Letter of Credit is issued, (a) to pay or reimburse the
Administrative Agent and its Affiliates for all its reasonable costs and
expenses actually incurred in connection with the development, syndication,
preparation and execution of, and any amendment, waiver, consent, supplement or
modification to, the Loan Documents, any documents prepared in connection
therewith and the consummation of the transactions contemplated thereby, whether
such Loan Documents or any such amendment, waiver, consent, supplement or
modification to the Loan Documents or any documents prepared in connection
therewith are executed and whether the transactions contemplated thereby are
consummated, including the reasonable fees and disbursements of Special Counsel,
(b) to pay, indemnify, and hold the Administrative Agent, the Lenders and the
Issuer harmless from any and all recording and filing fees and any and all
liabilities and penalties with respect to, or resulting from any delay (other
than penalties to the extent attributable to the negligence of the
Administrative Agent, the Lenders or the Issuer, as the case may be, in failing
to pay such fees, liabilities or penalties when due) which may be payable or
determined to be payable in connection with the execution and delivery of, or
consummation of any of the transactions contemplated by, or any amendment,
supplement or modification of, or any waiver or consent under or in respect of,
the Loan Documents and any such other documents, and (c) to pay, reimburse,
indemnify and hold each Indemnified Person harmless from and against any and all
other liabilities, obligations, claims, losses, damages, penalties, actions,
judgments, suits, costs, expenses and disbursements of any kind or nature
whatsoever (including the reasonable and documented fees and disbursements of
one counsel representing all of the Indemnified Persons, taken as a whole, and,
if reasonably necessary, of a single local counsel for each applicable
jurisdiction (and, if reasonably necessary, one specialty counsel for each
applicable specialty), representing all of the Indemnified Persons, taken as a
whole (and, in the case of any actual or perceived conflict of interest where
the Indemnified Person affected by such conflict notifies the Borrower of the
existence of such conflict and thereafter retains its own counsel, of another
firm of counsel (and, if reasonably necessary, a single local counsel for each
applicable jurisdiction (and, if reasonably necessary, one specialty counsel for
each applicable specialty), for each such affected Indemnified Party))) actually
incurred with respect to the enforcement, performance of, and preservation of
rights under, the Loan Documents (all the foregoing, collectively, the
“Indemnified Liabilities”) and, if and to the extent that the foregoing
indemnity may be unenforceable for any reason, the Borrower agrees to make the
maximum payment permitted under applicable law, provided that the Borrower shall
have no obligation hereunder to pay Indemnified Liabilities to an Indemnified
Person to the extent arising from its gross negligence, willful misconduct or
bad faith. The agreements in this Section 11.5 shall survive the termination of
the Commitments and the payment of the Loans and the Notes and all other amounts
payable under the Loan Documents.
11.6
Lending Offices

Each Lender shall have the right at any time and from time to time to transfer
any Loan to a different office of such Lender, subject to Section 3.10.
11.7
Successors and Assigns

(a)    Successors and Assigns Generally. The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that the Borrower may
not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of the Administrative Agent and each Lender
and no Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (1) to an assignee in accordance with the provisions of
paragraph (b) of this Section 11.7, (1) by way of participation in accordance
with the provisions of paragraph (d) of this Section 11.7 or (1) by way of
pledge or assignment of a security interest subject to the restrictions of
paragraph (f) of this Section 11.7 (and any other attempted assignment or
transfer by any party hereto shall be null and void). Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants to the extent provided in paragraph (d) of this Section 11.7 and,
to the extent expressly contemplated hereby, the Related Parties of each Credit
Party) any legal or equitable right, remedy or claim under or by reason of this
Agreement.
(b)    Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans and obligations in
respect of its Letter of Credit Exposure and Swing Line Exposure at the time
owing to it); provided that any such assignment shall be subject to the
following conditions:
(1)    Minimum Amounts.
(A)    in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment Amount or Swing Line Commitment and the Loans and
obligations in respect of its Letter of Credit Exposure and Swing Line Exposure
at the time owing to it or in the case of an assignment to a Lender, an
Affiliate of a Lender or an Approved Fund, no minimum amount need be assigned;
and
(B)    in any case not described in paragraph (b)(1)(A) of this Section 11.7,
the Commitment Amount or Swing Line Commitment (which for this purpose includes
the Loans of the assigning Lender outstanding thereunder and obligations in
respect of its Letter of Credit Exposure and Swing Line Exposure at the time
owing to it thereunder) or, if the Commitment or Swing Line Commitment of the
assigning Lender is not then in effect, the principal outstanding balance of the
Loans and the Letter of Credit Exposure and Swing Line Exposure of the assigning
Lender subject to each such assignment (determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to the
Administrative Agent or, if “Trade Date” is specified in the Assignment and
Assumption, as of the Trade Date) shall not be less than $5,000,000, unless each
of the Administrative Agent and, so long as no Event of Default has occurred and
is continuing, the Borrower otherwise consents (each such consent not to be
unreasonably withheld or delayed).
(2)    Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans, Letter of Credit
Exposure and Swing Line Exposure or the Commitment assigned, except that this
clause (2) shall not prohibit any Lender from assigning all or a portion of its
rights and obligations in respect of Competitive Bid Loans on a non‑pro rata
basis.
(3)    Required Consents. No consent shall be required for any assignment except
to the extent required by paragraph (b)(1)(B) of this Section 11.7 and, in
addition:
(A)    the consent of the Borrower (such consent not to be unreasonably withheld
or delayed) shall be required unless (x) an Event of Default has occurred and is
continuing at the time of such assignment or (y) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund;
(B)    the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of an unfunded or revolving facility if such assignment is to a Person that is
not a Lender with a Commitment in respect of such facility, an Affiliate of such
Lender or an Approved Fund with respect to such Lender; and
(C)    the consent of the Issuer (such consent not to be unreasonably withheld
or delayed) shall be required for any assignment that increases the obligation
of the assignee to participate in exposure under one or more Letters of Credit
(whether or not then outstanding) and the Swing Line Lender (such consent not to
be unreasonably withheld or delayed) shall be required for any assignment in
respect of the revolving facility.
(4)    Assignment and Assumption. The parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee of $4,500, and the assignee, if it is not
a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.
(5)    No Assignment to Certain Parties. No such assignment shall be made to the
Borrower, any of its Subsidiaries or any of their respective Affiliates.
(6)    No Assignment to Natural Persons. No such assignment shall be made to a
natural person.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section 11.7, from and after the effective date
specified in each Assignment and Assumption, the assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Section 3.6, Section 3.7, and Section 11.10
with respect to facts and circumstances occurring prior to the effective date of
such assignment. Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this paragraph shall be treated
for purposes of this Agreement as a sale by such Lender of a participation in
such rights and obligations in accordance with paragraph (d) of this Section
11.7.
(c)    Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at one of its offices in New York, New
York a copy of each Assignment and Assumption delivered to it and a register for
the recordation of the names and addresses of the Lenders, and the Commitments
of, and principal amounts (and stated interest) of the Loans owing to, each
Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive, and the Borrower, the
Administrative Agent and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by the Borrower and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.
(d)    Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person, the Borrower, any of its Subsidiaries or
any of their respective Affiliates) (each, a “Participant”) in all or a portion
of such Lender’s rights and/or obligations under this Agreement (including all
or a portion of its Commitment, Letter of Credit Exposure, Swing Line Exposure
and/or the Loans, Letter of Credit Exposure or Swing Line Exposure owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrower, the
Administrative Agent and each Credit Party shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver which
requires the consent of all Lenders or all affected Lenders that directly
affects such Participant. Subject to paragraph (e) of this Section 11.7, the
Borrower agrees that each Participant shall be entitled to the benefits of
Section 3.5, Section 3.6, Section 3.7 and Section 3.10 to the same extent as if
it were a Lender and had acquired its interest by assignment pursuant to
paragraph (b) of this Section 11.7. To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 11.9(a) as though
it were a Lender, provided that such Participant agrees to be subject to
Section 11.9(b) as though it were a Lender. Each Lender that sells a
participation with respect to a Commitment or Loan to the Borrower shall, solely
for the purposes of complying with the rules regarding registered form in the
Internal Revenue Code, act as a non-fiduciary agent of the Borrower, maintaining
a register on which it enters the name and address of each Participant and the
principal amounts (and related interest amounts) of each Participant’s interest
in the Commitment and/or Loan (the “Participant Register”). The entries in the
Participant Register shall be conclusive, absent manifest error, and such Lender
shall treat each Person whose name is recorded in the Participant Register as
the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. No Lender shall be required to
disclose the existence of, or any of the information contained in, any
Participant Register maintained by it to the Borrower or any other Person unless
requested in writing by the Borrower, and only to the Internal Revenue Service
to the extent such disclosure is required in order to comply with the rules
requiring registered form pursuant to the Internal Revenue Code.
(e)    Limitations upon Participant Rights. A Participant shall not be entitled
to receive any greater payment under Section 3.6, Section 3.7 or Section 3.10
than the applicable Lender would have been entitled to receive with respect to
the participation sold to such Participant, unless the sale of the participation
to such Participant is made with the Borrower’s prior written consent. A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 3.10 unless the Borrower is notified of the
participation sold to such Participant and such Participant agrees, for the
benefit of the Borrower, to comply with Section 3.10(e) as though it were a
Lender.
(f)    Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank or other central bank having jurisdiction
over such Lender; provided that no such pledge or assignment shall release such
Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.
11.8
Counterparts; Electronic Execution of Assignments

(a)    Counterparts. Each of the Loan Documents (other than the Notes) may be
executed on any number of separate counterparts and all of said counterparts
taken together shall be deemed to constitute one and the same agreement. It
shall not be necessary in making proof of any Loan Document to produce or
account for more than one counterpart signed by the party to be charged. A set
of the copies of this Agreement signed by all of the parties hereto shall be
lodged with each of the Borrower and the Administrative Agent. Delivery of an
executed counterpart of a signature page of any Loan Document by fax or other
electronic means (e.g., “.pdf” or “.tif”) shall be effective as delivery of a
manually executed counterpart of such Loan Document.
(b)    Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper‑based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.
11.9
Set‑off and Sharing of Payments

(a)    In addition to any rights and remedies of the Lenders and the Issuer
provided by law, upon the occurrence of an Event of Default under Section 9.1(a)
or Section 9.1(b) or upon the acceleration of the Loans, each Lender and the
Issuer shall have the right, without prior notice to the Borrower, any such
notice being expressly waived by the Borrower, to set‑off and apply against any
indebtedness or other liability, whether matured or unmatured, of the Borrower
to such Lender or the Issuer arising under the Loan Documents, any amount owing
from such Lender or the Issuer to the Borrower. To the extent permitted by
applicable law, the aforesaid right of set‑off may be exercised by such Lender
or the Issuer against the Borrower or against any trustee in bankruptcy,
custodian, debtor in possession, assignee for the benefit of creditors,
receiver, or execution, judgment or attachment creditor of the Borrower, or
against anyone else claiming through or against the Borrower or such trustee in
bankruptcy, custodian, debtor in possession, assignee for the benefit of
creditors, receivers, or execution, judgment or attachment creditor,
notwithstanding the fact that such right of set‑off shall not have been
exercised by such Lender or the Issuer prior to the making, filing or issuance
of, service upon such Lender or the Issuer of, or notice to such Lender or the
Issuer of, any petition, assignment for the benefit of creditors, appointment or
application for the appointment of a receiver, or issuance of execution,
subpoena, order or warrant. Each Lender and the Issuer agree promptly to notify
the Borrower and the Administrative Agent after each such set‑off and
application made by such Lender or the Issuer, provided that the failure to give
such notice shall not affect the validity of such set‑off and application.
(b)    If any Lender or the Issuer (each a “Benefited Lender”) shall obtain any
payment (whether voluntary, involuntary, through the exercise of any right of
set‑off, or otherwise) on account of its Loans or its Notes or the Reimbursement
Obligations in excess of its pro rata share (in accordance with the outstanding
principal balance of all Loans or the Reimbursement Obligations) of payments
then due and payable on account of the Loans and Notes received by all the
Lenders or the Reimbursement Obligations, such Lender or the Issuer, as the case
may be, shall forthwith purchase, without recourse, for cash, from the other
Lenders such participations in their Loans and Notes or the Reimbursement
Obligations as shall be necessary to cause such purchasing Lender or the Issuer
to share the excess payment with each of them according to their pro rata share
(in accordance with the outstanding principal balance of all Loans or the
Reimbursement Obligations), provided that if all or any portion of such excess
payment is thereafter recovered from such purchasing Lender or the Issuer, such
purchase from each Lender shall be rescinded and each such Lender shall repay to
the purchasing Lender or the Issuer the purchase price to the extent of such
recovery, together with an amount equal to such Lender’s pro rata share
(according to the proportion of (i) the amount of such Lender’s required
repayment to (ii) the total amount so recovered from the purchasing Lender or
the Issuer) of any interest or other amount paid or payable by the purchasing
Lender in respect of the total amount so recovered. The Borrower agrees, to the
fullest extent permitted by law, that any Lender or the Issuer so purchasing a
participation from another Lender pursuant to this Section 11.9 may exercise
such rights to payment (including the right of set‑off) with respect to such
participation as fully as if such Lender or the Issuer were the direct creditor
of the Borrower in the amount of such participation.
11.10
Indemnity

(a)    The Borrower shall indemnify each Credit Party, each of the Joint
Bookrunners and Joint Lead Arrangers named on the cover page hereof, and each
Related Party thereof (each such Person being called an “Indemnified Person”)
against, and hold each Indemnified Person harmless from, any and all losses,
claims, damages, liabilities and related expenses, including the reasonable and
documented fees and disbursements of one counsel representing all of the
Indemnified Persons, taken as a whole, and, if reasonably necessary, of a single
local counsel for each applicable jurisdiction (and, if reasonably necessary,
one specialty counsel for each applicable specialty), representing all of the
Indemnified Persons, taken as a whole (and, in the case of any actual or
perceived conflict of interest where the Indemnified Person affected by such
conflict notifies you of the existence of such conflict and thereafter retains
its own counsel, of another firm of counsel (and, if reasonably necessary, a
single local counsel for each applicable jurisdiction (and, if reasonably
necessary, one specialty counsel for each applicable specialty), for each such
affected Indemnified Person)), actually incurred by or asserted against any
Indemnified Person arising out of, in connection with, or as a result of (1) the
execution or delivery of any Loan Document or any agreement or instrument
contemplated thereby, the performance by the parties to the Loan Documents of
their respective obligations thereunder or the consummation of the transactions
contemplated hereby or any other transactions contemplated thereby, (1) any Loan
or Letter of Credit or the use of the proceeds thereof, (1) any actual or
alleged presence or release of Hazardous Materials on or from any property owned
or operated by the Borrower or any of the Subsidiaries, or any Environmental
Liability related in any way to the Borrower or any of the Subsidiaries or (1)
any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory and regardless of whether any Indemnified Person is a party thereto.
Notwithstanding anything to the contrary contained in this Section 11.10(a), the
foregoing indemnity will not, as to any Indemnified Person, apply to any losses,
claims, damages, liabilities and related expenses to the extent arising (A) from
the willful misconduct, gross negligence or bad faith of such Indemnified Person
or its Affiliates, (B) from a material breach of the obligations hereunder of
such Indemnified Person, or (C) out of or in connection with any claim,
litigation, investigation or proceeding that does not involve an act or omission
of the Borrower or any of its Affiliates and that is brought by an Indemnified
Party against any other Indemnified Party (other than a Joint Bookrunner or
Joint Lead Arranger named on the cover page hereof, the Administrative Agent, a
Co-Syndication Agent or a Co-Documentation Agent, in its capacity as such), in
each case under clauses (A) through (C), to the extent determined by a final and
non-appealable judgment of a court of competent jurisdiction. The Borrower shall
not be liable for any settlement of any investigation, litigation or proceeding
to which the indemnity in this Section 11.10(a) applies (any of the foregoing, a
“Proceeding”) effected without the Borrower’s prior written consent (which
consent shall not be unreasonably withheld or delayed), but if settled with the
Borrower’s written consent or if there is a final judgment for the plaintiff in
any such Proceeding, the Borrower agrees to indemnify and hold harmless each
Indemnified Person from and against any and all losses, claims, damages,
liabilities and expenses by reason of such settlement or judgment in accordance
with this Section 11.10(a). The Borrower shall not, without the prior written
consent of an Indemnified Person, effect any settlement of any pending or
threatened Proceeding against such Indemnified Person in respect of which
indemnity could have been sought hereunder by such Indemnified Person unless
such settlement (x) includes an unconditional release of such Indemnified Person
from all liability or claims that are the subject matter of such Proceeding and
(y) does not include any statement as to any admission of fault by or on behalf
of such Indemnified Person. Notwithstanding the above, the Borrower shall have
no liability under clause (i) of this Section 11.10(a) to indemnify or hold
harmless any Indemnified Person for any losses, claims, damages, liabilities and
related expenses relating to income or withholding taxes or any tax in lieu of
such taxes.
(b)    To the extent that the Borrower fails to promptly pay any amount required
to be paid by it to the Administrative Agent under subsection (a) of this
Section 11.10, each Lender severally agrees to pay to the Administrative Agent
an amount equal to the product of such unpaid amount multiplied by (i) at any
time when no Loans are outstanding, its Commitment Percentage, or if no
Commitments then exist, its Commitment Percentage on the last day on which
Commitments did exist, and (ii) at any time when Loans are outstanding (x) if
the Commitments then exist, its Commitment Percentage or (y) if the Commitments
have been terminated or otherwise no longer exist, the percentage equal to the
fraction, (A) the numerator of which is the sum of such Lender’s Credit Exposure
and (B) the denominator of which is the sum of the Aggregate Credit Exposure (in
each case determined as of the time that the applicable unreimbursed expense or
indemnity payment is sought), provided that the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as applicable,
was incurred by or asserted against the Administrative Agent in its capacity as
such.
(c)    The obligations of the Borrower and the Lenders under this Section 11.10
shall survive the termination of the Commitments and the payment of the Loans
and the Notes and all other amounts payable under the Loan Documents.
(d)    To the extent permitted by applicable law, the Borrower shall not assert,
and hereby waives, any claim against any Indemnified Person, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct and actual damages) arising out of, in connection with, or as a result
of, any Loan Document or any agreement, instrument or other document
contemplated thereby, the transactions contemplated hereby or any Loan or any
Letter of Credit or the use of the proceeds thereof.
11.11
Governing Law

The Loan Documents and the rights and obligations of the parties thereto shall
be governed by, and construed and interpreted in accordance with, the laws of
the State of New York.
11.12
Severability

Every provision of the Loan Documents is intended to be severable, and if any
term or provision thereof shall be invalid, illegal or unenforceable for any
reason, the validity, legality and enforceability of the remaining provisions
thereof shall not be affected or impaired thereby, and any invalidity,
illegality or unenforceability in any jurisdiction shall not affect the
validity, legality or enforceability of any such term or provision in any other
jurisdiction.
11.13
Integration

All exhibits to the Loan Documents shall be deemed to be a part thereof. Each
Loan Document embodies the entire agreement and understanding between or among
the parties thereto with respect to the subject matter thereof and supersedes
all prior agreements and understandings between or among the parties thereto
with respect to the subject matter thereof.
11.14
Treatment of Certain Information

(a)    Each Credit Party agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (1) to
its Affiliates and to its and its Affiliates’ respective partners, directors,
officers, employees, agents, advisors and other representatives (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (1) to the extent requested by any regulatory
authority purporting to have jurisdiction over it (including any self‑regulatory
authority, such as the National Association of Insurance Commissioners), (1) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (1) to any other party hereto, (1) in connection with the
exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (1) subject to an agreement
containing provisions substantially the same as those of this Section 1.14, to
(A) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or (B) any
actual or prospective counterparty (or its advisors) to any swap or derivative
transaction relating to the Borrower and its obligations, (1) to Gold Sheets and
other similar bank trade publications, such information to consist of deal terms
and other information customarily found in such publications, (1) with the
consent of the Borrower or (1) to the extent such Information (x) becomes
publicly available other than as a result of a breach of this Section 11.14 or
(y) becomes available to the Administrative Agent, any Credit Party or any of
their respective Affiliates on a non‑confidential basis from a source other than
the Borrower.
(b)    For purposes of this Section 11.14, “Information” means all information
received from the Borrower or any of its Subsidiaries relating to the Borrower
or any of its Subsidiaries or any of their respective businesses, other than any
such information that is available to the Administrative Agent or any other
Credit Party on a non‑confidential basis prior to disclosure by the Borrower or
any of its Subsidiaries.
11.15
Acknowledgments

The Borrower acknowledges that (a) it has been advised by counsel in the
negotiation, execution and delivery of the Loan Documents, (b) by virtue of the
Loan Documents, none of the Administrative Agent, the Issuer or any Lender has
any fiduciary relationship to the Borrower, and the relationship between the
Administrative Agent, the Issuer and the Lenders, on the one hand, and the
Borrower, on the other hand, is solely that of debtor and creditor, and (c) by
virtue of the Loan Documents, no joint venture exists among the Lenders or among
the Borrower and the Lenders.
11.16
Consent to Jurisdiction

The Borrower irrevocably submits to the non‑exclusive jurisdiction of any New
York State or Federal Court sitting in the City of New York, Borough of
Manhattan, over any suit, action or proceeding arising out of or relating to the
Loan Documents. The Borrower irrevocably waives, to the fullest extent permitted
by law, any objection which it may now or hereafter have to the laying of the
venue of any such suit, action or proceeding brought in such a court and any
claim that any such suit, action or proceeding brought in such a court has been
brought in an inconvenient forum. The Borrower agrees that a final judgment in
any such suit, action or proceeding brought in such a court, after all
appropriate appeals, shall be conclusive and binding upon it.
11.17
Service of Process

The Borrower agrees that process may be served against it in any suit, action or
proceeding referred to in Section 11.16 by sending the same by first class mail,
return receipt requested or by overnight courier service, with receipt
acknowledged, to the address of the Borrower set forth in Section 11.2. The
Borrower agrees that any such service (i) shall be deemed in every respect
effective service of process upon it in any such suit, action, or proceeding,
and (ii) shall to the fullest extent enforceable by law, be taken and held to be
valid personal service upon and personal delivery to it.
11.18
No Limitation on Service or Suit

Nothing in the Loan Documents or any modification, waiver, or amendment thereto
shall affect the right of the Administrative Agent, the Issuer or any Lender to
serve process in any manner permitted by law or limit the right of the
Administrative Agent, the Issuer or any Lender to bring proceedings against the
Borrower in the courts of any jurisdiction or jurisdictions.
11.19
WAIVER OF TRIAL BY JURY

EACH OF THE CREDIT PARTIES AND THE BORROWER KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY
LITIGATION ARISING OUT OF, UNDER OR IN CONNECTION WITH THE LOAN DOCUMENTS OR THE
TRANSACTIONS CONTEMPLATED THEREBY. FURTHER, THE BORROWER HEREBY CERTIFIES THAT
NO REPRESENTATIVE OR AGENT OF ANY OF THE CREDIT PARTIES, OR COUNSEL TO ANY OF
THE CREDIT PARTIES, HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT ANY OF THE
CREDIT PARTIES WOULD NOT, IN THE EVENT OF SUCH LITIGATION, SEEK TO ENFORCE THIS
WAIVER OF RIGHT TO JURY TRIAL PROVISION. THE BORROWER ACKNOWLEDGES THAT THE
CREDIT PARTIES HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, INTER ALIA,
THE PROVISIONS OF THIS SECTION 11.19.
11.20
Patriot Act Notice

Each Lender and the Administrative Agent (for itself and not on behalf of any
Lender) hereby notifies the Borrower that pursuant to the requirements of the
USA PATRIOT Act (Title III of Pub. L. 107‑56 (signed into law October 26, 2001),
as amended from time to time) (the “Patriot Act”), it is required to obtain,
verify and record information that identifies the Borrower, which information
includes the name and address of the Borrower and other information that will
allow such Lender or the Administrative Agent, as applicable, to identify the
Borrower in accordance with the Patriot Act.
11.21
No Fiduciary Duty

The Borrower agrees that in connection with all aspects of the transactions
contemplated hereby and any communications in connection therewith, the Borrower
and its Affiliates, on the one hand, and the Credit Parties and the Joint Lead
Arrangers and Joint Bookrunners named on the cover page hereof, and their
respective Affiliates, on the other hand, will have a business relationship that
does not create, by implication or otherwise, any fiduciary duty on the part of
the Credit Parties and such Joint Lead Arrangers and Joint Bookrunners, or their
respective Affiliates, and no such duty will be deemed to have arisen in
connection with any such transactions or communications
[Balance of this Page is Intentionally Blank]




AS EVIDENCE of the agreement by the parties hereto to the terms and conditions
herein contained, each such party has caused this Agreement to be executed on
its behalf.
CVS CAREMARK CORPORATION






By:                         
Name:    Carol A. DeNale
Title:    Senior Vice President and Treasurer




THE BANK OF NEW YORK MELLON,
as Administrative Agent, Issuer, Swing Line Lender and as a Lender






By:                         
Name:                        
Title:                        




BANK OF AMERICA, N.A.,
as a Co-Documentation Agent and as a Lender






By:                         
Name:                        
Title:                        
WELLS FARGO BANK, N.A.,
as a Co-Documentation Agent and as a Lender






By:                         
Name:                        
Title:                        
BARCLAYS BANK PLC,
as a Lender






By:                         
Name:                        
Title:                        
JPMORGAN CHASE BANK, N.A.,
as a Co-Syndication Agent and as a Lender






By:                         
Name:                        
Title:                        
_______________________________, as a Lender






By:                         
Name:                        
Title:                        



3
CVS Caremark 2014 Second Amended and Restated Credit Agreement